Exhibit 10

 



 



 EXECUTION VERSION





 





  

GS MORTGAGE SECURITIES CORPORATION II,

PURCHASER

 

and

 

GOLDMAN SACHS MORTGAGE COMPANY,

SELLER

 

MORTGAGE LOAN PURCHASE AGREEMENT

Dated as of August 1, 2017

 
Series 2017-GS7 



 





 

   

 

 

This Mortgage Loan Purchase Agreement (“Agreement”), dated as of August 1, 2017,
is between GS Mortgage Securities Corporation II, a Delaware corporation, as
purchaser (the “Purchaser”), and Goldman Sachs Mortgage Company, a New York
limited partnership, as seller (the “Seller”).

 

Capitalized terms used in this Agreement not defined herein shall have the
meanings ascribed to them in the Pooling and Servicing Agreement, dated as of
August 1, 2017 (the “Pooling and Servicing Agreement”), among the Purchaser, as
depositor (in such capacity, the “Depositor”), Wells Fargo Bank, National
Association, as master servicer (in such capacity, the “Master Servicer”),
Rialto Capital Advisors, LLC, as special servicer (the “Special Servicer”),
Wells Fargo Bank, National Association, as certificate administrator (in such
capacity, the “Certificate Administrator”) and Cayman agent as holder of record
on the Marriott Grand Cayman Mortgage Loan (in such capacity, the “Cayman
Agent”), Wilmington Trust, National Association, as trustee (the “Trustee”) and
Park Bridge Lender Services LLC, as operating advisor (in such capacity, the
“Operating Advisor”) and asset representations reviewer (in such capacity, the
“Asset Representations Reviewer”), pursuant to which the Purchaser will transfer
the Mortgage Loans (as defined herein) to a trust fund and certificates
representing ownership interests in the Mortgage Loans will be issued by a New
York common law trust (the “Trust”). In exchange for the Mortgage Loans, the
Trust will issue to or at the direction of the Depositor certificates to be
known as GS Mortgage Securities Trust 2017-GS7, Commercial Mortgage Pass-Through
Certificates, Series 2017-GS7 (collectively, the “Certificates”). For purposes
of this Agreement, “Mortgage Loans” refers to the mortgage loans listed on
Exhibit A and “Mortgaged Properties” refers to the properties securing such
Mortgage Loans.

 

The Purchaser and the Seller wish to prescribe the manner of sale of the
Mortgage Loans from the Seller to the Purchaser and in consideration of the
premises and the mutual agreements hereinafter set forth, agree as follows:

 

SECTION 1     Sale and Conveyance of Mortgages; Possession of Mortgage File. The
Seller does hereby sell, transfer, assign, set over and convey to the Purchaser,
without recourse (except as otherwise specifically set forth herein), (subject
to the rights of the holders of interests in the Companion Loans) all of its
right, title and interest in and to the Mortgage Loans identified on Exhibit A
to this Agreement (the “Mortgage Loan Schedule”) including all interest and
principal received on or with respect to the Mortgage Loans after the Cut-off
Date, (excluding payments of principal, interest and other amounts due and
payable on the Mortgage Loans on or before the Cut-off Date). Upon the sale of
the Mortgage Loans, the ownership of each related Mortgage Note, the Seller’s
interest in the related Mortgage represented by the Mortgage Note and the other
contents of the related Mortgage File (subject to the rights of the holders of
interests in the Companion Loans) will be vested in the Purchaser and
immediately thereafter the Trustee or Cayman Agent, as applicable, and the
ownership of records and documents with respect to each Mortgage Loan (other
than those to be held by the holders of the Companion Loans) prepared by or
which come into the possession of the Seller shall (subject to the rights of the
holders of interests in the Companion Loans) immediately vest in the Purchaser
and immediately thereafter the Trustee or Cayman Agent, as applicable. In
connection with the transfer of the Mortgage Loans related to the Whole Loans
pursuant to this Section 1, the Seller does hereby assign to the Purchaser all
of its rights, title and interest (solely in its capacity as the holder of the
Mortgage Loans related to Whole Loans) in, to and under the related Co-Lender

 

   

 



 

Agreements (it being understood and agreed that the Seller does not assign any
right, title or interest that it or any other party may have thereunder in its
capacity as any Companion Holder). The Purchaser will sell (i) the Class A-1,
Class A-2, Class A-3, Class A-4, Class A-AB, Class X-A, Class X-B, Class A-S,
Class B and Class C Certificates (the “Public Certificates”) to the underwriters
specified in the underwriting agreement, dated as of August 11, 2017 (the
“Underwriting Agreement”), among the Depositor, Goldman Sachs & Co. LLC
(“GS&Co.”), Academy Securities, Inc. (“Academy”) and Drexel Hamilton, LLC
(“Drexel” and, together with GS&Co. and Academy, the “Underwriters”); and (ii)
the Class D, Class X-D, Class E, Class F-RR, Class G-RR, Class H-RR, Class J-RR
and Class R Certificates (the “Private Certificates”) to GS&Co., Academy and
Drexel as the initial purchasers (each in such capacity, an “Initial Purchaser”
and collectively, the “Initial Purchasers”) specified in the certificate
purchase agreement, dated as of August 11, 2017 (the “Certificate Purchase
Agreement”), among the Depositor and the Initial Purchasers.

 

The sale and conveyance of the Mortgage Loans is being conducted on an
arms-length basis and upon commercially reasonable terms. As consideration for
the Mortgage Loans, the Purchaser shall pay, by wire transfer of immediately
available funds, to the Seller or at the Seller’s direction $1,117,292,535.88,
plus accrued interest on the Mortgage Loans from and including August 1, 2017 to
but excluding the Closing Date (but subject to certain post-settlement
adjustment for expenses incurred by the Underwriters and the Initial Purchasers
on behalf of the Depositor and for which the Seller is specifically
responsible).

 

The purchase and sale of the Mortgage Loans shall take place on the Closing
Date.

 

SECTION 2     Books and Records; Certain Funds Received After the Cut-off Date.
From and after the sale of the Mortgage Loans to the Purchaser, record title to
each Mortgage (other than with respect to any Mortgage Loan that is a
Non-Serviced Mortgage Loan) and each Mortgage Note shall be transferred to the
Trustee or Cayman Agent, as applicable, subject to and in accordance with this
Agreement. Any funds due after the Cut-off Date in connection with a Mortgage
Loan received by the Seller shall be held in trust on behalf of the Trustee or
Cayman Agent, as applicable, (for the benefit of the Certificateholders) as the
owner of such Mortgage Loan and shall be transferred promptly to the Certificate
Administrator. All scheduled payments of principal and interest due on or before
the Cut-off Date but collected after the Cut-off Date, and all recoveries and
payments of principal and interest collected on or before the Cut-off Date (only
in respect of principal and interest on the Mortgage Loans due on or before the
Cut-off Date and principal prepayments thereon), shall belong to, and shall be
promptly remitted to, the Seller.

 

The transfer of each Mortgage Loan shall be reflected on the Seller’s balance
sheets and other financial statements as the sale of such Mortgage Loan by the
Seller to the Purchaser. The Seller intends to treat the transfer of each
Mortgage Loan to the Purchaser as a sale for tax purposes. Following the
transfer of the Mortgage Loans by the Seller to the Purchaser, the Seller shall
not take any actions inconsistent with the ownership of the Mortgage Loans by
the Purchaser and its assignees.

 

  -2- 

 



 

The transfer of each Mortgage Loan shall be reflected on the Purchaser’s balance
sheets and other financial statements as the purchase of such Mortgage Loan by
the Purchaser from the Seller. The Purchaser intends to treat the transfer of
each Mortgage Loan from the Seller as a purchase for tax purposes. The Purchaser
shall be responsible for maintaining, and shall maintain, a set of records for
each Mortgage Loan which shall be clearly marked to reflect the transfer of
ownership of each Mortgage Loan by the Seller to the Purchaser pursuant to this
Agreement.

 

It is expressly agreed and understood that, notwithstanding the assignment of
the Mortgage Loan documents, it is expressly intended that the Seller will
receive the benefit of any securitization indemnification provisions in the
Mortgage Loan documents.

 

SECTION 3     Delivery of Mortgage Loan Documents; Additional Costs and
Expenses. (a) The Purchaser hereby directs the Seller, and the Seller hereby
agrees, such agreement effective upon the transfer of the Mortgage Loans
contemplated herein, to deliver to or deposit with (or cause to be delivered to
or deposited with) the Custodian (on behalf of the Trustee), with copies to be
delivered to the Master Servicer (other than with respect to any Non-Serviced
Mortgage Loan) and the Special Servicer, respectively, on the dates set forth in
Section 2.01 of the Pooling and Servicing Agreement, all documents, instruments
and agreements required to be delivered by the Purchaser, or contemplated to be
delivered by the Seller (whether at the direction of the Purchaser or
otherwise), to the Custodian, the Master Servicer and the Special Servicer, as
applicable, with respect to the Mortgage Loans under Section 2.01 of the Pooling
and Servicing Agreement, and meeting all the requirements of such Section 2.01
of the Pooling and Servicing Agreement; provided that the Seller shall not be
required to deliver any draft documents, privileged or other communications,
credit underwriting, due diligence analyses or data or internal worksheets,
memoranda, communications or evaluations.

 

With respect to letters of credit (exclusive of those relating to a Non-Serviced
Mortgage Loan), the Seller shall deliver to the Master Servicer and the Master
Servicer shall hold the original (or copy, if such original has been submitted
by the Seller to the issuing bank to effect an assignment or amendment of such
letter of credit (changing the beneficiary thereof to the Trustee (in care of
the Master Servicer) for the benefit of the Certificateholders and, if
applicable, the related Serviced Companion Noteholder, that may be required in
order for the Master Servicer to draw on such letter of credit on behalf of the
Trustee for the benefit of the Certificateholders and, if applicable, the
related Serviced Companion Noteholder, in accordance with the applicable terms
thereof and/or of the related Mortgage Loan documents)) and the Seller shall be
deemed to have satisfied any such delivery requirements by delivering with
respect to any letter(s) of credit a copy thereof to the Custodian together with
an Officer’s Certificate of the Seller certifying that such document has been
delivered to the Master Servicer or an Officer’s Certificate from the Master
Servicer certifying that it holds the letter(s) of credit pursuant to Section
2.01(b) of the Pooling and Servicing Agreement. If a letter of credit referred
to in the previous sentence is not in a form that would allow the Master
Servicer to draw on such letter of credit on behalf of the Trustee for the
benefit of the Certificateholders and, if applicable the related Serviced
Companion Noteholder, in accordance with the applicable terms thereof and/or of
the related Mortgage Loan documents, the Seller shall deliver the appropriate
assignment or amendment documents (or copies of such assignment or amendment
documents if the Seller has

 

  -3- 

 



 

submitted the originals to the related issuer of such letter of credit for
processing) to the Master Servicer within 90 days of the Closing Date. The
Seller shall pay any costs of assignment or amendment of such letter(s) of
credit required in order for the Master Servicer to draw on such letter(s) of
credit on behalf of the Trustee for the benefit of the Certificateholders and,
if applicable the related Serviced Companion Noteholder, and shall cooperate
with the reasonable requests of the Master Servicer or the Special Servicer, as
applicable, in connection with effectuating a draw under any such letter of
credit prior to the date such letter of credit is assigned or amended in order
that it may be drawn by the Master Servicer on behalf of the Trustee for the
benefit of the Certificateholders and, if applicable, the related Serviced
Companion Noteholder.

 

Contemporaneously with the execution of this Agreement by the Purchaser and the
Seller, the Seller shall deliver a power of attorney substantially in the form
of Exhibit F hereto to each of the Master Servicer and the Special Servicer,
that permits such parties to take such other action as is necessary to effect
the delivery, assignment and/or recordation of any documents and/or instruments
relating to any Mortgage Loan which have not been delivered, assigned or
recorded at the time required for enforcement by the Trust Fund. The Seller will
be required to effect at its expense the assignment and, if applicable,
recordation of its Mortgage Loan documents until the assignment and recordation
of all such Mortgage Loan documents has been completed.

 

(b)     In connection with any Servicing Shift Whole Loan, (1) instruments of
assignment to the Trustee or Cayman Agent, as applicable, may be in blank and
need not be recorded pursuant to the Pooling and Servicing Agreement (other than
the endorsements to the Note(s) evidencing the related Servicing Shift Mortgage
Loan) until the earlier of (i) the related Servicing Shift Securitization Date,
in which case such instruments shall be assigned and recorded in accordance with
the related Non-Serviced Pooling Agreement, (ii) 180 days following the Closing
Date, and (iii) such Servicing Shift Whole Loan becoming a Specially Serviced
Mortgage Loan prior to such Servicing Shift Securitization Date, in which case
assignments and recordations shall be effected in accordance with Section 2.01
of the Pooling and Servicing Agreement until the occurrence, if any, of such
Servicing Shift Securitization Date, (2) no letter of credit need be amended
(including, without limitation, to change the beneficiary thereon) until the
earlier of (i) the related Servicing Shift Securitization Date, in which case
such amendment shall be in accordance with the related Non-Serviced Pooling
Agreement, (ii) 180 days following the Closing Date, and (iii) such Servicing
Shift Whole Loan becoming a Specially Serviced Mortgage Loan prior to such
Servicing Shift Securitization Date in which case such amendment shall be
effected in accordance with the terms of Section 2.01 of the Pooling and
Servicing Agreement, and (3) on and following such Servicing Shift
Securitization Date, the Person selling the related Servicing Shift Lead Note to
the related Non-Serviced Depositor, at its own expense, shall be (a) entitled to
direct in writing, which may be conclusively relied upon by the Custodian, the
Custodian to deliver the originals of all the Mortgage Loan documents relating
to such Servicing Shift Whole Loan in its possession (other than the original
Note(s) evidencing such Servicing Shift Mortgage Loan) to the related
Non-Serviced Trustee or the related Non-Serviced Custodian, (b) if the right
under clause (a) is exercised, required to cause the retention by or delivery to
the Custodian of photocopies of Mortgage Loan documents related to such
Servicing Shift Whole Loan so delivered to such Non-Serviced Trustee or such
Non-Serviced Custodian, (c) entitled to cause the completion (or, in the

 

  -4- 

 



 

event of a recordation as contemplated by clause (1)(ii) of this paragraph, the
preparation, execution and delivery) and recordation of instruments of
assignment in the name of the related Other Trustee or related Non-Serviced
Custodian, (d) if the right under clause (c) is exercised, required to deliver
to the Trustee or Custodian photocopies of any instruments of assignment so
completed and recorded, and (e) entitled to require the Master Servicer to
transfer, and to cooperate with all reasonable requests in connection with the
transfer of, the Servicing File, and any Escrow Payments, reserve funds and
items specified in clauses (9), (12), (14) and (18) of the definition of
“Mortgage File” in the Pooling and Servicing Agreement for such Servicing Shift
Whole Loan to the related Other Servicer.

 

(c)     Except with respect to any Mortgage Loan that is a Non-Serviced Mortgage
Loan, the Seller shall deliver to and deposit (or cause to be delivered to and
deposited) with the Master Servicer within five (5) Business Days after the
Closing Date: (i) a copy of the Mortgage File; (ii) all documents and records
not otherwise required to be contained in the Mortgage File that (A) relate to
the origination and/or servicing and administration of the Mortgage Loans (other
than the Non-Serviced Mortgage Loan) or the related Serviced Companion Loans,
(B) are reasonably necessary for the ongoing administration and/or servicing of
the Mortgage Loans (including any asset summaries related to the Mortgage Loans
that were delivered to the Rating Agencies in connection with the rating of the
Certificates) and the Serviced Companion Loans or for evidencing or enforcing
any of the rights of the holder of the Mortgage Loans and the Serviced Companion
Loans or holders of interests therein and (C) are in the possession or under the
control of the Seller; and (iii) all unapplied Escrow Payments and reserve funds
in the possession or under control of the Seller that relate to the Mortgage
Loans or any related Serviced Companion Loans, together with a statement
indicating which Escrow Payments and reserve funds are allocable to each
Mortgage Loan or to the Serviced Companion Loans, provided that copies of any
document in the Mortgage File and any other document, record or item referred to
above in this sentence that constitutes a Designated Servicing Document shall be
delivered to the Master Servicer on or before the Closing Date; provided that
the Seller shall not be required to deliver any draft documents, privileged or
other communications, credit underwriting, due diligence analyses or data or
internal worksheets, memoranda, communications or evaluations.

 

(d)     With respect to any Mortgage Loan secured by a Mortgaged Property that
is subject to a franchise agreement with a related comfort letter in favor of
the Seller that requires notice to or request of the related franchisor to
transfer or assign any related comfort letter to the Trustee for the benefit of
the Certificateholders or have a new comfort letter (or any such new document or
acknowledgement as may be contemplated under the existing comfort letter) issued
in the name of the Trustee for the benefit of the Certificateholders, the Seller
or its designee shall, within 45 days of the Closing Date (or any shorter period
if required by the applicable comfort letter), provide any such required notice
or make any such required request to the related franchisor for the transfer or
assignment of such comfort letter or issuance of a new comfort letter (or any
such new document or acknowledgement as may be contemplated under the existing
comfort letter), with a copy of such notice or request to the Custodian (who
shall include such document in the related Mortgage File), the Master Servicer
and the Special Servicer, and the Master Servicer shall use reasonable efforts
in accordance with the Servicing Standard to acquire such replacement comfort
letter, if necessary (or to acquire any such new document or acknowledgement as
may be contemplated under the existing comfort letter), and the Master

 

  -5- 

 



 

Servicer shall, as soon as reasonably practicable following receipt thereof,
deliver the original of such replacement comfort letter, new document or
acknowledgement, as applicable, to the Custodian for inclusion in the Mortgage
File.

 

SECTION 4     Treatment as a Security Agreement. Pursuant to Section 1 hereof,
the Seller has conveyed to the Purchaser all of its right, title and interest in
and to the Mortgage Loans. The parties intend that such conveyance of the
Seller’s right, title and interest in and to the Mortgage Loans pursuant to this
Agreement shall constitute a purchase and sale and not a loan. If such
conveyance is deemed to be a pledge and not a sale, then the parties also intend
and agree that the Seller shall be deemed to have granted, and in such event
does hereby grant, to the Purchaser, a first priority security interest in all
of its right, title and interest in, to and under the Mortgage Loans, all
payments of principal or interest on such Mortgage Loans due after the Cut-off
Date, all other payments made in respect of such Mortgage Loans after the
Cut-off Date (and, in any event, excluding scheduled payments of principal and
interest due on or before the Cut-off Date) and all proceeds thereof, and that
this Agreement shall constitute a security agreement under applicable law. If
such conveyance is deemed to be a pledge and not a sale, the Seller consents to
the Purchaser hypothecating and transferring such security interest in favor of
the Trustee and transferring the obligation secured thereby to the Trustee.

 

SECTION 5     Covenants of the Seller.  The Seller covenants with the Purchaser
as follows:

 

(a)     except with respect to any Mortgage Loan that is a Non-Serviced Mortgage
Loan it shall cause McCoy & Orta, P.C. (“M&O”) to record and file in the
appropriate public recording office for real property records or UCC Financing
Statements, as appropriate (or, with respect to any assignments that the
Custodian has agreed to record or file pursuant to the Pooling and Servicing
Agreement, deliver to the Custodian for such purpose and cause the Custodian to
record and file), each related Assignment of Mortgage and assignment of
assignment of leases, rents and profits and each related UCC-3 financing
statement referred to in the definition of Mortgage File from the Seller to the
Trustee or Cayman Agent, as applicable, as and to the extent contemplated under
Section 2.01(c) of the Pooling and Servicing Agreement. All out of pocket costs
and expenses relating to the recordation or filing of such assignments,
assignments of Mortgage and financing statements shall be paid by the Seller. If
any such document or instrument is lost or returned unrecorded or unfiled, as
the case may be, because of a defect therein, then the Seller shall promptly
prepare or cause the preparation of a substitute therefor or cure such defect or
cause such defect to be cured, as the case may be, and the Seller shall record
or file, or cause M&O to record or file, such substitute or corrected document
or instrument or, with respect to any assignments that the Custodian has agreed
to record or file pursuant to the Pooling and Servicing Agreement, deliver such
substitute or corrected document or instrument to the Custodian (or, if the
Mortgage Loan is then no longer subject to the Pooling and Servicing Agreement,
the then holder of such Mortgage Loan);

 

(b)     as to each Mortgage Loan, except with respect to any Mortgage Loan that
is a Non-Serviced Mortgage Loan, if the Seller cannot deliver or cause to be
delivered the documents and/or instruments referred to in clauses (2), (3), (6)
(if recorded) and (15) of the definition of “Mortgage File” in the Pooling and
Servicing Agreement solely because of a delay caused by the public recording or
filing office where such document or instrument has been

 

  -6- 

 



 

delivered for recordation or filing, as applicable, it shall forward to the
Custodian a copy of the original certified by the Seller to be a true and
complete copy of the original thereof submitted for recording. The Seller shall
cause each assignment referred to in Section (5)(a) above that is recorded and
the file copy of each UCC-3 assignment referred to in Section (5)(a) above to
reflect that it should be returned by the public recording or filing office to
the Custodian or its agent following recording (or, alternatively, to the Seller
or its designee, in which case the Seller shall deliver or cause the delivery of
the recorded/filed original to the Custodian promptly following receipt);
provided that, in those instances where the public recording office retains the
original assignment of Mortgage or Assignment of Assignment of Leases, the
Seller shall obtain therefrom and deliver to the Custodian a certified copy of
the recorded original. On a monthly basis, at the expense of the Seller, the
Custodian shall forward to the Master Servicer a copy of each of the
aforementioned assignments following the Custodian’s receipt thereof;

 

(c)     it shall take any action reasonably required by the Purchaser, the
Certificate Administrator, the Trustee or the Master Servicer in order to assist
and facilitate the transfer of the servicing of the Mortgage Loans (other than
any Mortgage Loan that is a Non-Serviced Mortgage Loan) to the Master Servicer,
including effectuating the transfer of any letters of credit with respect to any
Mortgage Loan to the Master Servicer on behalf of the Trustee for the benefit of
Certificateholders and/or the Companion Holder. Prior to the date that a letter
of credit with respect to any Mortgage Loan is transferred to the Master
Servicer, the Seller will cooperate with the reasonable requests of the Master
Servicer or the Special Servicer, as applicable, in connection with effectuating
a draw under such letter of credit as required under the terms of the related
Mortgage Loan documents;

 

(d)     the Seller shall provide the Master Servicer the initial data with
respect to each Mortgage Loan for the CREFC® Financial File and the CREFC® Loan
Periodic Update File that are required to be prepared by the Master Servicer
pursuant to the Pooling and Servicing Agreement and the Supplemental Servicer
Schedule;

 

(e)     if (during the period of time that the Underwriters are required, under
applicable law, to deliver a prospectus related to the Public Certificates in
connection with sales of the Public Certificates by an Underwriter or a dealer)
the Seller has obtained actual knowledge of undisclosed or corrected information
related to an event that occurred prior to the Closing Date, which event causes
there to be an untrue statement of a material fact with respect to the Seller
Information in the Prospectus dated August 15, 2017 relating to the Public
Certificates, the annexes and exhibits thereto and any DVD delivered therewith,
or the Offering Circular dated August 15, 2017 relating to the Private
Certificates, the annexes and exhibits thereto and any DVD delivered therewith
(collectively, the “Offering Documents”), or causes there to be an omission to
state therein a material fact with respect to the Seller Information required to
be stated therein or necessary to make the statements therein with respect to
the Seller Information, in the light of the circumstances under which they were
made, not misleading, then the Seller shall promptly notify the Dealers and the
Depositor. If as a result of any such event the Dealers’ legal counsel
determines that it is necessary to amend or supplement the Offering Documents in
order to correct the untrue statement, or to make the statements therein, in the
light of the circumstances when the Offering Documents are delivered to a
purchaser, not misleading, or to make the Offering Documents in compliance with
applicable law, the Seller shall (to the extent that such amendment or
supplement solely relates to the Seller Information) at the expense of the

 

  -7- 

 



 

Seller, do all things reasonably necessary to assist the Depositor to prepare
and furnish to the Dealers, such amendments or supplements to the Offering
Documents as may be necessary so that the Seller Information in the Offering
Documents, as so amended or supplemented, will not contain an untrue statement,
will not, in the light of the circumstances when the Offering Documents are
delivered to a purchaser, be misleading and will comply with applicable law.
(All terms under this clause (e) and not otherwise defined in this Agreement
shall have the meanings set forth in the Indemnification Agreement, dated as of
August 11, 2017, among the Underwriters, the Initial Purchasers, the Seller and
the Purchaser (the “Indemnification Agreement” and, together with this
Agreement, the “Operative Documents”));

 

(f)     for so long as the Trust (or with respect to the Companion Loans, if
such Companion Loan is deposited into another securitization, the trust fund
under such other securitization) is subject to the reporting requirements of the
Exchange Act, the Seller shall provide the Depositor (or with respect to the
Companion Loans, if such Companion Loan (or a portion thereof) is deposited into
another securitization, the depositor of such securitization) and the
Certificate Administrator with any Additional Form 10-D Disclosure, any
Additional Form 10-K Disclosure and any Form 8-K Disclosure Information
indicated on Exhibit BB, Exhibit CC and Exhibit DD to the Pooling and Servicing
Agreement, to the extent contemplated to be provided by the Seller, within the
time periods set forth in the Pooling and Servicing Agreement; provided that, in
connection with providing Additional Form 10-K Disclosure and the Seller’s
reporting obligations under Item 1119 of Regulation AB, upon reasonable request
by the Seller, the Purchaser shall provide the Seller with a list of all parties
to the Pooling and Servicing Agreement and any other Servicing Function
Participant;

 

(g)     within sixty (60) days after the Closing Date, the Seller shall deliver
or cause to be delivered an electronic copy of the Diligence File for each
Mortgage Loan to the Depositor by uploading such Diligence File (including, if
applicable, any additional documents that the Seller believes should be included
to enable the Asset Representations Reviewer to perform an Asset Review on such
Mortgage Loan; provided that such documents are clearly labeled and identified)
to the Intralinks Site, each such Diligence File being organized and categorized
in accordance with the electronic file structure reasonably requested by the
Depositor;

 

(h)     promptly upon completion or such delivery of the Diligence Files, but in
no event later than sixty (60) days after the Closing Date, the Seller shall
provide each of the Depositor, the Master Servicer, the Special Servicer, the
Certificate Administrator, the Trustee, the Custodian, the Directing Holder, the
Asset Representations Reviewer and the Operating Advisor, to the addresses
provided in the notice provision of the Pooling and Servicing Agreement, with a
certification by an authorized officer of the Seller, substantially in the form
of Exhibit E to this Agreement, that the electronic copy of the Diligence File
for each Mortgage Loan uploaded to the Intralinks Site constitutes all documents
required under the definition of “Diligence File” and such Diligence Files are
organized and categorized in accordance with the electronic file structure
reasonably requested by the Depositor;

 

(i)     upon written request of the Asset Representations Reviewer (in the event
that the Asset Representations Reviewer reasonably determines that any Review
Materials made available or delivered to the Asset Representations Reviewer are
missing any documents

 

  -8- 

 



 

required to complete any Test for a Delinquent Mortgage Loan), the Seller shall
provide to the Asset Representations Reviewer promptly, but in no event later
than ten (10) Business Days after receipt of such written request (which time
period may be extended upon the mutual agreement of the Seller and the Asset
Representations Reviewer), such documents requested by the Asset Representations
Reviewer relating to each Delinquent Mortgage Loan to enable the Asset
Representations Reviewer to complete any Test for a Delinquent Mortgage Loan,
but only to the extent such documents are in the possession of the Seller;
provided that the Seller shall not be required to provide any documents that are
proprietary to the related originator or the Seller or any draft documents,
privileged or internal communications, credit underwriting or due diligence
analysis;

 

(j)     upon the completion of an Asset Review with respect to each Delinquent
Mortgage Loan and receipt by the Seller of a written invoice from the Asset
Representations Reviewer, the Seller shall pay a fee of (i) $15,000 multiplied
by the number of Delinquent Mortgage Loans subject to any Asset Review (for
purposes of this Section 5(j), the “Subject Loans”), plus (ii) $1,500 per
Mortgaged Property relating to the Subject Loans in excess of one Mortgaged
Property per Subject Loan, plus (iii) $2,000 per Mortgaged Property relating to
a Subject Loan subject to a ground lease, plus (iv) $1,000 per Mortgaged
Property relating to a Subject Loan subject to a franchise agreement, hotel
management agreement or hotel license agreement, subject, in the case of each of
clauses (i) through (iv), to adjustments on the basis of the year-end “Consumer
Price Index for All Urban Consumers” as published by the U.S. Department of
Labor, or other similar index if the Consumer Price Index for All Urban
Consumers is no longer calculated for the year of the Closing Date and for the
year of the occurrence of the Asset Review, in each case within 60 days of such
written invoice by the Asset Representations Reviewer;

 

(k)     if the preliminary Asset Review Report indicates that any of the
representations and warranties fails or is deemed to fail any Test, the Seller
shall have 90 days from receipt of the preliminary Asset Review Report to remedy
or otherwise refute the Test failure indicated in the preliminary Asset Review
Report. If the Seller elects to refute the Test failure indicated in the
preliminary Asset Review Report, the Seller shall provide any documents or any
explanations to support (i) a conclusion that a subject representation and
warranty has not failed a Test or (ii) a claim that any missing documents in the
Review Materials are not required to complete a Test, in any such case to the
Asset Representations Reviewer;

 

(l)     the Seller acknowledges and agrees that in the event an Enforcing Party
elects a dispute resolution method pursuant to Section 2.03 of the Pooling and
Servicing Agreement, the Seller shall abide by the selected dispute resolution
method and otherwise comply with the terms and provisions set forth in the
Pooling and Servicing Agreement (including the exhibits thereto) related to the
resolution method;

 

(m)     the Seller shall indemnify and hold harmless the Purchaser against any
and all expenses, losses, claims, damages and other liabilities, including
without limitation the costs of investigation, legal defense and any amounts
paid in settlement of any claim or litigation arising out of or based upon (i)
any failure of the Seller to pay the fees described under Section 5(j) above
within 90 days of written invoice by the Asset Representations Reviewer or (ii)
any failure by the Seller to provide all documents required to be delivered by
it pursuant to this

 

  -9- 

 



 

Agreement and under the definition of “Diligence File” in the Pooling and
Servicing Agreement within 60 days of the Closing Date (or such later date
specified herein or in the Pooling and Servicing Agreement);

 

(n)     with respect to any Mortgage Loan that is (or may become pursuant to the
related Co-Lender Agreement) part of an Non-Serviced Whole Loan, (x) in the
event that the Closing Date occurs prior to the closing date of the Non-Serviced
Securitization, the Seller shall provide (or cause to be provided) to the
Depositor and the Trustee (1) written notice in a timely manner of (but no later
than three (3) Business Days prior to) the closing of such Non-Serviced
Securitization, and (2) no later than the closing date of such Non-Serviced
Securitization, a copy of the Non-Serviced Pooling Agreement in an
EDGAR-compatible format, and (y) in the event that the Closing Date occurs after
the closing of the Non-Serviced Securitization, the Seller shall provide, or
cause the Other Depositor to provide, the Depositor (and counsel thereto) with a
copy of the related Non-Serviced Pooling Agreement (together with any amendments
thereto) in an EDGAR-compatible format by the later of (1) two (2) Business Days
prior to the Closing Date and (2) the closing date of such Non-Serviced
Securitization;

 

(o)     with respect to the Companion Loans, the Seller agrees that if
disclosure related to the description of a party to the Pooling and Servicing
Agreement is requested by the holder of a related Companion Loan for inclusion
in the disclosure materials relating to the securitization of such Companion
Loan, the reasonable costs of such party related to such disclosure and any
opinion(s) of counsel, certifications and/or indemnification agreement(s) shall
be paid or caused to be paid by the Seller;

 

(p)      In the event that the Seller determines that a Third Party Purchaser no
longer complies with one or more of the requirements of §244.7(b)(1),
§244.7(b)(3), §244.7(b)(4), §244.7(b)(5) or §244.7(b)(8) of the Risk Retention
Rule, then the Seller shall promptly notify, or cause to be notified, the
Certificate Administrator in writing of such noncompliance, and the Certificate
Administrator will be required under the Pooling and Servicing Agreement to make
any such notice available to Privileged Persons via the Certificate
Administrator’s Website;

 

(q)     Unless the Seller has already disclosed or caused to be disclosed such
information on a Form 8-K, on or prior to the date that is 2 Business Days prior
to the first Distribution Date, the Seller shall deliver, or cause to be
delivered, to the Certificate Administrator the disclosure required pursuant to
§244.4(c)(1)(ii) of the Risk Retention Rule, and the Certificate Administrator
will be required under the Pooling and Servicing Agreement to make any such
disclosure available to Privileged Persons via the Certificate Administrator’s
Website; and

 

(r)     The Seller will (i) act as a “sponsor” (as defined in §244.2 of the Risk
Retention Rule) and (ii) cause the Class HRR Certificates to be retained by a
“third-party purchaser” (or any “majority-owned affiliate” thereof (as defined
in the Risk Retention Rule)) in accordance with §244.7(b) of the Risk Retention
Rule.

 

  -10- 

 



 

SECTION 6     Representations and Warranties.

 

(a)     The Seller represents and warrants to the Purchaser as of the date
hereof and as of the Closing Date that:

 

(i)     The Seller is a limited partnership, duly organized, validly existing
and in good standing under the laws of the State of New York with full power and
authority to own its assets and conduct its business, is duly qualified as a
foreign organization in good standing in all jurisdictions to the extent such
qualification is necessary to hold and sell the Mortgage Loans or otherwise
comply with its obligations under this Agreement except where the failure to be
so qualified would not have a material adverse effect on its ability to perform
its obligations hereunder, and the Seller has taken all necessary action to
authorize the execution and delivery of, and performance under, the Operative
Documents and has duly executed and delivered each Operative Document, and has
the power and authority to execute, deliver and perform under each Operative
Document and all the transactions contemplated hereby and thereby, including,
but not limited to, the power and authority to sell, assign, transfer, set over
and convey the Mortgage Loans in accordance with this Agreement;

 

(ii)     Assuming the due authorization, execution and delivery of this
Agreement by the Purchaser, this Agreement will constitute a legal, valid and
binding obligation of the Seller, enforceable against the Seller in accordance
with its terms, except as such enforcement may be limited by (A) bankruptcy,
insolvency, reorganization, moratorium, liquidation or other similar laws
affecting the enforcement of creditors’ rights generally, (B) general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in equity or at law) and (C) public policy considerations underlying
the securities laws, to the extent that such public policy considerations limit
the enforceability of the provisions of this Agreement that purport to provide
indemnification for securities laws liabilities;

 

(iii)     The execution and delivery of each Operative Document by the Seller
and the performance of its obligations hereunder and thereunder will not
conflict with any provision of any law or regulation to which the Seller is
subject, or conflict with, result in a breach of, or constitute a default under,
any of the terms, conditions or provisions of any of the Seller’s organizational
documents or any agreement or instrument to which the Seller is a party or by
which it is bound, or any order or decree applicable to the Seller, or result in
the creation or imposition of any lien on any of the Seller’s assets or
property, in each case, which would materially and adversely affect the ability
of the Seller to carry out the transactions contemplated by the Operative
Documents;

 

(iv)     There is no action, suit, proceeding or investigation pending or, to
the Seller’s knowledge, threatened against the Seller in any court or by or
before any other governmental agency or instrumentality which would materially
and adversely affect the validity of the Mortgage Loans or the ability of the
Seller to carry out the transactions contemplated by each Operative Document;

 

  -11- 

 



 

(v)     The Seller is not in default with respect to any order or decree of any
court or any order, regulation or demand of any federal, state, municipal or
governmental agency, which default might have consequences that, in the Seller’s
good faith and reasonable judgment, is likely to materially and adversely affect
the condition (financial or other) or operations of the Seller or its properties
or might have consequences that, in the Seller’s good faith and reasonable
judgment, is likely to materially and adversely affect its performance under any
Operative Document;

 

(vi)     No consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Seller of, or compliance by the Seller with, each Operative
Document or the consummation of the transactions contemplated hereby or thereby,
other than those which have been obtained by the Seller;

 

(vii)     The transfer, assignment and conveyance of the Mortgage Loans by the
Seller to the Purchaser is not subject to bulk transfer laws or any similar
statutory provisions in effect in any applicable jurisdiction; and

 

(viii)     Except for the agreed-upon procedures report obtained from the
accounting firm engaged to provide procedures involving a comparison of
information in loan files for the Mortgage Loans to information on a data tape
relating to the Mortgage Loans (the “Accountant’s Due Diligence Report”), the
Seller has not obtained (and, through and including the Closing Date, will not
obtain) any “third party due diligence report” (as defined in Rule 15Ga-2 under
the Exchange Act) in connection with the transactions contemplated herein and in
the Offering Documents and, except for the accountants with respect to the
Accountants’ Due Diligence Report, the Seller has not employed (and, through and
including the Closing Date, will not employ) any third party to engage in any
activity that constitutes “due diligence services” within the meaning of Rule
17g-10 under the Exchange Act in connection with the transactions contemplated
herein and in the Offering Documents. The Seller further represents and warrants
that no portion of the Accountant’s Due Diligence Report contains, with respect
to the information contained therein with respect to the Mortgage Loans, any
names, addresses, other personal identifiers or zip codes with respect to any
individuals, or any other personally identifiable or other information that
would be associated with an individual, including without limitation any
“nonpublic personal information” within the meaning of Title V of the
Gramm-Leach-Bliley Financial Services Modernization Act of 1999. The
Underwriters and Initial Purchasers are third-party beneficiaries of the
provisions set forth in this Section 6(a)(viii).

 

(b)     The Purchaser represents and warrants to the Seller as of the Closing
Date that:

 

(i)     The Purchaser is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware, with full corporate power
and authority to own its assets and conduct its business, is duly qualified as a
foreign corporation in good standing in all jurisdictions in which the ownership
or lease of its property or the conduct of its business requires such
qualification, except where the

 

  -12- 

 



 

failure to be so qualified would not have a material adverse effect on the
ability of the Purchaser to perform its obligations hereunder, and the Purchaser
has taken all necessary action to authorize the execution, delivery and
performance of this Agreement by it, and has duly executed and delivered this
Agreement, and has the power and authority to execute, deliver and perform this
Agreement and all the transactions contemplated hereby;

 

(ii)     Assuming the due authorization, execution and delivery of this
Agreement by the Seller, this Agreement will constitute a legal, valid and
binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium, liquidation or other similar
laws affecting the enforcement of creditors’ rights generally, and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law);

 

(iii)     The execution and delivery of this Agreement by the Purchaser and the
performance of its obligations hereunder will not conflict with any provision of
any law or regulation to which the Purchaser is subject, or conflict with,
result in a breach of, or constitute a default under, any of the terms,
conditions or provisions of any of the Purchaser’s organizational documents or
any agreement or instrument to which the Purchaser is a party or by which it is
bound, or any order or decree applicable to the Purchaser, or result in the
creation or imposition of any lien on any of the Purchaser’s assets or property,
in each case which would materially and adversely affect the ability of the
Purchaser to carry out the transactions contemplated by this Agreement;

 

(iv)     There is no action, suit, proceeding or investigation pending or, to
the Purchaser’s knowledge, threatened against the Purchaser in any court or by
or before any other governmental agency or instrumentality which would
materially and adversely affect the validity of this Agreement or any action
taken in connection with the obligations of the Purchaser contemplated herein,
or which would be likely to impair materially the ability of the Purchaser to
perform under the terms of this Agreement;

 

(v)     The Purchaser is not in default with respect to any order or decree of
any court or any order, regulation or demand of any federal, state, municipal or
governmental agency, which default might have consequences that would materially
and adversely affect the condition (financial or other) or operations of the
Purchaser or its properties or might have consequences that would materially and
adversely affect its performance under any Operative Document;

 

(vi)     No consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Purchaser of or compliance by the Purchaser with this
Agreement or the consummation of the transactions contemplated by this Agreement
other than those that have been obtained by the Purchaser; and

 

(vii)     The Purchaser (A) prepared one or more reports on Form ABS-15G (each,
a “Form 15G”) containing the findings and conclusions of the Accountant’s Due

 

  -13- 

 



 

Diligence Report and meeting the requirements of that Form 15G, Rule 15Ga-2, any
other rules and regulations of the Securities and Exchange Commission and the
Exchange Act; (B) provided a copy of the final draft of each such Form 15G to
the Underwriters and the Initial Purchasers at least 5 Business Days before the
first sale in the offering contemplated by the Offering Documents; and (C)
furnished each such Form 15G to the Securities and Exchange Commission on EDGAR
at least 5 Business Days before the first sale in the offering contemplated by
the Offering Documents as required by Rule 15Ga-2.

 

(c)     The Seller further makes the representations and warranties as to the
Mortgage Loans set forth in Exhibit B to this Agreement as of the Cut-off Date
or such other date set forth in Exhibit B to this Agreement, which
representations and warranties are subject to the exceptions thereto set forth
in Exhibit C to this Agreement.

 

(d)     Pursuant to the Pooling and Servicing Agreement, if the Depositor, the
Master Servicer, the Special Servicer, the Trustee, the Certificate
Administrator or the Operating Advisor (solely in its capacity as operating
advisor) discovers (without implying any duty of such person to make, or to
attempt to make, such a discovery) or receives notice alleging (A) that any
document constituting a part of a Mortgage File has not been properly executed,
is missing, contains information that does not conform in any material respect
with the corresponding information set forth in the Mortgage Loan Schedule, or
does not appear to be regular on its face (each, a “Document Defect”), or (B) a
breach of any representation or warranty of the Seller made pursuant to Section
6(c) of this Agreement with respect to any Mortgage Loan (a “Breach”), then such
party is required to give prompt written notice thereof to the Seller.

 

(e)     Pursuant to the Pooling and Servicing Agreement, the Master Servicer
(with respect to Non-Specially Serviced Mortgage Loans) or the Special Servicer
(with respect to Specially Serviced Mortgage Loans) is required to determine
whether any such Document Defect or Breach with respect to any Mortgage Loan
materially and adversely affects, or such Document Defect is deemed in
accordance with Section 2.03 of the Pooling and Servicing Agreement to
materially and adversely affect, the value of the Mortgage Loan or any related
REO Property or the interests of the Certificateholders therein or causes any
Mortgage Loan to fail to be a Qualified Mortgage (any such Document Defect shall
constitute a “Material Document Defect” and any such Breach shall constitute a
“Material Breach”; and a Material Breach and/or a Material Document Defect, as
the case may be, shall constitute a “Material Defect”). The Master Servicer or
the Special Servicer may (but will not be obligated to) consult with the Master
Servicer or the Special Servicer regarding any determination of a Material
Defect for a Non-Specially Serviced Mortgage Loan. If such Document Defect or
Breach has been determined to be a Material Defect, then the Master Servicer or
the Special Servicer that made such determination will be required to give
prompt written notice thereof to the Seller, the other parties to the Pooling
and Servicing Agreement and (for so long as no Consultation Termination Event is
continuing) the Directing Holder. Promptly upon becoming aware of any such
Material Defect (including through a written notice given by any party to the
Pooling and Servicing Agreement, as provided above if the Document Defect or
Breach identified therein is a Material Defect), the Seller shall, not later
than 90 days from the earlier of (a) the earlier of the Seller’s discovery or
receipt of notice of, and receipt of a demand to take action with respect to,
such Material Defect or (b) in the case of a Material Defect relating to a
Mortgage Loan not

 

  -14- 

 



 

being a Qualified Mortgage, any party’s discovery of such Material Defect (such
90-day period, the “Initial Cure Period”), (i) cure such Material Defect in all
material respects (which cure shall include payment of any losses and Additional
Trust Expenses associated therewith, including the amount of any fees and
reimbursable expenses of the Asset Representations Reviewer attributable to the
Asset Review of such Mortgage Loan), (ii) repurchase the affected Mortgage Loan
or REO Loan (or the Trust’s interest therein with respect to any Mortgage Loan
that is part of a Whole Loan) at the applicable Purchase Price by wire transfer
of immediately available funds to the Collection Account or (iii) substitute a
Qualified Substitute Mortgage Loan (other than with respect to the related Whole
Loans, for which no substitution shall be permitted) for such affected Mortgage
Loan (provided that in no event shall any such substitution occur later than the
second anniversary of the Closing Date) and pay the Master Servicer, for deposit
into the Collection Account, any Substitution Shortfall Amount in connection
therewith; provided, however, that if (i) such Material Defect is capable of
being cured but not within such Initial Cure Period, (ii) such Material Defect
is not related to any Mortgage Loan’s not being a Qualified Mortgage and (iii)
the Seller has commenced and is diligently proceeding with the cure of such
Material Defect within such Initial Cure Period, then the Seller shall have an
additional 90 days (such additional 90 day period, the “Extended Cure Period”)
to complete such cure, or, in the event of a failure to so cure, to complete
such repurchase of the related Mortgage Loan or substitute a Qualified
Substitute Mortgage Loan as described above (it being understood and agreed
that, in connection with the Seller’s receiving such Extended Cure Period, the
Seller shall deliver an Officer’s Certificate to the Trustee, the Special
Servicer, the Operating Advisor and the Certificate Administrator setting forth
the reasons such Material Defect was not cured within the Initial Cure Period
and what actions the Seller is pursuing in connection with the cure of such
Material Defect and stating that the Seller anticipates that such Material
Defect will be cured within such Extended Cure Period); and provided, further,
that, if any such Material Defect is still not cured after the Initial Cure
Period and any such Extended Cure Period solely due to the failure of the Seller
to have received the recorded document, then the Seller shall be entitled to
continue to defer its cure, repurchase or substitution obligations in respect of
such Document Defect so long as the Seller certifies to the Trustee, the Special
Servicer, the Operating Advisor and the Certificate Administrator every 30 days
thereafter that the Document Defect is still in effect solely because of its
failure to have received the recorded document and that the Seller is diligently
pursuing the cure of such defect (specifying the actions being taken), except
that no such deferral of cure, repurchase or substitution may continue beyond
the date that is 18 months following the Closing Date. Any such repurchase or
substitution of a Mortgage Loan shall be on a whole loan, servicing released
basis. The Seller shall have no obligation to monitor the Mortgage Loans
regarding the existence of a Breach or a Document Defect, but if the Seller
discovers a Material Defect with respect to a Mortgage Loan, it will notify the
Purchaser. Periodic Payments due with respect to each Qualified Substitute
Mortgage Loan (if any) after the related Due Date in the month of substitution,
and Periodic Payments due with respect to each Mortgage Loan being repurchased
or replaced, and received by the Master Servicer or the Special Servicer on
behalf of the Trust, after the related Cut-off Date through, but not including,
the related date of repurchase or substitution, shall be part of the Trust Fund.
Periodic Payments due with respect to each Qualified Substitute Mortgage Loan
(if any) on or prior to the related Due Date in the month of substitution, and
Periodic Payments due with respect to each Mortgage Loan being repurchased or
replaced and received by the Master Servicer or the Special Servicer on behalf
of the Trust after the related date of repurchase or substitution, shall not be
part of the

 

  -15- 

 



 

Trust Fund and are to be remitted by the Master Servicer to the Seller effecting
the related repurchase or substitution within two Business Days following
receipt of properly identified and available funds constituting such Periodic
Payment. From and after the date of substitution, each Qualified Substitute
Mortgage Loan, if any, that has been substituted shall be deemed to constitute a
“Mortgage Loan” hereunder for all purposes.

 

No delay in either the discovery of a Material Defect on the part of any party
to the Pooling and Servicing Agreement or in providing notice of such Material
Defect shall relieve the Mortgage Loan Seller of its obligation to repurchase
the related Mortgage Loan (if it is otherwise required to do so under this
Agreement) unless (i) the Mortgage Loan Seller did not otherwise discover or
have knowledge of such Material Defect, (ii) such delay is the result of the
failure by a party to the Pooling and Servicing Agreement to provide prompt
notice as required by the terms of the Pooling and Servicing Agreement after
such party has actual knowledge of such Material Defect (knowledge shall not be
deemed to exist by reason of the custodian’s exception report) and such delay
precludes the Mortgage Loan Seller from curing such Material Defect and (iii)
provided that the Mortgage Loan Seller is afforded a cure period of 90 days from
the Mortgage Loan Seller’s receipt of notice thereof, such Material Defect did
not relate to a Mortgage Loan not being a Qualified Mortgage as described in
this section. Notwithstanding the foregoing, if a Mortgage Loan is not secured
by a Mortgaged Property that is, in whole or in part, a hotel, restaurant
(operated by a Mortgagor), healthcare facility, nursing home, assisted living
facility, self-storage facility, theatre or fitness center (operated by a
Mortgagor), then the failure to deliver to the Custodian copies of the UCC
Financing Statements with respect to such Mortgage Loan shall not be a Material
Defect.

 

If (i) any Mortgage Loan is required to be repurchased or substituted for in the
manner described in the first paragraph of this Section 6(e), (ii) such Mortgage
Loan is a Crossed Underlying Loan, and (iii) the applicable Material Defect does
not constitute a Material Defect as to any other Crossed Underlying Loan in the
related Crossed Mortgage Loan Group (without regard to this paragraph), then the
applicable Material Defect shall be deemed to constitute a Material Defect as to
each other Crossed Underlying Loan in the related Crossed Mortgage Loan Group
for purposes of this paragraph, and the Seller will be required to repurchase or
substitute for all of the remaining Crossed Underlying Loans in the related
Crossed Mortgage Loan Group as provided in the first paragraph of this Section
6(e) unless such other Crossed Underlying Loans in such Crossed Mortgage Loan
Group satisfy the Crossed Underlying Loan Repurchase Criteria. In the event that
the remaining Crossed Underlying Loans satisfy the aforementioned criteria, the
Seller may elect either to repurchase or substitute for only the affected
Crossed Underlying Loan as to which the related Material Defect exists or to
repurchase or substitute for all of the Crossed Underlying Loans in the related
Crossed Mortgage Loan Group. The Seller shall be responsible for the cost of any
Appraisal required to be obtained to determine if the Crossed Underlying Loan
Repurchase Criteria have been satisfied, so long as the scope and cost of such
Appraisal has been approved by the Seller (such approval not to be unreasonably
withheld).

 

To the extent that the Seller is required to repurchase or substitute for a
Crossed Underlying Loan hereunder in the manner prescribed above while the
Trustee continues to hold any other Crossed Underlying Loans in the related
Crossed Mortgage Loan Group, neither the Seller nor the Purchaser shall enforce
any remedies against the other’s Primary Collateral, but

 

  -16- 

 



 

each is permitted to exercise remedies against the Primary Collateral securing
its respective related Mortgage Loans, including with respect to the Trustee,
the Primary Collateral securing the Mortgage Loans still held by the Trustee.

 

If the exercise of remedies by one party would materially impair the ability of
the other party to exercise its remedies with respect to the Primary Collateral
securing the Crossed Underlying Loans held by such party, then the Seller and
the Purchaser shall forbear from exercising such remedies until the Mortgage
Loan documents evidencing and securing the relevant Mortgage Loans can be
modified in a manner that complies with this Agreement to remove the threat of
material impairment as a result of the exercise of remedies or some other
accommodation can be reached. Any reserve or other cash collateral or letters of
credit securing the Crossed Underlying Loans shall be allocated between such
Crossed Underlying Loans in accordance with the related Mortgage Loan documents,
or otherwise on a pro rata basis based upon their outstanding Stated Principal
Balances. Notwithstanding the foregoing, if a Crossed Underlying Loan included
in the Trust Fund is modified to terminate the related cross-collateralization
and/or cross-default provisions, as a condition to such modification, the Seller
shall furnish to the Trustee and the Certificate Administrator an Opinion of
Counsel that any modification shall not cause an Adverse REMIC Event. Any
expenses incurred by the Purchaser in connection with such modification or
accommodation (including but not limited to recoverable attorney fees) shall be
paid by the Seller.

 

Subject to the Seller’s right to cure set forth above in this Section 6(e), and
further subject to Sections 2.01(b) and 2.01(c) of the Pooling and Servicing
Agreement, failure of the Seller to deliver the documents referred to in clauses
(1), (2), (7), (8), (18) and (19) in the definition of “Mortgage File” in the
Pooling and Servicing Agreement in accordance with this Agreement and the
Pooling and Servicing Agreement for any Mortgage Loan shall be deemed a Material
Document Defect; provided, however, that no Document Defect (except such deemed
Material Document Defect described above) shall be considered to be a Material
Document Defect unless the document with respect to which the Document Defect
exists is required in connection with an imminent enforcement of the lender’s
rights or remedies under the related Mortgage Loan, defending any claim asserted
by any Mortgagor or third party with respect to the Mortgage Loan, establishing
the validity or priority of any lien on any collateral securing the Mortgage
Loan or for any immediate significant servicing obligation.

 

Notwithstanding the foregoing provisions of this Section 6(e), in lieu of the
Seller performing its repurchase or substitution obligations with respect to any
Material Defect provided in this Section 6(e), to the extent that the Seller and
the Purchaser (or, following the assignment of the Mortgage Loans to the Trust,
the Enforcing Servicer, on behalf of the Trust, and, if no Control Termination
Event has occurred and is continuing, with the consent of the Directing Holder)
are able to agree upon the Loss of Value Payment for a Material Defect, the
Seller may elect, in its sole discretion, to pay such Loss of Value Payment to
the Purchaser (or its assignee); provided that a Material Defect as a result of
a Mortgage Loan not constituting a Qualified Mortgage may not be cured by a Loss
of Value Payment. Upon its making such payment, the Seller shall be deemed to
have cured such Material Defect in all respects. Provided such payment is made,
this paragraph describes the sole remedy available to the Purchaser and its
assignees regarding any such Material Defect, and the Seller shall not be
obligated to repurchase or replace the related Mortgage Loan or otherwise cure
such Material Defect.

 



  -17- 

 

 



With respect to any Non-Serviced Mortgage Loan, the Seller agrees that if a
“material document defect” (as such term or any analogous term is defined in the
related Non-Serviced Pooling Agreement) exists under the related Non-Serviced
Pooling Agreement with respect to the related Non-Serviced Companion Loan
included in the related Non-Serviced Securitization, and such Non-Serviced
Companion Loan is repurchased by or on behalf of such Seller (or other
responsible repurchasing entity) from the related Non-Serviced Securitization as
a result of such “material document defect” (as such term or any analogous term
is defined in such Non-Serviced Pooling Agreement), then the Seller shall
repurchase such Non-Serviced Mortgage Loan; provided, however, that such
repurchase obligation does not apply to any “material document defect” (as such
term or any analogous term is defined in the related Non-Serviced Pooling
Agreement) related solely to the promissory note for such Non-Serviced Companion
Loan.

 

(f)     In connection with any repurchase or substitution of one or more
Mortgage Loans pursuant to this Section 6, the Pooling and Servicing Agreement
shall provide that the Trustee, the Certificate Administrator, the Custodian,
the Master Servicer and the Special Servicer shall each tender to the
repurchasing entity, upon delivery to each of them of a receipt executed by the
repurchasing entity evidencing such repurchase or substitution, all portions of
the Mortgage File (including, without limitation, the Servicing File) and other
documents and all escrows and reserve funds pertaining to such Mortgage Loan
possessed by it, and each document that constitutes a part of the Mortgage File
shall be endorsed or assigned to the extent necessary or appropriate to the
repurchasing entity or its designee in the same manner, but only if the
respective documents have been previously assigned or endorsed to the Trustee or
Cayman Agent, as applicable, and pursuant to appropriate forms of assignment,
substantially similar to the manner and forms pursuant to which such documents
were previously assigned to the Trustee or Cayman Agent or as otherwise
reasonably requested to effect the retransfer and reconveyance of the Mortgage
Loan and the security therefor to the Seller or its designee; provided that such
tender by the Trustee and the Custodian shall be conditioned upon its receipt
from the Master Servicer of a Request for Release and an Officer’s Certificate
to the effect that the requirements for repurchase or substitution have been
satisfied. In the event a Qualified Substitute Mortgage Loan is substituted for
a Mortgage Loan by the Seller as contemplated by this Section 6, the Seller
shall deliver to the Custodian the related Mortgage File and to the Master
Servicer all Escrow Payments and reserve funds pertaining to such Qualified
Substitute Mortgage Loan possessed by it and a certification to the effect that
such Qualified Substitute Mortgage Loan satisfies all of the requirements of the
definition of “Qualified Substitute Mortgage Loan” in the Pooling and Servicing
Agreement.

 

(g)     The representations and warranties of the parties hereto shall survive
the execution and delivery and any termination of this Agreement and shall inure
to the benefit of the respective parties, notwithstanding any restrictive or
qualified endorsement on the Mortgage Notes or Assignment of Mortgage or the
examination of the Mortgage Files.

 

(h)     Each party hereto agrees to promptly notify the other party of any
breach of a representation or warranty contained in Section 6(c) of this
Agreement. The Seller’s obligation to cure any Material Defect, repurchase, or
substitute for, any affected Mortgage Loan or pay the Loss of Value Payment or
other required payment pursuant to this Section 6 shall constitute the sole
remedy available to the Purchaser in connection with a breach of any of the

 

  -18- 

 



 

Seller’s representations or warranties contained in Section 6(c) of this
Agreement or a Document Defect with respect to any Mortgage Loan.

 

(i)     The Seller shall promptly notify the Depositor if (i) the Seller
receives a Repurchase Communication of a 15Ga-1 Repurchase Request (other than
from the Depositor), (ii) the Seller repurchases or replaces a Mortgage Loan,
(iii) the Seller receives a Repurchase Communication of a Repurchase Request
Withdrawal (other than from the Depositor) or (iv) the Seller rejects or
disputes any 15Ga-1 Repurchase Request. Each such notice shall be given no later
than the tenth (10th) Business Day after (A) with respect to clauses (i) and
(iii) of the preceding sentence, receipt of a Repurchase Communication of a
15Ga-1 Repurchase Request or a Repurchase Request Withdrawal, as applicable, and
(B) with respect to clauses (ii) and (iv) of the preceding sentence, the
occurrence of the event giving rise to the requirement for such notice, and
shall include (1) the identity of the related Mortgage Loan, (2) the date (x)
such Repurchase Communication of such 15Ga-1 Repurchase Request or Repurchase
Request Withdrawal was received, (y) the related Mortgage Loan was repurchased
or replaced or (z) the 15Ga-1 Repurchase Request was rejected or disputed, as
applicable, and (3) if known, the basis for (x) the 15Ga-1 Repurchase Request
(as asserted in the 15Ga-1 Repurchase Request) or (y) any rejection or dispute
of a 15Ga-1 Repurchase Request, as applicable.

 

The Seller shall provide to the Depositor and the Certificate Administrator the
Seller’s “Central Index Key” number assigned by the Securities and Exchange
Commission and a true, correct and complete copy of the relevant portions of any
Form ABS-15G that the Seller is required to file with the Securities and
Exchange Commission pursuant to Rule 15Ga-1 under the Exchange Act with respect
to the Mortgage Loans on or before the date that is five (5) Business Days
before the date such Form ABS-15G is required to be filed with the Securities
and Exchange Commission.

 

In addition, the Seller shall provide the Depositor, upon request, such other
information in its possession as would permit the Depositor to comply with its
obligations under Rule 15Ga-1 under the Exchange Act to disclose fulfilled and
unfulfilled repurchase requests. Any such information requested shall be
provided as promptly as practicable after such request is made.

 

The Seller agrees that no 15Ga-1 Notice Provider will be required to provide
information in a 15Ga-1 Notice that is protected by the attorney-client
privilege or attorney work product doctrines. In addition, the Seller hereby
acknowledges that (i) any 15Ga-1 Notice provided pursuant to Section 2.03(a) of
the Pooling and Servicing Agreement is so provided only to assist the Seller,
the Depositor and their respective Affiliates to comply with Rule 15Ga-1 under
the Exchange Act, Items 1104 and 1121 of Regulation AB and any other requirement
of law or regulation and (ii)(A) no action taken by, or inaction of, a 15Ga-1
Notice Provider and (B) no information provided pursuant to Section 2.03(a) of
the Pooling and Servicing Agreement by a 15Ga-1 Notice Provider in a 15Ga-1
Notice shall be deemed to constitute a waiver or defense to the exercise of any
legal right the 15Ga-1 Notice Provider may have with respect to this Agreement,
including with respect to any 15Ga-1 Repurchase Request that is the subject of a
15Ga-1 Notice.

 

  -19- 

 



 

Each party hereto agrees that the receipt of a 15Ga-1 Notice or the delivery of
any notice required to be delivered pursuant to this Section 6(i) shall not, in
and of itself, constitute delivery of notice of, receipt of notice of, or
knowledge of the Seller of, any Material Defect.

 

Each party hereto agrees and acknowledges that, as of the date of this
Agreement, the “Central Index Key” number of the Trust is 0001710765.

 

“Repurchase Communication” means, for purposes of this Section 6(i) only, any
communication, whether oral or written, which need not be in any specific form.

 

SECTION 7     Review of Mortgage File.  The Purchaser shall require the
Certificate Administrator pursuant to the Pooling and Servicing Agreement to
review the Mortgage Files pursuant to Section 2.02 of the Pooling and Servicing
Agreement and if it finds any document or documents not to have been properly
executed, or to be missing or to be defective on its face in any material
respect, to notify the Purchaser, which shall promptly notify the Seller.

 

SECTION 8     Conditions to Closing. The obligation of the Seller to sell the
Mortgage Loans shall be subject to the Seller having received the consideration
for the Mortgage Loans as contemplated by Section 1 of this Agreement. The
obligations of the Purchaser to purchase the Mortgage Loans shall be subject to
the satisfaction, on or prior to the Closing Date, of the following conditions:

 

(a)     Each of the obligations of the Seller required to be performed by it at
or prior to the Closing Date pursuant to the terms of this Agreement shall have
been duly performed and complied with and all of the representations and
warranties of the Seller under this Agreement shall, subject to any applicable
exceptions set forth on Exhibit C to this Agreement, be true and correct in all
material respects as of the Closing Date or as of such other date as of which
such representation is made under the terms of Exhibit B to this Agreement, and
no event shall have occurred as of the Closing Date which would constitute a
default on the part of the Seller under this Agreement, and the Purchaser shall
have received a certificate to the foregoing effect signed by an authorized
officer of the Seller substantially in the form of Exhibit D to this Agreement.

 

(b)     The Pooling and Servicing Agreement (to the extent it affects the
obligations of the Seller hereunder), in such form as is agreed upon and
acceptable to the Purchaser, the Seller, the Underwriters, the Initial
Purchasers and their respective counsel in their reasonable discretion, shall be
duly executed and delivered by all signatories as required pursuant to the terms
thereof.

 

(c)     The Purchaser shall have received the following additional closing
documents:

 

(i)     copies of the Seller’s Articles of Association, charter, by-laws or
other organizational documents and all amendments, revisions, restatements and
supplements thereof, certified as of a recent date by the Secretary of the
Seller;

 



  -20- 

 

 

(ii)     a certificate as of a recent date of the Secretary of State of the
State of New York to the effect that the Seller is duly organized, existing and
in good standing in the State of New York;

 

(iii)     an officer’s certificate of the Seller in form reasonably acceptable
to the Underwriters, the Initial Purchasers and each Rating Agency;

 

(iv)     an opinion of counsel of the Seller, subject to customary exceptions
and carve-outs, in form reasonably acceptable to the Underwriters, the Initial
Purchasers and each Rating Agency; and

 

(v)     a letter from counsel of the Seller substantially to the effect that (a)
nothing has come to such counsel’s attention that would lead such counsel to
believe that the agreed upon sections of the Preliminary Prospectus, the
Prospectus, the Preliminary Offering Circular or the Final Offering Circular
(each as defined in the Indemnification Agreement), as of the date thereof or as
of the Closing Date (or, in the case of the Preliminary Prospectus or the
Preliminary Offering Circular, solely as of the time of sale) contained or
contain, as applicable, with respect to the Seller or the Mortgage Loans, any
untrue statement of a material fact or omits to state a material fact necessary
in order to make the statements therein relating to the Seller or the Mortgage
Loans, in the light of the circumstances under which they were made, not
misleading and (b) the Seller Information (as defined in the Indemnification
Agreement) in the Prospectus appears to be appropriately responsive in all
material respects to the applicable requirements of Regulation AB.

 

(d)     The Public Certificates shall have been concurrently issued and sold
pursuant to the terms of the Underwriting Agreement. The Private Certificates
shall have been concurrently issued and sold pursuant to the terms of the
Certificate Purchase Agreement.

 

(e)     The Seller shall have executed and delivered concurrently herewith the
Indemnification Agreement.

 

(f)     The Seller shall furnish the Purchaser, the Underwriters and the Initial
Purchasers with such other certificates of its officers or others and such other
documents and opinions to evidence fulfillment of the conditions set forth in
this Agreement as the Purchaser and its counsel may reasonably request.

 

SECTION 9     Closing. The closing for the purchase and sale of the Mortgage
Loans shall take place at the office of Cadwalader, Wickersham & Taft LLP, New
York, New York, at 10:00 a.m., on the Closing Date or such other place and time
as the parties shall agree.

 

SECTION 10     Expenses. The Seller will pay its pro rata share (the Seller’s
pro rata portion to be determined according to the percentage that the aggregate
principal balance as of the Cut-off Date of all the Mortgage Loans represents as
to the aggregate principal balance as of the Cut-off Date of all the mortgage
loans to be included in the Trust) of all costs and expenses of the Purchaser in
connection with the transactions contemplated herein, including, but not limited
to: (i) the costs and expenses of the Purchaser in connection with the purchase
of the Mortgage Loans; (ii) the costs and expenses of reproducing and delivering
the Pooling and

 

  -21- 

 



 

Servicing Agreement and this Agreement and printing (or otherwise reproducing)
and delivering the Certificates; (iii) the reasonable and documented fees, costs
and expenses of the Trustee, the Certificate Administrator and their respective
counsel; (iv) the fees and disbursements of a firm of certified public
accountants selected by the Purchaser and the Seller with respect to numerical
information in respect of the Mortgage Loans and the Certificates included in
the Preliminary Prospectus, the Prospectus, the Preliminary Offering Circular,
the Final Offering Circular and any related disclosure for the initial Form 8-K,
including the cost of obtaining any “comfort letters” with respect to such
items; (v) the costs and expenses in connection with the qualification or
exemption of the Certificates under state securities or blue sky laws, including
filing fees and reasonable fees and disbursements of counsel in connection
therewith; (vi) the costs and expenses in connection with any determination of
the eligibility of the Certificates for investment by institutional investors in
any jurisdiction and the preparation of any legal investment survey, including
reasonable fees and disbursements of counsel in connection therewith; (vii) the
costs and expenses in connection with printing (or otherwise reproducing) and
delivering the Registration Statement, Preliminary Prospectus, Prospectus,
Preliminary Offering Circular and Final Offering Circular and the reproducing
and delivery of this Agreement and the furnishing to the Underwriters of such
copies of the Registration Statement, Preliminary Prospectus, Prospectus,
Preliminary Offering Circular, Final Offering Circular and this Agreement as the
Underwriters may reasonably request; (viii) the fees of the rating agency or
agencies requested to rate the Certificates; (ix) the reasonable fees and
expenses of Cadwalader, Wickersham & Taft LLP, as counsel to the Purchaser; and
(x) the reasonable fees and expenses of Sidley Austin LLP, as counsel to the
Underwriters and the Initial Purchasers.

 

If the Seller elects to exercise its rights under Section 11.15 of the Pooling
and Servicing Agreement, then the Seller shall pay the reasonable costs and
expenses (if any) of the Depositor, Master Servicer, Special Servicer and
Trustee resulting from such parties’ obligations to cooperate with the Seller
under Section 11.15 of the Pooling and Servicing Agreement.

 

SECTION 11      Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement. Furthermore, the
parties shall in good faith endeavor to replace any provision held to be invalid
or unenforceable with a valid and enforceable provision which most closely
resembles, and which has the same economic effect as, the provision held to be
invalid or unenforceable.

 

SECTION 12     Governing Law. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT, THE RELATIONSHIP OF THE
PARTIES TO THIS AGREEMENT, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE
RIGHTS AND DUTIES OF THE PARTIES TO THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO THE CHOICE OF LAW RULES THEREOF. THE PARTIES HERETO
INTEND THAT THE PROVISIONS OF SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW SHALL APPLY TO THIS AGREEMENT.

 

  -22- 

 



 

SECTION 13     Waiver of Jury Trial. THE PARTIES HERETO HEREBY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR OTHERWISE, RELATING
DIRECTLY OR INDIRECTLY TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

SECTION 14     Submission to Jurisdiction. EACH OF THE PARTIES HERETO
IRREVOCABLY (I) SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK LOCATED IN NEW YORK COUNTY AND THE FEDERAL COURTS OF THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT; (II) WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM IN ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT; (III) AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT SHALL BE CONCLUSIVE AND MAY BE ENFORCED
IN ANY OTHER JURISDICTION BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW; AND (IV) CONSENTS TO SERVICE OF PROCESS UPON IT BY MAILING A
COPY THEREOF BY CERTIFIED MAIL ADDRESSED TO IT AS PROVIDED FOR NOTICES HEREUNDER
AND AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY MANNER PERMITTED BY LAW.

 

SECTION 15     No Third-Party Beneficiaries. The parties do not intend the
benefits of this Agreement to inure to any third party except as expressly set
forth in Section 6 and Section 16.

 

SECTION 16     Assignment.     (a) The Seller hereby acknowledges that the
Purchaser has, concurrently with the execution hereof, executed and delivered
the Pooling and Servicing Agreement and that, in connection therewith, it has
assigned its rights hereunder to the Trustee or Cayman Agent, as applicable, for
the benefit of the Certificateholders. The Seller hereby acknowledges its
obligations pursuant to Sections 2.01, 2.02 and 2.03 of the Pooling and
Servicing Agreement. This Agreement shall bind and inure to the benefit of and
be enforceable by the Seller, the Purchaser and their permitted successors and
assigns. Any Person into which the Seller may be merged or consolidated, or any
Person resulting from any merger, conversion or consolidation to which the
Seller may become a party, or any Person succeeding to all or substantially all
of the business of the Seller, shall be the successor to the Seller hereunder
without any further act. The warranties and representations and the agreements
made by the Seller herein shall survive delivery of the Mortgage Loans to the
Trustee or Cayman Agent, as applicable, until the termination of the Pooling and
Servicing Agreement, but shall not be further assigned by the Trustee or Cayman
Agent, as applicable, to any Person.

 

(b)       The Asset Representations Reviewer shall be an express third party
beneficiary of Sections 5(g), 5(h), 5(i) and 5(j) of this Agreement.

 

SECTION 17      Notices. All communications hereunder shall be in writing and
effective only upon receipt and (i) if sent to the Purchaser, will be mailed,
hand delivered, couriered or sent by electronic transmission to it at 200 West
Street, New York, New York

  

  -23- 

 



 

10282, to the attention of Leah Nivison, email: leah.nivison@gs.com and
gs-refgsecuritization@gs.com, with a copy to: Joe Osborne, email:
joe.osborne@gs.com and gs-refgsecuritization@gs.com, (ii) if sent to the Seller,
will be mailed, hand delivered, couriered or sent by facsimile transmission or
electronic mail and confirmed to it at Goldman Sachs Mortgage Company, 200 West
Street, New York, New York 10282, to the attention of Leah Nivison, email:
leah.nivison@gs.com and gs-refgsecuritization@gs.com, with a copy to: Joe
Osborne, email: joe.osborne@gs.com and gs-refgsecuritization@gs.com, and (iii)
in the case of any of the preceding parties, such other address as may hereafter
be furnished to the other party in writing by such parties.

 

SECTION 18      Amendment. This Agreement may be amended only by a written
instrument which specifically refers to this Agreement and is executed by the
Purchaser and the Seller. This Agreement shall not be deemed to be amended
orally or by virtue of any continuing custom or practice. No amendment to the
Pooling and Servicing Agreement which relates to defined terms contained therein
or to any obligations or rights of the Seller whatsoever shall be effective
against the Seller unless the Seller shall have agreed to such amendment in
writing.

 

SECTION 19      Counterparts. This Agreement may be executed in any number of
counterparts, and by the parties hereto in separate counterparts, each of which
when executed and delivered shall be deemed to be an original and all of which
taken together shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page of this Agreement in Portable Document
Format (PDF) or by facsimile transmission shall be as effective as delivery of a
manually executed original counterpart of this Agreement.

 

SECTION 20      Exercise of Rights. No failure or delay on the part of any party
to exercise any right, power or privilege under this Agreement and no course of
dealing between the Seller and the Purchaser shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, power or privilege under
this Agreement preclude any other or further exercise thereof or the exercise of
any other right, power or privilege. Except as set forth in Section 6(h) of this
Agreement, the rights and remedies herein expressly provided are cumulative and
not exclusive of any rights or remedies which any party would otherwise have
pursuant to law or equity. No notice to or demand on any party in any case shall
entitle such party to any other or further notice or demand in similar or other
circumstances, or constitute a waiver of the right of either party to any other
or further action in any circumstances without notice or demand.

 

SECTION 21       No Partnership. Nothing herein contained shall be deemed or
construed to create a partnership or joint venture between the parties hereto.
Nothing herein contained shall be deemed or construed as creating an agency
relationship between the Purchaser and the Seller and neither party shall take
any action which could reasonably lead a third party to assume that it has the
authority to bind the other party or make commitments on such party’s behalf.

 

SECTION 22       Miscellaneous. This Agreement supersedes all prior agreements
and understandings relating to the subject matter hereof. Neither this Agreement
nor any term hereof may be waived, discharged or terminated orally, but only by
an instrument in writing signed by the party against whom enforcement of the
waiver, discharge or termination is sought.

 



  -24- 

 

 

SECTION 23      Further Assurances. The Seller and Purchaser each agree to
execute and deliver such instruments and take such further actions as any party
hereto may, from time to time, reasonably request in order to effectuate the
purposes and carry out the terms of this Agreement.

 

* * * * * *

 

  -25- 

 

 

IN WITNESS WHEREOF, the parties hereto have caused their names to be signed
hereto by their respective officers thereunto duly authorized as of the day and
year first above written.

 



  GS MORTGAGE SECURITIES
CORPORATION II, a Delaware
corporation         By:  /s/ Leah Nivison     Name: Leah Nivison     Title:
Chief Executive Officer         GOLDMAN SACHS MORTGAGE
COMPANY, a New York limited
partnership         By: /s/ Michael Barbieri      Authorized Representative



 



  

 

 

EXHIBIT A

MORTGAGE LOAN SCHEDULE

 

A-1 

 

 





 

Control Number Footnotes Loan Number Property Name Borrower Name Address City
State County Zip Code Mortgage Loan Rate (%) Net Mortgage Loan Rate (%) 1 3, 4
ABOOYZ 1999 Avenue of the Stars 1999 Stars, LLC 1999 Avenue of the Stars Los
Angeles California Los Angeles 90067 4.13651263103626% 4.12224263103626% 2 5, 6,
7, 8, 9 148123 Long Island Prime Portfolio - Uniondale 333 Earle Ovington
Boulevard SPE LLC and Rexcorp Plaza SPE LLC           4.4500% 4.4307% 2.01  
148123 RXR Plaza   625 RXR Plaza Uniondale New York Nassau 11553     2.02  
148123 Omni   333 Earle Ovington Boulevard Uniondale New York Nassau 11553     3
10 7X0PB8 Lafayette Centre LCPC Lafayette Property LLC 1120 20th Street
Northwest and 1133 & 1155 21st Street Northwest Washington District of Columbia
District of Columbia 20036 4.2460% 4.2317% 4 11, 12 177043 Loma Linda WI Loma
Linda, LLC 26001 Redlands Boulevard Loma Linda California San Bernardino 92373
3.5900% 3.5757% 5 13 147425 Long Island Prime Portfolio - Melville 48 S. Service
Road SPE LLC and 58/68 S. Service Road SPE LLC           4.4000% 4.3807% 5.01  
147425 68 South Service Road   68 South Service Road Melville New York Suffolk
11747     5.02   147425 58 South Service Road   58 South Service Road Melville
New York Suffolk 11747     5.03   147425 48 South Service Road   48 South
Service Road Melville New York Suffolk 11747     6 14 19346052 Marriott Quorum
Quorum Hospitality, LLC 14901 Dallas Parkway Dallas Texas Dallas 75254 5.4000%
5.3857% 7 15 165243 5-15 West 125th Street CA 5-15 West 125th LLC 5 West 125th
Street New York New York New York 10027 4.5000% 4.4857% 8 16 19540745 Petco
Corporate Headquarters FidoCo Property LLC 10850 Via Fontera San Diego
California San Diego 92127 4.1685% 4.1542% 9 17 157723 Olympic Tower OT Real
Estate Owner LLC 645, 647 & 651 Fifth Avenue and 10 East 52nd Street New York
New York New York 10022 3.95394737% 3.94092737% 10   19550775 Pi’ilani Village
KP Hawaii I, LLC 225 Piikea Avenue Kihei Hawaii Maui 96753 4.3000% 4.2682% 11
11, 18 19511323 90 Fifth Avenue 90 Fifth Owner, LLC 90 Fifth Avenue New York New
York New York 10011 4.3070% 4.2927% 12 11, 19, 20 19742496 Marriott Grand Cayman
LR (Cayman Hotel) Limited 389 West Bay Road Grand Cayman Cayman Islands NAV NAV
5.4485% 5.4342% 13   169345 Fountain Lake Fountain Lake Apartments LLC 5620
Fountain Lake Circle Bradenton Florida Manatee 34207 4.4000% 4.3657% 14 21
19365863 Margaritaville Lake of the Ozarks Tan Tar A State Road, LLC 494 Tan Tar
A Drive Osage Beach Missouri Camden 65065 5.5370% 5.5027% 15   169344 Sienna Bay
BW Sienna Bay LLC 10501 3rd Street North St. Petersburg Florida Pinellas 33716
4.4000% 4.3557% 16   19511324 Heritage Square Heritage Square Ventures, LLC
7115, 7130, 7135, 7220, 7225, 7321 and 7355 Heritage Square Drive     Granger
Indiana St. Joseph 46530 4.7110% 4.6667% 17 9, 22 AB01AK Shops at Boardman WAOP
Properties, LLC and The Shops at Boardman Park Properties, LLC 377-381, 385-413,
427-445, 453, 457, 463, 521-561 and 717 Boardman Poland Road Boardman Ohio
Mahoning 44512 4.6805% 4.6262% 18 23 3CIEO5 One West 34th Street Jacob’s First,
LLC 1 West 34th Street New York New York New York 10001 4.3100% 4.2957% 19 24
AB0092 CH2M Global Headquarters AGNL Engineering, L.L.C. 9189, 9191 and 9193
South Jamaica Street Englewood Colorado Douglas 80112 4.8460% 4.8217% 20 25
19291179 Balcones Woods Shopping Center Balcones-Wilshire LLC 11150 Research
Boulevard and 5105 and 5124 Balcones Woods Drive Austin Texas Travis 78759
4.7000% 4.6857% 21   19440748 Guernsey Crossing Guernsey Crossing LLC 1251 North
Bridge Street Chillicothe Ohio Ross 45601 4.8285% 4.8142% 22   19742495 Spring
Prairie TKG Spring Prairie Development Three, L.L.C. 25-175 Treeline Road
Kalispell Montana Flathead 59901 4.8005% 4.7862% 23   19511322 Willow Bend
Apartments W.B. Apartments Limited Partners LLC 13949 Bammel North Houston Road
Houston Texas Harris 77066 4.5145% 4.4527% 24 26 167868 Greenville Avenue 7515
Greenville Properties, Ltd. 7515 Greenville Avenue Dallas Texas Dallas 75231
5.1000% 5.0457% 25   172843 Adelanto Market Plaza Adelanto Market Plaza II, LLC
14196 Highway 395 Adelanto California San Bernardino 92301 4.6500% 4.5957% 26
27, 28 AB01GR Raymond James Financial Center Auburn Newco, LLC 691 North
Squirrel Road Auburn Hills Michigan Oakland 48326 4.6100% 4.5482% 27   AB00R1
Laguna Seca FS Laguna Seca I LLC 3020-3060 East Lohman Avenue Las Cruces New
Mexico Doña Ana 88011 4.0150% 3.9532% 28 29, 30 19558810 Discovery Plaza
Discovery Plaza Retail Partners, LLC 1500 West El Camino Avenue Sacramento
California Sacramento 95833 4.5310% 4.4767% 29   170664 Quail Plaza Quail Plaza
Partners, LLC 2611, 2621 & 2641 Coors Boulevard Northwest Albuquerque New Mexico
Bernalillo 87120 4.2500% 4.1957% 30   19346051 Erindale Square Erindale Square
Properties, Ltd. 5881, 5883, 5917, 5923, 5925, 5927, 5945, 5951, 5959, 5965,
5969 and 5975 North Academy Boulevard Colorado Springs Colorado El Paso 80918
4.8000% 4.7457% 31   168825 Echelon CPF Senior Living - Echelon, LLC 4330 South
Eastern Avenue Las Vegas Nevada Clark 89119 4.2300% 4.1757% 32   175183 Towne
Centre Offices Towne Centre Offices, LP 1789 South Braddock Avenue Pittsburgh
Pennsylvania Allegheny 15218 4.6660% 4.6117%

 

 

 

 

Control Number Footnotes Loan Number Property Name Original Balance ($) Cut-Off
Date Balance ($) Original Term To Maturity (Mos.) Remaining Term To Maturity
(Mos.) Maturity Date Original Amortization Term (Mos.) Remaining Amortization
Term (Mos.) Monthly Debt Service ($) (1) 1 3, 4 ABOOYZ 1999 Avenue of the Stars
$137,260,000 137,260,000 120 117 5/6/2027 0 0 $479,720 2 5, 6, 7, 8, 9 148123
Long Island Prime Portfolio - Uniondale $85,000,000 85,000,000 120 118 6/6/2027
0 0 $319,586 2.01   148123 RXR Plaza                 2.02   148123 Omni        
        3 10 7X0PB8 Lafayette Centre $80,250,000 80,250,000 121 115 3/6/2027 0 0
$287,895 4 11, 12 177043 Loma Linda $80,000,000 80,000,000 120 119 7/6/2027 0 0
$242,657 5 13 147425 Long Island Prime Portfolio - Melville $72,300,000
72,300,000 120 118 6/6/2027 0 0 $268,782 5.01   147425 68 South Service Road    
            5.02   147425 58 South Service Road                 5.03   147425 48
South Service Road                 6 14 19346052 Marriott Quorum $62,999,000
62,938,187 120 119 7/6/2027 360 359 $353,759 7 15 165243 5-15 West 125th Street
$59,000,000 59,000,000 120 118 6/6/2027 0 0 $224,323 8 16 19540745 Petco
Corporate Headquarters $41,000,000 41,000,000 120 120 8/6/2027 0 0 $144,402 9 17
157723 Olympic Tower $40,000,000 40,000,000 120 117 5/6/2027 0 0 $133,629 10  
19550775 Pi’ilani Village $37,500,000 37,500,000 120 120 8/6/2027 0 0 $136,241
11 11, 18 19511323 90 Fifth Avenue $37,000,000 37,000,000 120 119 7/6/2027 0 0
$134,644 12 11, 19, 20 19742496 Marriott Grand Cayman $35,000,000 34,966,615 60
59 7/6/2022 360 359 $197,597 13   169345 Fountain Lake $30,000,000 30,000,000
120 117 5/6/2027 360 360 $150,228 14 21 19365863 Margaritaville Lake of the
Ozarks $26,250,000 26,225,505 120 119 7/6/2027 360 359 $149,655 15   169344
Sienna Bay $24,250,000 24,250,000 120 117 5/6/2027 360 360 $121,435 16  
19511324 Heritage Square $24,000,000 24,000,000 120 119 7/6/2027 360 360
$124,632 17 9, 22 AB01AK Shops at Boardman $23,000,000 23,000,000 120 118
6/6/2027 360 360 $119,017 18 23 3CIEO5 One West 34th Street $20,000,000
20,000,000 120 116 4/6/2027 0 0 $72,831 19 24 AB0092 CH2M Global Headquarters
$20,000,000 20,000,000 120 116 4/6/2027 360 360 $105,490 20 25 19291179 Balcones
Woods Shopping Center $19,800,000 19,752,203 120 118 6/6/2027 360 358 $102,690
21   19440748 Guernsey Crossing $17,500,000 17,500,000 120 120 8/6/2027 360 360
$92,118 22   19742495 Spring Prairie $15,300,000 15,300,000 120 120 8/6/2027 360
360 $80,278 23   19511322 Willow Bend Apartments $14,800,000 14,800,000 120 119
7/6/2027 360 360 $75,117 24 26 167868 Greenville Avenue $14,000,000 13,968,885
60 58 6/6/2022 360 358 $76,013 25   172843 Adelanto Market Plaza $12,000,000
12,000,000 120 118 6/6/2027 360 360 $61,876 26 27, 28 AB01GR Raymond James
Financial Center $11,250,000 11,222,341 120 118 6/6/2027 360 358 $57,740 27  
AB00R1 Laguna Seca $11,000,000 11,000,000 120 118 6/6/2027 0 0 $37,315 28 29, 30
19558810 Discovery Plaza $11,000,000 11,000,000 120 120 8/6/2027 360 360 $55,938
29   170664 Quail Plaza $5,500,000 5,500,000 120 118 6/6/2027 360 360 $27,057 30
  19346051 Erindale Square $5,360,000 5,360,000 60 59 7/6/2022 360 360 $28,122
31   168825 Echelon $5,000,000 5,000,000 60 59 7/6/2022 360 360 $24,538 32  
175183 Towne Centre Offices $4,550,000 4,550,000 120 120 8/6/2027 360 360
$23,505

 

 

 

 

Control Number Footnotes Loan Number Property Name Servicing Fee Rate (%)
Subservicing Fee Rate (%) Interest Accrual Method Ownership Interest Crossed
Group Originator Mortgage Loan Seller Carve-out Guarantor 1 3, 4 ABOOYZ 1999
Avenue of the Stars 0.0025% 0.002500% Actual/360 Fee Simple NAP GSMC GSMC JMB
Realty Corporation 2 5, 6, 7, 8, 9 148123 Long Island Prime Portfolio -
Uniondale 0.0050% 0.005000% Actual/360   NAP GSMC, Barclays GSMC RXR Properties
Holdings LLC 2.01   148123 RXR Plaza       Leasehold         2.02   148123 Omni
      Leasehold         3 10 7X0PB8 Lafayette Centre 0.0025% 0.002500%
Actual/360 Fee Simple NAP GSMC GSMC None 4 11, 12 177043 Loma Linda 0.0050%
0.000000% Actual/360 Fee Simple NAP GSMC GSMC Easterly Government Properties LP
5 13 147425 Long Island Prime Portfolio - Melville 0.0050% 0.005000% Actual/360
  NAP GSMC, Barclays GSMC RXR Properties Holdings LLC 5.01   147425 68 South
Service Road       Fee Simple         5.02   147425 58 South Service Road      
Fee Simple         5.03   147425 48 South Service Road       Fee Simple        
6 14 19346052 Marriott Quorum 0.0050% 0.000000% Actual/360 Fee Simple NAP GSMC
GSMC Deason Capital Services, LLC 7 15 165243 5-15 West 125th Street 0.0050%
0.000000% Actual/360 Fee Simple NAP GSMC GSMC Harry Adjmi and Robert Cayre 8 16
19540745 Petco Corporate Headquarters 0.0050% 0.000000% Actual/360 Fee Simple
NAP GSMC GSMC USRA Net Lease II Capital Corp. 9 17 157723 Olympic Tower 0.0025%
0.001250% Actual/360 Leasehold NAP GSMC, DBNY, MSBNA GSMC OPG Investment
Holdings (US), LLC, Crown Retail Services LLC, Centurian Management Corporation
and Crown 600 Broadway LLC 10   19550775 Pi’ilani Village 0.0025% 0.020000%
Actual/360 Fee Simple NAP GSMC GSMC New Russell Holding LLC 11 11, 18 19511323
90 Fifth Avenue 0.0050% 0.000000% Actual/360 Fee Simple NAP GSMC GSMC Aby Rosen
and Michael Fuchs 12 11, 19, 20 19742496 Marriott Grand Cayman 0.0050% 0.000000%
Actual/360 Fee Simple NAP CCRE GSMC London & Regional Group Holdings Limited 13
  169345 Fountain Lake 0.0050% 0.020000% Actual/360 Fee Simple NAP GSBI GSMC
Beachwold Partners, L.P. and Gideon Z. Friedman 14 21 19365863 Margaritaville
Lake of the Ozarks 0.0050% 0.020000% Actual/360 Fee Simple and Leasehold NAP
GSMC GSMC Carlos J. Rodriguez, David Buddemeyer and Driftwood Acquisition &
Development L.P. 15   169344 Sienna Bay 0.0050% 0.030000% Actual/360 Fee Simple
NAP GSBI GSMC Beachwold Partners, L.P. and Gideon Z. Friedman 16   19511324
Heritage Square 0.0050% 0.030000% Actual/360 Fee Simple NAP GSMC GSMC Nathaniel
A. Tower 17 9, 22 AB01AK Shops at Boardman 0.0050% 0.040000% Actual/360 Fee
Simple NAP GSMC GSMC David L. Handel 18 23 3CIEO5 One West 34th Street 0.0025%
0.002500% Actual/360 Fee Simple NAP GSMC, WFB GSMC Lloyd Goldman and Stanley
Chera 19 24 AB0092 CH2M Global Headquarters 0.0025% 0.012500% Actual/360 Fee
Simple NAP GSMC GSMC AG Net Lease III (SO) Corp. and AG Net Lease III Corp. 20
25 19291179 Balcones Woods Shopping Center 0.0050% 0.000000% Actual/360 Fee
Simple NAP GSMC GSMC Kamran Farhadi 21   19440748 Guernsey Crossing 0.0050%
0.000000% Actual/360 Fee Simple NAP GSMC GSMC Charles Townsend 22   19742495
Spring Prairie 0.0050% 0.000000% Actual/360 Leasehold NAP GSMC GSMC E. Stanley
Kroenke 23   19511322 Willow Bend Apartments 0.0025% 0.050000% Actual/360 Fee
Simple NAP GSBI GSMC Michael G. Tombari and Kenneth L. Hatfield 24 26 167868
Greenville Avenue 0.0050% 0.040000% Actual/360 Fee Simple NAP GSMC GSMC Kamyar
Mateen 25   172843 Adelanto Market Plaza 0.0050% 0.040000% Actual/360 Fee Simple
NAP GSMC GSMC Walt Ordemann and Robert E. Sarafan 26 27, 28 AB01GR Raymond James
Financial Center 0.0025% 0.050000% Actual/360 Fee Simple NAP GSMC GSMC Matthew
J. Farrell 27   AB00R1 Laguna Seca 0.0025% 0.050000% Actual/360 Fee Simple NAP
GSMC GSMC Mark F. Simens 28 29, 30 19558810 Discovery Plaza 0.0050% 0.040000%
Actual/360 Leasehold NAP GSMC GSMC John P. Walsh and John P. Walsh, as Trustee
of the Walsh Trust dated August 6, 1998 29   170664 Quail Plaza 0.0050%
0.040000% Actual/360 Fee Simple NAP GSMC GSMC David Goldberg and Michael J.
Bushell 30   19346051 Erindale Square 0.0050% 0.040000% Actual/360 Fee Simple
NAP GSMC GSMC Kamyar Mateen 31   168825 Echelon 0.0050% 0.040000% Actual/360 Fee
Simple NAP GSBI GSMC CPF Senior Living Holdings, LLC 32   175183 Towne Centre
Offices 0.0050% 0.040000% Actual/360 Fee Simple and Leasehold NAP GSMC GSMC L&M
Associates

 

 

 

 

Control Number Footnotes Loan Number Property Name Letter of Credit Upfront RE
Tax Reserve ($) Ongoing RE Tax Reserve ($) Upfront Insurance Reserve ($) Ongoing
Insurance Reserve ($) Upfront Replacement Reserve ($) Ongoing Replacement
Reserve ($) Replacement Reserve Caps ($) 1 3, 4 ABOOYZ 1999 Avenue of the Stars
No $0 $0 $0 $0 $0 $0 $0 2 5, 6, 7, 8, 9 148123 Long Island Prime Portfolio -
Uniondale No $2,049,623 $906,920 $0 $0 $0 $33,207 $0 2.01   148123 RXR Plaza    
            2.02   148123 Omni                 3 10 7X0PB8 Lafayette Centre No
$0 $0 $0 $0 $0 $0 $0 4 11, 12 177043 Loma Linda No $0 $0 $0 $0 $0 $0 $0 5 13
147425 Long Island Prime Portfolio - Melville No $537,224 $268,612 $0 $0 $0
$14,871 $0 5.01   147425 68 South Service Road                 5.02   147425 58
South Service Road                 5.03   147425 48 South Service Road          
      6 14 19346052 Marriott Quorum No $475,853 $79,309 $52,243 $10,449 $0
$65,691 $0 7 15 165243 5-15 West 125th Street No $0 $0 $0 $0 $0 $0 $61,203 8 16
19540745 Petco Corporate Headquarters No $0 $0 $0 $0 $0 $0 $0 9 17 157723
Olympic Tower No $0 $0 $298,431 $0 $25,989,597 $0 $0 10   19550775 Pi’ilani
Village No $21,582 $21,582 $0 $0 $0 $1,437 $0 11 11, 18 19511323 90 Fifth Avenue
No $0 $0 $0 $0 $0 $0 $0 12 11, 19, 20 19742496 Marriott Grand Cayman No $0 $0
$261,287 $129,397 $0 $0 $0 13   169345 Fountain Lake No $66,429 $22,143 $0 $0 $0
$5,854 $0 14 21 19365863 Margaritaville Lake of the Ozarks No $233,346 $29,168
$0 $0 $0 $82,758 $0 15   169344 Sienna Bay No $116,104 $38,701 $0 $0 $0 $5,750
$0 16   19511324 Heritage Square No $157,611 $52,537 $0 $0 $0 $2,347 $0 17 9, 22
AB01AK Shops at Boardman No $269,269 $53,854 $39,875 $6,646 $0 $5,788 $0 18 23
3CIEO5 One West 34th Street No $315,500 $315,500 $0 $0 $0 $7,390 $266,036 19 24
AB0092 CH2M Global Headquarters No $0 $0 $0 $0 $0 $0 $111,146 20 25 19291179
Balcones Woods Shopping Center No $248,551 $41,425 $45,625 $3,802 $0 $2,075 $0
21   19440748 Guernsey Crossing No $66,210 $33,105 $0 $0 $0 $0 $0 22   19742495
Spring Prairie No $0 $0 $0 $0 $0 $988 $0 23   19511322 Willow Bend Apartments No
$148,830 $21,261 $0 $0 $0 $8,325 $0 24 26 167868 Greenville Avenue No $103,398
$17,233 $0 $0 $180,000 $24,287 $0 25   172843 Adelanto Market Plaza No $28,379
$9,460 $0 $0 $0 $521 $0 26 27, 28 AB01GR Raymond James Financial Center No
$148,707 $14,766 $0 $0 $200,000 $0 $200,000 27   AB00R1 Laguna Seca No $23,032
$11,516 $0 $0 $0 $1,955 $0 28 29, 30 19558810 Discovery Plaza No $90,963 $18,193
$0 $0 $55,000 $0 $55,000 29   170664 Quail Plaza No $14,192 $4,731 $0 $0 $0 $611
$0 30   19346051 Erindale Square No $15,585 $3,896 $0 $0 $0 $1,726 $0 31  
168825 Echelon No $16,658 $3,332 $0 $0 $0 $2,900 $0 32   175183 Towne Centre
Offices No $0 $15,076 $0 $0 $0 $1,553 $0

 

 

 

 

Control Number Footnotes Loan Number Property Name Upfront TI/LC Reserve ($)
Ongoing TI/LC Reserve ($) TI/LC Caps ($) Upfront Debt Service Reserve ($)
Ongoing Debt Service Reserve ($) Upfront Deferred Maintenance Reserve ($)
Ongoing Deferred Maintenance Reserve ($) Upfront Environmental Reserve ($) 1 3,
4 ABOOYZ 1999 Avenue of the Stars $0 $0 $0 $0 $0 $0 $0 $0 2 5, 6, 7, 8, 9 148123
Long Island Prime Portfolio - Uniondale $3,350,000 $199,244 $0 $0 $0 $0 $55,603
$0 2.01   148123 RXR Plaza                 2.02   148123 Omni                 3
10 7X0PB8 Lafayette Centre $0 $0 $0 $0 $0 $0 $0 $0 4 11, 12 177043 Loma Linda $0
$0 $0 $0 $0 $0 $0 $0 5 13 147425 Long Island Prime Portfolio - Melville
$4,200,000 $89,229 $0 $0 $0 $0 $0 $0 5.01   147425 68 South Service Road        
        5.02   147425 58 South Service Road                 5.03   147425 48
South Service Road                 6 14 19346052 Marriott Quorum $0 $0 $0 $0 $0
$0 $0 $0 7 15 165243 5-15 West 125th Street $0 $0 $0 $0 $0 $0 $0 $0 8 16
19540745 Petco Corporate Headquarters $0 $0 $0 $0 $0 $0 $0 $0 9 17 157723
Olympic Tower $21,357,936 $0 $0 $0 $0 $0 $0 $0 10   19550775 Pi’ilani Village $0
$5,526 $200,000 $0 $0 $0 $0 $0 11 11, 18 19511323 90 Fifth Avenue $0 $0 $0 $0 $0
$0 $0 $0 12 11, 19, 20 19742496 Marriott Grand Cayman $0 $0 $0 $0 $0 $0 $0 $0 13
  169345 Fountain Lake $0 $0 $0 $0 $0 $132,275 $0 $0 14 21 19365863
Margaritaville Lake of the Ozarks $0 $0 $0 $0 $0 $0 $0 $0 15   169344 Sienna Bay
$0 $0 $0 $0 $0 $5,225 $0 $0 16   19511324 Heritage Square $0 $11,667 $560,000 $0
$0 $0 $0 $0 17 9, 22 AB01AK Shops at Boardman $500,000 $20,833 $750,000 $0 $0 $0
$0 $0 18 23 3CIEO5 One West 34th Street $0 $52,785 $1,900,260 $0 $0 $366,740 $0
$0 19 24 AB0092 CH2M Global Headquarters $0 $0 $0 $0 $0 $0 $0 $0 20 25 19291179
Balcones Woods Shopping Center $100,000 $17,000 $300,000 $0 $0 $79,293 $0 $0 21
  19440748 Guernsey Crossing $250,000 $8,333 $600,000 $0 $0 $0 $0 $0 22  
19742495 Spring Prairie $0 $6,250 $200,000 $0 $0 $0 $0 $0 23   19511322 Willow
Bend Apartments $0 $0 $0 $0 $0 $36,890 $0 $0 24 26 167868 Greenville Avenue
$400,000 $0 $400,000 $0 $0 $665,000 $0 $0 25   172843 Adelanto Market Plaza
$150,000 $2,604 $250,000 $0 $0 $0 $0 $0 26 27, 28 AB01GR Raymond James Financial
Center $400,000 $0 $400,000 $0 $0 $0 $0 $0 27   AB00R1 Laguna Seca $0 $0 $0 $0
$0 $0 $0 $0 28 29, 30 19558810 Discovery Plaza $200,000 $0 $200,000 $0 $0
$76,500 $0 $0 29   170664 Quail Plaza $0 $2,210 $132,575 $0 $0 $7,150 $0 $0 30  
19346051 Erindale Square $0 $8,631 $0 $0 $0 $4,070 $0 $0 31   168825 Echelon $0
$0 $0 $0 $0 $67,276 $0 $0 32   175183 Towne Centre Offices $0 $5,823 $0 $0 $0
$361,800 $0 $0

 

 

 

 

Control Number Footnotes Loan Number Property Name Ongoing Environmental Reserve
($) Upfront Other Reserve ($) Ongoing Other Reserve ($) Other Reserve
Description Grace Period- Default Grace Period- Late Fee Cash Management Lockbox
1 3, 4 ABOOYZ 1999 Avenue of the Stars $0 $18,780,974 $0 Unfunded Obligations
Reserve 0 0 Springing Hard 2 5, 6, 7, 8, 9 148123 Long Island Prime Portfolio -
Uniondale $0 $11,709,150 $0 Unfunded Obligations Reserve ($11,598,910.73),
Ground Rent Reserve ($110,239.50) 0 5 days grace, once per calendar year
Springing Hard 2.01   148123 RXR Plaza                 2.02   148123 Omni      
          3 10 7X0PB8 Lafayette Centre $0 $3,572,450 $0 Unfunded Obligations
Reserve 0 0 Springing Hard 4 11, 12 177043 Loma Linda $0 $0 $0   0 0 Springing
Hard 5 13 147425 Long Island Prime Portfolio - Melville $0 $2,903,067 $0
Unfunded Obligations Reserve 0 5 days grace, once per calendar year Springing
Hard 5.01   147425 68 South Service Road                 5.02   147425 58 South
Service Road                 5.03   147425 48 South Service Road                
6 14 19346052 Marriott Quorum $0 $7,662,521 $0 PIP Reserve 0 0 Springing Hard 7
15 165243 5-15 West 125th Street $0 $10,000,000 $0 Earnout Reserve 0 0 Springing
Hard 8 16 19540745 Petco Corporate Headquarters $0 $605,000 $0 Rental Escrow
Reserve 0 0 In Place Hard 9 17 157723 Olympic Tower $0 $13,997,581 $153,680 Free
Rent Reserve ($11,843,236), Upfront Ground Rent Reserve ($2,154,345), Monthly
Ground Rent Reserve ($153,680) 0 3 days grace, once per trailing 12-month period
In Place Hard 10   19550775 Pi’ilani Village $0 $150,000 $0 Unfunded Obligations
Reserve 0 0 Springing Springing 11 11, 18 19511323 90 Fifth Avenue $0 $5,352,756
$0 Unfunded Obligations Reserve 0 0 Springing Hard 12 11, 19, 20 19742496
Marriott Grand Cayman $0 $1,085,464 $0 Seasonality Reserve 5 days grace, other
than the payment due on the Maturity Date 5 days grace, other than the payment
due on the Maturity Date In Place Hard 13   169345 Fountain Lake $0 $0 $0   0 0
Springing Soft 14 21 19365863 Margaritaville Lake of the Ozarks $0 $10,964,896
$0 PIP Reserve ($8,194,590), Capital Improvement Reserve ($2,000,000),
Seasonality Reserve ($770,306) 0 0 Springing Hard 15   169344 Sienna Bay $0 $0
$0   0 0 Springing Soft 16   19511324 Heritage Square $0 $1,113,494 $0 Unfunded
Obligations Reserve 0 0 Springing Springing 17 9, 22 AB01AK Shops at Boardman $0
$0 $0   0 5 days grace, one time during the term of the loan, other than the
payment due on the Maturity Date Springing Springing 18 23 3CIEO5 One West 34th
Street $0 $0 $0   0 5 Springing Hard 19 24 AB0092 CH2M Global Headquarters $0
$7,945,478 $0 Unpaid Tenant Improvements ($6,695,091.09), Free Rent
($1,250,386.88) 0 0 In Place Hard 20 25 19291179 Balcones Woods Shopping Center
$0 $0 $0   0 0 Springing Springing 21   19440748 Guernsey Crossing $0 $336,808
$0 Unfunded Obligations Reserve 0 0 Springing Springing 22   19742495 Spring
Prairie $0 $0 $0   0 0 Springing Springing 23   19511322 Willow Bend Apartments
$0 $0 $0   0 0 Springing Springing 24 26 167868 Greenville Avenue $0 $135,786 $0
Unfunded Obligations Reserve 0 0 Springing Springing 25   172843 Adelanto Market
Plaza $0 $0 $0   0 0 Springing Springing 26 27, 28 AB01GR Raymond James
Financial Center $0 $16,839 $0 Unfunded Obligations Reserve 0 0 Springing
Springing 27   AB00R1 Laguna Seca $0 $0 $0   0 0 Springing Springing 28 29, 30
19558810 Discovery Plaza $0 $50,160 $0 Ground Rent Reserve 0 0 Springing Hard 29
  170664 Quail Plaza $0 $0 $0   0 0 Springing Springing 30   19346051 Erindale
Square $0 $0 $0   0 0 Springing Hard 31   168825 Echelon $0 $0 $0   0 0
Springing Springing 32   175183 Towne Centre Offices $0 $6,500 $0 Unfunded
Obligations Reserve 0 0 Springing Hard

 

 

 

 



Control Number Footnotes Loan Number Property Name General Property Type
Prepayment Provision (2) Interest Accrual Method  Rooms, Sq Ft Unit Description
1 3, 4 ABOOYZ 1999 Avenue of the Stars Office Lockout/27_Defeasance/89_0%/4
Actual/360 821,357 sf 2 5, 6, 7, 8, 9 148123 Long Island Prime Portfolio -
Uniondale   Lockout/26_Defeasance/87_0%/7 Actual/360 1,750,761 sf 2.01   148123
RXR Plaza Office     1,085,298 sf 2.02   148123 Omni Office     665,463 sf 3 10
7X0PB8 Lafayette Centre Office Lockout/30_Defeasance/86_0%/5 Actual/360 793,553
sf 4 11, 12 177043 Loma Linda Office Lockout/25_Defeasance/90_0%/5 Actual/360
327,614 sf 5 13 147425 Long Island Prime Portfolio - Melville  
Lockout/26_Defeasance/87_0%/7 Actual/360 776,720 sf 5.01   147425 68 South
Service Road Office     323,292 sf 5.02   147425 58 South Service Road Office  
  309,262 sf 5.03   147425 48 South Service Road Office     144,166 sf 6 14
19346052 Marriott Quorum Hospitality Lockout/25_Defeasance/91_0%/4 Actual/360
547 Rooms 7 15 165243 5-15 West 125th Street Mixed Use
Lockout/26_Defeasance/90_0%/4 Actual/360 119,341 sf 8 16 19540745 Petco
Corporate Headquarters Office Lockout/11_>YM or 1%/104_0%/5 Actual/360 257,040
sf 9 17 157723 Olympic Tower Mixed Use Lockout/27_Defeasance/86_0%/7 Actual/360
525,372 sf 10   19550775 Pi’ilani Village Retail Lockout/24_Defeasance/92_0%/4
Actual/360 66,308 sf 11 11, 18 19511323 90 Fifth Avenue Mixed Use
Lockout/25_Defeasance/90_0%/5 Actual/360 139,921 sf 12 11, 19, 20 19742496
Marriott Grand Cayman Hospitality Lockout/25_Defeasance/31_0%/4 Actual/360 295
Rooms 13   169345 Fountain Lake Multifamily Lockout/27_Defeasance/88_0%/5
Actual/360 281 Units 14 21 19365863 Margaritaville Lake of the Ozarks
Hospitality Lockout/25_Defeasance/90_0%/5 Actual/360 492 Rooms 15   169344
Sienna Bay Multifamily Lockout/27_Defeasance/88_0%/5 Actual/360 276 Units 16  
19511324 Heritage Square Retail Lockout/25_Defeasance/90_0%/5 Actual/360 187,743
sf 17 9, 22 AB01AK Shops at Boardman Retail Lockout/26_Defeasance/89_0%/5
Actual/360 315,724 sf 18 23 3CIEO5 One West 34th Street Mixed Use
Lockout/28_Defeasance/88_0%/4 Actual/360 210,358 sf 19 24 AB0092 CH2M Global
Headquarters Office Lockout/28_>YM or 1%/87_0%/5 Actual/360 370,485 sf 20 25
19291179 Balcones Woods Shopping Center Retail Lockout/26_Defeasance/87_0%/7
Actual/360 113,159 sf 21   19440748 Guernsey Crossing Retail
Lockout/24_Defeasance/92_0%/4 Actual/360 104,209 sf 22   19742495 Spring Prairie
Retail Lockout/24_>YM or 3%/92_0%/4 Actual/360 138,961 sf 23   19511322 Willow
Bend Apartments Multifamily Lockout/25_Defeasance/91_0%/4 Actual/360 333 Units
24 26 167868 Greenville Avenue Office Lockout/26_Defeasance/31_0%/3 Actual/360
121,434 sf 25   172843 Adelanto Market Plaza Retail
Lockout/26_Defeasance/90_0%/4 Actual/360 31,243 sf 26 27, 28 AB01GR Raymond
James Financial Center Office Lockout/26_Defeasance/90_0%/4 Actual/360 137,960
sf 27   AB00R1 Laguna Seca Retail Lockout/26_Defeasance/90_0%/4 Actual/360
117,278 sf 28 29, 30 19558810 Discovery Plaza Retail
Lockout/24_Defeasance/92_0%/4 Actual/360 90,048 sf 29   170664 Quail Plaza
Retail Lockout/26_Defeasance/90_0%/4 Actual/360 26,515 sf 30   19346051 Erindale
Square Retail Lockout/25_Defeasance/32_0%/3 Actual/360 103,571 sf 31   168825
Echelon Multifamily Lockout/25_Defeasance/32_0%/3 Actual/360 116 Units 32  
175183 Towne Centre Offices Office Lockout/24_Defeasance/92_0%/4 Actual/360
93,172 sf

 

 

 

 

 

1 The monthly debt service shown for Mortgage Loans with a partial interest-only
period reflects the amount payable after the expiration of the interest-only
period. 2 The open period is inclusive of the Maturity Date. 3 The Cut-off Date
Principal Balance of $137,260,000 represents the non-controlling notes A-2 and
A-3 of a $425,000,000 whole loan, evidenced by three non-controlling senior pari
passu notes and four pari passu subordinate B-notes. The non-controlling note
A-1 with a Cut-off Date Principal Balance of $95,500,000 was contributed to the
GSMS 2017-GS6 securitization transaction. The notes B-1, B-2, B-3 and B-4, with
a combined Cut-off Date Principal Balance of $192,240,000 were sold to a third
party investor. Cut-off Date LTV Ratio, LTV Ratio at Maturity, Underwritten NCF
DSCR, Debt Yield on Underwritten Net Operating Income, Debt Yield on
Underwritten Net Cash Flow and Loan Per Unit calculations are based on the
aggregate principal balance of the 1999 Avenue of the Stars Senior Loans of
$232,760,000. 4 The lockout period will be at least 27 payment dates beginning
with and including the first payment date of June 6, 2017. For the purpose of
this prospectus, the assumed lockout period of 27 payment dates is based on the
expected GSMS 2017-GS7 securitization closing date in August 2017. The actual
lockout period may be longer. 5 The Cut-off Date Principal Balance of
$85,000,000 represents the controlling note A-1-1 of a $197,950,000 whole loan
co-originated by Goldman Sachs Mortgage Company and Barclays Bank PLC, evidenced
by four pari passu notes. The non-controlling note A-1-2 with a Cut-off Date
Principal Balance of $33,770,000 is currently held by Goldman Sachs Mortgage
Company and will be contributed to one or more future securitization
transactions. The non-controlling note A-2-1 will be contributed by Barclays
Bank PLC to the WFCM 2017-C39 securitization transaction. The non-controlling
note A-2-2 with a Cut-off Date Principal Balance of $29,180,000 is held by
Barclays Bank PLC and will be contributed to one or more future securitization
transactions. Cut-off Date LTV Ratio, LTV Ratio at Maturity, Underwritten NCF
DSCR, Debt Yield on Underwritten Net Operating Income, Debt Yield on
Underwritten Net Cash Flow and Loan Per Unit calculations are based on the
aggregate Cut-off Date Principal Balance of $197,950,000. 6 The Ongoing TI/LC
Reserve will be equal to $199,244, plus the amount of any accumulated tenant
improvements and leasing commissions shortfall, minus the product of the square
footage of each property released from the lien of the mortgage times $0.125. 7
The Ongoing Replacement Reserve will be equal to $33,207, plus the amount of any
accumulated capital expenditure shortfall, minus the product of the square
footage of each property released from the lien of the mortgage times
$0.020833333. 8 On each Due Date through and including the Due Date in June
2019, borrower is required to remit to the lender, for deposit into the Ongoing
Deferred Maintenance Reserve, an amount equal to the lesser of $55,603 and the
amount necessary to cause the amount contained in the deferred maintenance and
environmental escrow account to equal $1,334,472, less the sum of (i) the amount
theretofore disbursed from the deferred maintenance and environmental escrow
account plus (ii) the aggregate amount set forth on Schedule C in the related
loan documents with respect to each item for which lender has received
reasonably satisfactory evidence that the work related to such item has been
completed and no amounts have theretofore been disbursed from the deferred
maintenance and environmental escrow account with respect to such item. 9 The
lockout period will be at least 26 payment dates beginning with and including
the first payment date of July 6, 2017. For the purpose of this prospectus, the
assumed lockout period of 26 payment dates is based on the expected GSMS
2017-GS7 securitization closing date in August 2017. The actual lockout period
may be longer. 10 The Cut-off Date Principal Balance of $80,250,000 represents
the non-controlling note A-3 of a $243,000,000 whole loan evidenced by three
pari passu notes. The companion loans are evidenced by the controlling note A-1
with an outstanding principal balance as of the Cut-off Date of $82,500,000, and
by the non-controlling note A-2 with an outstanding principal balance as of the
Cut-off Date of $80,250,000. The note A-1 was securitized in the GSMS 2017-GS5
securitization transaction and note A-2 was securitized in the GSMS 2017-GS6
securitization transaction. Cut-off Date LTV Ratio, LTV Ratio at Maturity,
Underwritten NOI DSCR, Underwritten NCF DSCR, Debt Yield on Underwritten Net
Operating Income, Debt Yield on Underwritten Net Cash Flow and Loan Per Unit
calculations are based on the aggregate Cut-off Date Balance of $243,000,000. 11
The lockout period will be at least 25 payment dates beginning with and
including the first payment date in August 2017. For the purpose of this
prospectus, the assumed lockout period of 25 payment dates is based on the
expected GSMS 2017-GS7 securitization closing date in August 2017. The actual
lockout period may be longer. 12 The Cut-off Date Principal Balance of
$80,000,000 represents the controlling note A-1 of a $127,500,000 whole loan
evidenced by two pari passu notes. The companion loan is evidenced by the
non-controlling note A-2 with an outstanding principal balance as of the Cut-off
Date of $47,500,000 which is currently held by Goldman Sachs Mortgage Company
and is expected to be contributed to one or more future securitization
transactions. Cut-off Date LTV Ratio, LTV Ratio at Maturity, Underwritten NOI
DSCR, Underwritten NCF DSCR, Debt Yield on Underwritten Net Operating Income,
Debt Yield on Underwritten Net Cash Flow and Loan Per Unit calculations are
based on the aggregate Cut-off Date Balance of $127,500,000. 13 The Cut-off Date
Principal Balance of $72,300,000 represents the controlling note A-1 of a
$120,500,000 whole loan co-originated by Goldman Sachs Mortgage Company and
Barclays Bank PLC, evidenced by two pari passu notes. The non-controlling note
A-2 with a Cut-off Date Principal Balance of $48,200,000 was contributed to the
WFCM 2017-C38 securitization transaction. Cut-off Date LTV Ratio, LTV Ratio at
Maturity, Underwritten NCF DSCR, Debt Yield on Underwritten Net Operating
Income, Debt Yield on Underwritten Net Cash Flow and Loan Per Unit calculations
are based on the aggregate Cut-off Date Principal Balance of $120,500,000. 14
The Ongoing Replacement Reserve is an FF&E reserve in an amount equal to (i)
$65,691 for the Due Dates which occur from and including August 2017 to July
2018, (ii) for the Due Dates which occur from and including August 2018 to July
2019, one-twelfth of 4% of the operating income of the Mortgaged Property for
the 12-month period as determined on the June 30 of each year, and (iii)
thereafter the greater of (a) the monthly amount required to be reserved
pursuant to the franchise agreement for the replacement of FF&E or (b)
one-twelfth of 5% of the operating income of the Mortgaged Property for the
previous 12-month period as determined on June 30 of each year. 15 The Original
Balance of $59,000,000 is inclusive of a $10,000,000 earnout reserve. Cut-off
Date LTV Ratio, Debt Yield on Underwritten Net Operating Income and Debt Yield
on Underwritten Net Cash Flow are calculated excluding the $10,000,000 earnout.
16 The Cut-off Date Principal Balance of $41,000,000 represents the controlling
note A-1 of a $71,500,000 whole loan evidenced by two pari passu notes. The
companion loan is evidenced by the non-controlling note A-2 with an outstanding
principal balance as of the Cut-off Date of $30,500,000 which is currently held
by Goldman Sachs Mortgage Company and is expected to be contributed to one or
more future securitization transactions. Cut-off Date LTV Ratio, LTV Ratio at
Maturity, Underwritten NOI DSCR, Underwritten NCF DSCR, Debt Yield on
Underwritten Net Operating Income, Debt Yield on Underwritten Net Cash Flow and
Loan Per Unit calculations are based on the aggregate Cut-off Date Balance of
$71,500,000. 17 The Cut-off Date Principal Balance of $40,000,000 represents the
non-controlling note A-2-C1 of a $760,000,000 whole loan co-originated by
Deutsche Bank AG, New York Branch, Morgan Stanley Bank, N.A. and Goldman Sachs
Mortgage Company, evidenced by 11 non-controlling senior pari passu notes and
three pari passu subordinate B-notes. The non-controlling notes A-1-S, A-2-S and
A-3-S with a Cut-off Date Principal Balance of $331,000,000 were contributed to
the Olympic Tower 2017-OT securitization transaction. The non-controlling notes
A-1-C1, A-1-C4 and A-1-C5 with a Cut-off Date Principal Balance of $80,000,000
were contributed to the DBJPM 2017-C6 securitization transaction. The
non-controlling notes A-1-C2 and A-1-C3 with a Cut-off Date Principal Balance of
$60,000,000 are currently held by Deutsche Bank AG, New York Branch and are
expected to be contributed to one or more future securitization transactions.
The non-controlling note A-3-C with a Cut-off Date Principal Balance of
$56,000,000 is currently held by Morgan Stanley Bank, N.A. and is expected to be
contributed to one or more future securitization transactions. The
non-controlling note A-2-C2 with a Cut-off Date Principal Balance of $44,000,000
is currently held by Goldman Sachs Mortgage Company and is expected to be
contributed to one or more future securitization transactions. The notes B-1,
B-2 and B-3, with a combined Cut-off Date Principal Balance of $149,000,000 were
contributed to the Olympic Tower 2017-OT securitization transaction. Cut-off
Date LTV Ratio, LTV Ratio at Maturity, Underwritten NCF DSCR, Debt Yield on
Underwritten Net Operating Income, Debt Yield on Underwritten Net Cash Flow and
Loan Per Unit calculations are based on the aggregate principal balance of the
Olympic Tower Senior Loans of $611,000,000. 18 The Cut-off Date Principal
Balance of $37,000,000 represents the controlling note A-1 of a $104,500,000
whole loan evidenced by three pari passu notes. The companion loans are
evidenced by the non-controlling note A-2 with an outstanding principal balance
as of the Cut-off Date of $33,750,000 and the non-controlling note A-3 with an
outstanding principal balance as of the Cut-off Date of $33,750,000, which are
both currently held by Goldman Sachs Mortgage Company and are expected to be
contributed to one or more future securitization transactions. Cut-off Date LTV
Ratio, LTV Ratio at Maturity, Underwritten NOI DSCR, Underwritten NCF DSCR, Debt
Yield on Underwritten Net Operating Income, Debt Yield on Underwritten Net Cash
Flow and Loan Per Unit calculations are based on the aggregate Cut-off Date
Balance of $104,500,000. 19 The Cut-off Date Principal Balance of $35,000,000
represents the non-controlling note A-3 of an $80,000,000 whole loan originated
by Cantor Commercial Real Estate Lending, L.P. evidenced by three pari passu
notes. The non-controlling note A-3 was purchased by Goldman Sachs Mortgage
Company and will be contributed to this securitization transaction. The
controlling note A-1 and non-controlling note A-2, with an aggregate outstanding
principal balance as of the Cut-off Date of $45,000,000 are currently held by
Cantor Commercial Real Estate Lending, L.P., or an affiliate, and expected to be
contributed to one or more future securitization transactions. Cut-off Date LTV
Ratio, LTV Ratio at Maturity, Underwritten NOI DSCR, Underwritten NCF DSCR, Debt
Yield on Underwritten Net Operating Income, Debt Yield on Underwritten Net Cash
Flow and Loan Per Unit calculations are based on the aggregate Cut-off Date
Balance of $80,000,000. 20 Prior to the servicing shift securitization date, the
Marriott Grand Cayman loan will be serviced by the master servicer under the
pooling and servicing agreement. From and after the related servicing shift
securitization date, the Marriott Grand Cayman loan will be serviced under, and
by the master servicer designated in, the related servicing shift pooling and
servicing agreement. After the securitization of the related controlling
companion loan, Wells Fargo will continue to receive a 0.25 bps master servicing
fee on the loan, but the 0.25 bps primary servicing fee will shift to the
primary servicer of the securitization in which the related controlling
companion loan is securitized. 21 The Ongoing Replacement Reserve is an FF&E
reserve in an amount equal to (i) $82,758 for Due Dates which occur in August
2017 through July 2018 and (ii) thereafter the greater of (a) the monthly amount
required to be reserved pursuant to the franchise agreement for the replacement
of FF&E or (b) one-twelfth of 4% of the operating income of the Mortgaged
Property for the previous 12-month period, as initially determined on June 30
and to be adjusted every three months thereafter. 22 The Cut-off Date Principal
Balance of $23,000,000 represents the controlling note A-1 of a $42,600,000
whole loan evidenced by two pari passu notes. The companion loan is evidenced by
the non-controlling note A-2 with an outstanding principal balance as of the
Cut-off Date of $19,600,000 which is currently held by Goldman Sachs Mortgage
Company and is expected to be contributed to one or more future securitization
transactions. Cut-off Date LTV Ratio, LTV Ratio at Maturity, Underwritten NOI
DSCR, Underwritten NCF DSCR, Debt Yield on Underwritten Net Operating Income,
Debt Yield on Underwritten Net Cash Flow and Loan Per Unit calculations are
based on the aggregate Cut-off Date Balance of $42,600,000. 23 The Cut-off Date
Principal Balance of $20,000,000 represents the non-controlling note A-3-2 of a
$150,000,000 whole loan co-originated by Wells Fargo Bank, National Association
and Goldman Sachs Mortgage Company evidenced by four pari passu notes. The
controlling note A-1 with an outstanding principal balance as of the Cut-off
Date of $60,000,000 was contributed to the BANK 2017-BNK4 securitization
transaction. The non-controlling note A-2 with an outstanding principal balance
as of the Cut-off Date of $30,000,000 was contributed to the UBS 2017-C1
securitization transaction. The non-controlling note A-3-1, with an outstanding
principal balance as of the Cut-off Date of $40,000,000 was contributed to the
GSMS 2017-GS6 securitization transaction. Cut-off Date LTV Ratio, LTV Ratio at
Maturity, Underwritten NOI DSCR, Underwritten NCF DSCR, Debt Yield on
Underwritten Net Operating Income, Debt Yield on Underwritten Net Cash Flow and
Loan Per Unit calculations are based on the aggregate Cut-off Date Balance of
$150,000,000. 24 The Cut-off Date Principal Balance of $20,000,000 represents
the non-controlling note A-2 of an $80,000,000 whole loan evidenced by two pari
passu notes. The companion loan is evidenced by the controlling note A-1 with an
outstanding principal balance as of the Cut-off Date of $60,000,000 which was
contributed to the GSMS 2017-GS6 securitization transaction. Cut-off Date LTV
Ratio, LTV Ratio at Maturity, Underwritten NOI DSCR, Underwritten NCF DSCR, Debt
Yield on Underwritten Net Operating Income, Debt Yield on Underwritten Net Cash
Flow and Loan Per Unit calculations are based on the aggregate Cut-off Date
Balance of $80,000,000. 25 The Ongoing TI/LC Reserve will be $17,000 funded
monthly until Party City and PetSmart both renew, and thereafter, the lesser of
$11,806 or the amount necessary for the amount on deposit in the TI/LC reserve
account to be equal to $300,000. 26 On each Due Date, if and to the extent the
amount contained in the TI/LC reserve account is less than the $400,000, the
borrower is required to deposit into the TI/LC reserve account an Ongoing TI/LC
Reserve amount equal to $10,120. 27 On each Due Date, if and to the extent the
amount contained in the TI/LC reserve account is less than the $400,000, the
borrower is required to deposit into the TI/LC reserve account an Ongoing TI/LC
Reserve amount equal to $10,417. 28 On each Due Date, if and to the extent the
amount contained in the replacement reserve account is less than the $200,000,
the borrower is required to deposit into the replacement reserve account an
Ongoing Replacement Reserve amount equal to $2,874. 29 On each Due Date, if and
to the extent the amount contained in the TI/LC reserve account is less than the
$200,000, the borrower is required to deposit into the TI/LC reserve account an
Ongoing TI/LC Reserve amount equal to $5,628. 30 On each Due Date, if and to the
extent the amount contained in the replacement reserve account is less than the
$55,000, the borrower is required to deposit into the replacement reserve
account an Ongoing Replacement Reserve amount equal to $1,616.

 

 

 

 

EXHIBIT B

MORTGAGE LOAN REPRESENTATIONS AND WARRANTIES

 

  (1) Whole Loan; Ownership of Mortgage Loans. Except with respect to a Mortgage
Loan that is part of a Whole Loan, each Mortgage Loan is a whole loan and not a
participation interest in a Mortgage Loan. Each Mortgage Loan that is part of a
Whole Loan is a senior or pari passu portion of a whole loan evidenced by a
senior or pari passu note. At the time of the sale, transfer and assignment to
Depositor, no Mortgage Note or Mortgage was subject to any assignment (other
than assignments to the Seller), participation or pledge, and the Seller had
good title to, and was the sole owner of, each Mortgage Loan free and clear of
any and all liens, charges, pledges, encumbrances, participations, any other
ownership interests on, in or to such Mortgage Loan other than any servicing
rights appointment, or similar agreement, any Other Pooling and Servicing
Agreement with respect to a Non-Serviced Mortgage Loan and rights of the holder
of a related Companion Loan pursuant to a Co-Lender Agreement. The Seller has
full right and authority to sell, assign and transfer each Mortgage Loan, and
the assignment to Depositor constitutes a legal, valid and binding assignment of
such Mortgage Loan free and clear of any and all liens, pledges, charges or
security interests of any nature encumbering such Mortgage Loan other than the
rights of the holder of a related Companion Loan pursuant to a Co-Lender
Agreement.

 

  (2) Loan Document Status. Each related Mortgage Note, Mortgage, Assignment of
Leases (if a separate instrument), guaranty and other agreement executed by or
on behalf of the related Mortgagor, guarantor or other obligor in connection
with such Mortgage Loan is the legal, valid and binding obligation of the
related Mortgagor, guarantor or other obligor (subject to any non-recourse
provisions contained in any of the foregoing agreements and any applicable state
anti-deficiency or market value limit deficiency legislation), as applicable,
and is enforceable in accordance with its terms, except (i) as such enforcement
may be limited by (a) bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (b) general principles of equity (regardless of
whether such enforcement is considered in a proceeding in equity or at law) and
(ii) that certain provisions in such Loan Documents (including, without
limitation, provisions requiring the payment of default interest, late fees or
prepayment/yield maintenance fees, charges and/or premiums) are, or may be,
further limited or rendered unenforceable by or under applicable law, but
(subject to the limitations set forth in clause (i) above) such limitations or
unenforceability will not render such Loan Documents invalid as a whole or
materially interfere with the Mortgagee’s realization of the principal benefits
and/or security provided thereby (clauses (i) and (ii) collectively, the
“Standard Qualifications”).

 

Except as set forth in the immediately preceding sentence, there is no valid
offset, defense, counterclaim or right of rescission available to the related
Mortgagor with respect to any of the related Mortgage Notes, Mortgages or other
Loan Documents, including, without limitation, any such valid offset, defense,
counterclaim or right based on intentional fraud by the Seller in connection
with the origination of the Mortgage

 



 B-1 

 

 

Loan, that would deny the Mortgagee the principal benefits intended to be
provided by the Mortgage Note, Mortgage or other Loan Documents.

 

  (3) Mortgage Provisions. The Loan Documents for each Mortgage Loan contain
provisions that render the rights and remedies of the holder thereof adequate
for the practical realization against the Mortgaged Property of the principal
benefits of the security intended to be provided thereby, including realization
by judicial or, if applicable, nonjudicial foreclosure subject to the
limitations set forth in the Standard Qualifications.

 

  (4) Mortgage Status; Waivers and Modifications. Since origination and except
by written instruments set forth in the related Mortgage File (a) the material
terms of such Mortgage, Mortgage Note, Mortgage Loan guaranty, and related Loan
Documents have not been waived, impaired, modified, altered, satisfied,
canceled, subordinated or rescinded in any respect which materially interferes
with the security intended to be provided by such Mortgage; (b) no related
Mortgaged Property or any portion thereof has been released from the lien of the
related Mortgage in any manner which materially interferes with the security
intended to be provided by such Mortgage or the use or operation of the
remaining portion of such Mortgaged Property; and (c) neither the related
Mortgagor nor the related guarantor has been released from its material
obligations under the Mortgage Loan.

 

  (5) Lien; Valid Assignment. Subject to the Standard Qualifications, each
Assignment of Mortgage and assignment of Assignment of Leases to the Issuing
Entity constitutes a legal, valid and binding assignment to the Issuing Entity.
Each related Mortgage and Assignment of Leases is freely assignable without the
consent of the related Mortgagor. Each related Mortgage is a legal, valid and
enforceable first lien on the related Mortgagor’s fee (or if identified on the
Mortgage Loan Schedule, leasehold) interest in the Mortgaged Property in the
principal amount of such Mortgage Loan or allocated loan amount (subject only to
Permitted Encumbrances (as defined below) and the exceptions to paragraph (6)
set forth on Exhibit C (each such exception, a “Title Exception”)), except as
the enforcement thereof may be limited by the Standard Qualifications. Such
Mortgaged Property (subject to and excepting Permitted Encumbrances and the
Title Exceptions) as of origination was, and as of the Cut-off Date, to the
Seller’s knowledge, is free and clear of any recorded mechanics’ liens, recorded
materialmen’s liens and other recorded encumbrances which are prior to or equal
with the lien of the related Mortgage, except those which are bonded over,
escrowed for or insured against by a lender’s title insurance policy (as
described below), and, to the Seller’s knowledge and subject to the rights of
tenants (as tenants only) (subject to and excepting Permitted Encumbrances and
the Title Exceptions), no rights exist which under law could give rise to any
such lien or encumbrance that would be prior to or equal with the lien of the
related Mortgage, except those which are bonded over, escrowed for or insured
against by a lender’s title insurance policy (as described below).
Notwithstanding anything in this representation to the contrary, no
representation is made as to the perfection of any security interest in rents or
other personal property to the extent that possession or control of such items
or actions other than the filing of Uniform Commercial Code financing statements
is required in order to effect such perfection.

 



 B-2 

 

 

  (6) Permitted Liens; Title Insurance. Each Mortgaged Property securing a
Mortgage Loan is covered by an American Land Title Association loan title
insurance policy or a comparable form of loan title insurance policy approved
for use in the applicable jurisdiction (or, if such policy is yet to be issued,
by a pro forma policy, a preliminary title policy with escrow instructions or a
“marked up” commitment, in each case binding on the title insurer) (the “Title
Policy”) in the original principal amount of such Mortgage Loan (or with respect
to a Mortgage Loan secured by multiple properties, an amount equal to at least
the allocated loan amount with respect to the Title Policy for each such
property) after all advances of principal (including any advances held in escrow
or reserves), that insures for the benefit of the owner of the indebtedness
secured by the Mortgage, the first priority lien of the Mortgage, which lien is
subject only to (a) the lien of current real property taxes, water charges,
sewer rents and assessments due and payable but not yet delinquent; (b)
covenants, conditions and restrictions, rights of way, easements and other
matters of public record; (c) the exceptions (general and specific) and
exclusions set forth in such Title Policy; (d) other matters to which like
properties are commonly subject; (e) the rights of tenants (as tenants only)
under leases (including subleases) pertaining to the related Mortgaged Property
and condominium declarations; (f) if the related Mortgage Loan constitutes a
Cross-Collateralized Mortgage Loan, the lien of the Mortgage for another
Mortgage Loan contained in the same Crossed Mortgage Loan Group; and (g) if the
related Mortgage Loan is part of a Whole Loan, the rights of the holder(s) of
any related Companion Loan(s) pursuant to the related Co-Lender Agreement;
provided that none of items (a) through (g), individually or in the aggregate,
materially and adversely interferes with the value or current use of the
Mortgaged Property or the security intended to be provided by such Mortgage or
the Mortgagor’s ability to pay its obligations when they become due
(collectively, the “Permitted Encumbrances”). Except as contemplated by clauses
(f) and (g) of the preceding sentence, none of the Permitted Encumbrances are
mortgage liens that are senior to or coordinate and co-equal with the lien of
the related Mortgage. Such Title Policy (or, if it has yet to be issued, the
coverage to be provided thereby) is in full force and effect, all premiums
thereon have been paid and no claims have been made by the Seller thereunder and
no claims have been paid thereunder. Neither the Seller, nor to the Seller’s
knowledge, any other holder of the Mortgage Loan, has done, by act or omission,
anything that would materially impair the coverage under such Title Policy.

 

  (7) Junior Liens. It being understood that B notes secured by the same
Mortgage as a Mortgage Loan are not subordinate mortgages or junior liens,
except for any Mortgage Loan that is cross-collateralized and cross-defaulted
with another Mortgage Loan, there are no subordinate mortgages or junior liens
securing the payment of money encumbering the related Mortgaged Property (other
than Permitted Encumbrances and the Title Exceptions, taxes and assessments,
mechanics and materialmens liens (which are the subject of the representation in
paragraph (5) above), and equipment and other personal property financing).
Except as set forth on an exhibit to the applicable Mortgage Loan Purchase
Agreement, the Seller has no knowledge of any mezzanine debt secured directly by
interests in the related Mortgagor.

 

  (8) Assignment of Leases and Rents. There exists as part of the related
Mortgage File an Assignment of Leases (either as a separate instrument or
incorporated into the related

 



 B-3 

 

 

Mortgage). Subject to the Permitted Encumbrances and the Title Exceptions, each
related Assignment of Leases creates a valid first-priority collateral
assignment of, or a valid first-priority lien or security interest in, rents and
certain rights under the related lease or leases, subject only to a license
granted to the related Mortgagor to exercise certain rights and to perform
certain obligations of the lessor under such lease or leases, including the
right to operate the related leased property, except as the enforcement thereof
may be limited by the Standard Qualifications. The related Mortgage or related
Assignment of Leases, subject to applicable law, provides that, upon an event of
default under the Mortgage Loan, a receiver is permitted to be appointed for the
collection of rents or for the related Mortgagee to enter into possession to
collect the rents or for rents to be paid directly to the Mortgagee.

 

  (9) UCC Filings. If the related Mortgaged Property is operated as a
hospitality property, the Seller has filed and/or recorded or caused to be filed
and/or recorded (or, if not filed and/or recorded, submitted in proper form for
filing and/or recording), UCC Financing Statements in the appropriate public
filing and/or recording offices necessary at the time of the origination of the
Mortgage Loan to perfect a valid security interest in all items of physical
personal property reasonably necessary to operate such Mortgaged Property owned
by such Mortgagor and located on the related Mortgaged Property (other than any
non-material personal property, any personal property subject to a purchase
money security interest, a sale and leaseback financing arrangement as permitted
under the terms of the related Mortgage Loan documents or any other personal
property leases applicable to such personal property), to the extent perfection
may be effected pursuant to applicable law by recording or filing, as the case
may be. Subject to the Standard Qualifications, each related Mortgage (or
equivalent document) creates a valid and enforceable lien and security interest
on the items of personalty described above. No representation is made as to the
perfection of any security interest in rents or other personal property to the
extent that possession or control of such items or actions other than the filing
of UCC Financing Statements are required in order to effect such perfection.

 

  (10) Condition of Property. The Seller or the originator of the Mortgage Loan
inspected or caused to be inspected each related Mortgaged Property within six
months of origination of the Mortgage Loan and within thirteen months of the
Cut-off Date.

 

An engineering report or property condition assessment was prepared in
connection with the origination of each Mortgage Loan no more than thirteen
months prior to the Cut-off Date. To the Seller’s knowledge, based solely upon
due diligence customarily performed in connection with the origination of
comparable mortgage loans, as of the Closing Date, each related Mortgaged
Property was free and clear of any material damage (other than deferred
maintenance for which escrows were established at origination) that would affect
materially and adversely the use or value of such Mortgaged Property as security
for the Mortgage Loan.

 

  (11) Taxes and Assessments. All taxes, governmental assessments and other
outstanding governmental charges (including, without limitation, water and
sewage charges), or installments thereof, which could be a lien on the related
Mortgaged Property that would be of equal or superior priority to the lien of
the Mortgage and that prior to the Cut-off

 



 B-4 

 

 

Date have become delinquent in respect of each related Mortgaged Property have
been paid, or an escrow of funds has been established in an amount sufficient to
cover such payments and reasonably estimated interest and penalties, if any,
thereon. For purposes of this representation and warranty, real estate taxes and
governmental assessments and other outstanding governmental charges and
installments thereof shall not be considered delinquent until the earlier of (a)
the date on which interest and/or penalties would first be payable thereon and
(b) the date on which enforcement action is entitled to be taken by the related
taxing authority.

 

  (12) Condemnation. As of the date of origination and to the Seller’s knowledge
as of the Cut-off Date, there is no proceeding pending, and, to the Seller’s
knowledge as of the date of origination and as of the Cut-off Date, there is no
proceeding threatened, for the total or partial condemnation of such Mortgaged
Property that would have a material adverse effect on the value, use or
operation of the Mortgaged Property.

 

  (13) Actions Concerning Mortgage Loan. As of the date of origination and to
the Seller’s knowledge as of the Cut-off Date, there was no pending or filed
action, suit or proceeding, arbitration or governmental investigation involving
any Mortgagor, guarantor, or Mortgagor’s interest in the Mortgaged Property, an
adverse outcome of which would reasonably be expected to materially and
adversely affect (a) such Mortgagor’s title to the Mortgaged Property, (b) the
validity or enforceability of the Mortgage, (c) such Mortgagor’s ability to
perform under the related Mortgage Loan, (d) such guarantor’s ability to perform
under the related guaranty, (e) the principal benefit of the security intended
to be provided by the Mortgage Loan documents or (f) the current principal use
of the Mortgaged Property.

 

  (14) Escrow Deposits. All escrow deposits and payments required to be escrowed
with Mortgagee pursuant to each Mortgage Loan are in the possession, or under
the control, of the Seller or its servicer, and there are no deficiencies
(subject to any applicable grace or cure periods) in connection therewith, and
all such escrows and deposits (or the right thereto) that are required to be
escrowed with Mortgagee under the related Loan Documents are being conveyed by
the Seller to Depositor or its servicer.

 

  (15) No Holdbacks. The principal amount of the Mortgage Loan stated on the
Mortgage Loan Schedule has been fully disbursed as of the Closing Date and there
is no requirement for future advances thereunder (except in those cases where
the full amount of the Mortgage Loan has been disbursed but a portion thereof is
being held in escrow or reserve accounts pending the satisfaction of certain
conditions relating to leasing, repairs or other matters with respect to the
related Mortgaged Property, the Mortgagor or other considerations determined by
the Seller to merit such holdback).

 

  (16) Insurance. Each related Mortgaged Property is, and is required pursuant
to the related Mortgage to be, insured by a property insurance policy providing
coverage for loss in accordance with coverage found under a “special cause of
loss form” or “all risk form” that includes replacement cost valuation issued by
an insurer meeting the requirements of the related Loan Documents and having a
claims-paying or financial strength rating of at least “A-:VIII” from A.M. Best
Company or “A3” (or the equivalent) from Moody’s

 



 B-5 

 

 

Investors Service, Inc. or “A-” from S&P Global Ratings (collectively the
“Insurance Rating Requirements”), in an amount (subject to a customary
deductible) not less than the lesser of (1) the original principal balance of
the Mortgage Loan and (2) the full insurable value on a replacement cost basis
of the improvements, furniture, furnishings, fixtures and equipment owned by the
Mortgagor and included in the Mortgaged Property (with no deduction for physical
depreciation), but, in any event, not less than the amount necessary or
containing such endorsements as are necessary to avoid the operation of any
coinsurance provisions with respect to the related Mortgaged Property.

 

Each related Mortgaged Property is also covered, and required to be covered
pursuant to the related Loan Documents, by business interruption or rental loss
insurance which (subject to a customary deductible) covers a period of not less
than 12 months (or with respect to each Mortgage Loan on a single asset with a
principal balance of $50 million or more, 18 months).

 

If any material part of the improvements, exclusive of a parking lot, located on
a Mortgaged Property is in an area identified in the Federal Register by the
Federal Emergency Management Agency as a “Special Flood Hazard Area,” the
related Mortgagor is required to maintain insurance in the maximum amount
available under the National Flood Insurance Program (irrespective of whether
such coverage is provided pursuant to a National Flood Insurance Program policy
or through a private policy), plus such additional flood coverage in an amount
as is generally required by the Seller for comparable mortgage loans intended
for securitization.

 

If the Mortgaged Property is located within 25 miles of the coast of the Gulf of
Mexico or the Atlantic coast of Florida, Georgia, South Carolina or North
Carolina, the related Mortgagor is required to maintain coverage for windstorm
and/or windstorm related perils and/or “named storms” issued by an insurer
meeting the Insurance Rating Requirements or endorsement covering damage from
windstorm and/or windstorm related perils and/or named storms, in an amount not
less than the lesser of (1) the original principal balance of the Mortgage Loan
and (2) 100% of the full insurable value on a replacement cost basis of the
improvements and personalty and fixtures included in the related Mortgaged
Property by an insurer meeting the Insurance Rating Requirements.

 

The Mortgaged Property is covered, and required to be covered pursuant to the
related Loan Documents, by a commercial general liability insurance policy
issued by an insurer meeting the Insurance Rating Requirements including
coverage for property damage, contractual damage and personal injury (including
bodily injury and death) in amounts as are generally required by prudent
institutional commercial mortgage lenders, and in any event not less than $1
million per occurrence and $2 million in the aggregate.

 

An architectural or engineering consultant has performed an analysis of each of
the Mortgaged Properties located in seismic zones 3 or 4 in order to evaluate
the structural and seismic condition of such property, for the sole purpose of
assessing the scenario expected limit (“SEL”) for the Mortgaged Property in the
event of an earthquake. In such instance, the SEL was based on a 475-year return
period, an exposure period of 50 years

 



 B-6 

 

 

and a 10% probability of exceedance. If the resulting report concluded that the
SEL would exceed 20% of the amount of the replacement costs of the improvements,
earthquake insurance on such Mortgaged Property was obtained from an insurer
rated at least “A:VIII” by A.M. Best Company or “A3” (or the equivalent) from
Moody’s Investors Service, Inc. or “A-” by S&P Global Ratings in an amount not
less than 100% of the SEL.

 

The Loan Documents require insurance proceeds in respect of a property loss to
be applied either (a) to the repair or restoration of all or part of the related
Mortgaged Property, with respect to all property losses in excess of 5% of the
then outstanding principal amount of the related Mortgage Loan (or related Whole
Loan), the Mortgagee (or a trustee appointed by it) having the right to hold and
disburse such proceeds as the repair or restoration progresses, or (b) to the
payment of the outstanding principal balance of such Mortgage Loan together with
any accrued interest thereon.

 

All premiums on all insurance policies referred to in this section required to
be paid as of the Cut-off Date have been paid, and such insurance policies name
the Mortgagee under the Mortgage Loan and its successors and assigns as a loss
payee under a mortgagee endorsement clause or, in the case of the general
liability insurance policy, as named or additional insured. Such insurance
policies will inure to the benefit of the Trustee. Each related Mortgage Loan
obligates the related Mortgagor to maintain all such insurance and, at such
Mortgagor’s failure to do so, authorizes the Mortgagee to maintain such
insurance at the Mortgagor’s reasonable cost and expense and to charge such
Mortgagor for related premiums. All such insurance policies (other than
commercial liability policies) require at least 10 days’ prior notice to the
Mortgagee of termination or cancellation arising because of nonpayment of a
premium and at least 30 days’ prior notice to the Mortgagee of termination or
cancellation (or such lesser period, not less than 10 days, as may be required
by applicable law) arising for any reason other than non-payment of a premium
and no such notice has been received by the Seller.

 

  (17) Access; Utilities; Separate Tax Lots. Each Mortgaged Property (a) is
located on or adjacent to a public road and has direct legal access to such
road, or has access via an irrevocable easement or irrevocable right of way
permitting ingress and egress to/from a public road, (b) is served by or has
uninhibited access rights to public or private water and sewer (or well and
septic) and all required utilities, all of which are appropriate for the current
use of the Mortgaged Property, and (c) constitutes one or more separate tax
parcels which do not include any property which is not part of the Mortgaged
Property or is subject to an endorsement under the related Title Policy insuring
the Mortgaged Property, or in certain cases, an application has been, or will
be, made to the applicable governing authority for creation of separate tax
lots, in which case the Mortgage Loan requires the Mortgagor to escrow an amount
sufficient to pay taxes for the existing tax parcel of which the Mortgaged
Property is a part until the separate tax lots are created.

 

  (18) No Encroachments. To the Seller’s knowledge based solely on surveys
obtained in connection with origination and the Mortgagee’s Title Policy (or, if
such policy is not yet issued, a pro forma title policy, a preliminary title
policy with escrow instructions or a “marked up” commitment) obtained in
connection with the origination of each Mortgage

 



 B-7 

 

 

Loan, all material improvements that were included for the purpose of
determining the appraised value of the related Mortgaged Property at the time of
the origination of such Mortgage Loan are within the boundaries of the related
Mortgaged Property, except encroachments that do not materially and adversely
affect the value or current use of such Mortgaged Property or for which
insurance or endorsements were obtained under the Title Policy. No improvements
on adjoining parcels encroach onto the related Mortgaged Property except for
encroachments that do not materially and adversely affect the value or current
use of such Mortgaged Property or for which insurance or endorsements were
obtained under the Title Policy. No improvements encroach upon any easements
except for encroachments the removal of which would not materially and adversely
affect the value or current use of such Mortgaged Property or for which
insurance or endorsements were obtained under the Title Policy.

 

  (19) No Contingent Interest or Equity Participation. No Mortgage Loan has a
shared appreciation feature, any other contingent interest feature or a negative
amortization feature or an equity participation by the Seller.

 

  (20) REMIC. The Mortgage Loan is a “qualified mortgage” within the meaning of
Section 860G(a)(3) of the Code (but determined without regard to the rule in
Treasury Regulations Section 1.860G-2(f)(2) that treats certain defective
mortgage loans as qualified mortgages), and, accordingly, (A) the issue price of
the Mortgage Loan to the related Mortgagor at origination did not exceed the
non-contingent principal amount of the Mortgage Loan and (B) either: (a) such
Mortgage Loan is secured by an interest in real property (including buildings
and structural components thereof, but excluding personal property) having a
fair market value (i) at the date the Mortgage Loan (or related Whole Loan) was
originated at least equal to 80% of the adjusted issue price of the Mortgage
Loan (or related Whole Loan) on such date or (ii) at the Closing Date at least
equal to 80% of the adjusted issue price of the Mortgage Loan (or related Whole
Loan) on such date, provided that for purposes hereof, the fair market value of
the real property interest must first be reduced by (A) the amount of any lien
on the real property interest that is senior to the Mortgage Loan and (B) a
proportionate amount of any lien that is in parity with the Mortgage Loan; or
(b) substantially all of the proceeds of such Mortgage Loan were used to
acquire, improve or protect the real property which served as the only security
for such Mortgage Loan (other than a recourse feature or other third party
credit enhancement within the meaning of Treasury Regulations Section
1.860G-2(a)(1)(ii)). If the Mortgage Loan was “significantly modified” prior to
the Closing Date so as to result in a taxable exchange under Section 1001 of the
Code, it either (x) was modified as a result of the default or reasonably
foreseeable default of such Mortgage Loan or (y) satisfies the provisions of
either sub-clause (B)(a)(i) above (substituting the date of the last such
modification for the date the Mortgage Loan was originated) or sub-clause
(B)(a)(ii), including the proviso thereto. Any prepayment premium and yield
maintenance charges applicable to the Mortgage Loan constitute “customary
prepayment penalties” within the meaning of Treasury Regulations Section
1.860G-1(b)(2). All terms used in this paragraph shall have the same meanings as
set forth in the related Treasury Regulations.

 



 B-8 

 

 

(21)Compliance with Usury Laws. The Mortgage Rate (exclusive of any default
interest, late charges, yield maintenance charge, or prepayment premiums) of
such Mortgage Loan complied as of the date of origination with, or was exempt
from, applicable state or federal laws, regulations and other requirements
pertaining to usury.

 

(22)Authorized to do Business. To the extent required under applicable law, as
of the Cut-off Date or as of the date that such entity held the Mortgage Note,
each holder of the Mortgage Note was authorized to originate, acquire and/or
hold (as applicable) the Mortgage Note in the jurisdiction in which each related
Mortgaged Property is located, or the failure to be so authorized does not
materially and adversely affect the enforceability of such Mortgage Loan by the
Trust.

 

(23)Trustee under Deed of Trust. With respect to each Mortgage which is a deed
of trust, as of the date of origination and, to the Seller’s knowledge, as of
the Closing Date, a trustee, duly qualified under applicable law to serve as
such, currently so serves and is named in the deed of trust or has been
substituted in accordance with the Mortgage and applicable law or may be
substituted in accordance with the Mortgage and applicable law by the related
Mortgagee.

 

(24)Local Law Compliance. To the Seller’s knowledge, based upon any of a letter
from any governmental authorities, a legal opinion, an architect’s letter, a
zoning consultant’s report, an endorsement to the related Title Policy, or other
affirmative investigation of local law compliance consistent with the
investigation conducted by the Seller for similar commercial and multifamily
mortgage loans intended for securitization, there are no material violations of
applicable zoning ordinances, building codes and land laws (collectively “Zoning
Regulations”) with respect to the improvements located on or forming part of
each Mortgaged Property securing a Mortgage Loan as of the date of origination
of such Mortgage Loan (or related Whole Loan, as applicable) and as of the
Cut-off Date, other than those which (i) are insured by the Title Policy or a
law and ordinance insurance policy or (ii) would not have a material adverse
effect on the value, operation or net operating income of the Mortgaged
Property. The terms of the Loan Documents require the Mortgagor to comply in all
material respects with all applicable governmental regulations, zoning and
building laws.

 

(25)Licenses and Permits. Each Mortgagor covenants in the Loan Documents that it
shall keep all material licenses, permits and applicable governmental
authorizations necessary for its operation of the Mortgaged Property in full
force and effect, and to the Seller’s knowledge based upon any of a letter from
any government authorities or other affirmative investigation of local law
compliance consistent with the investigation conducted by the Seller for similar
commercial and multifamily mortgage loans intended for securitization, all such
material licenses, permits and applicable governmental authorizations are in
effect. The Mortgage Loan requires the related Mortgagor to be qualified to do
business in the jurisdiction in which the related Mortgaged Property is located.

 

(26)Recourse Obligations. The Loan Documents for each Mortgage Loan provide that
such Mortgage Loan (a) becomes full recourse to the Mortgagor and guarantor
(which is a

 

 B-9 

 

 

natural person or persons, or an entity distinct from the Mortgagor (but may be
affiliated with the Mortgagor) that has assets other than equity in the related
Mortgaged Property that are not de minimis) in any of the following events: (i)
if any voluntary petition for bankruptcy, insolvency, dissolution or liquidation
pursuant to federal bankruptcy law, or any similar federal or state law, shall
be filed by the Mortgagor; (ii) the Mortgagor or guarantor shall have colluded
with (or, alternatively, solicited or caused to be solicited) other creditors to
cause an involuntary bankruptcy filing with respect to the Mortgagor or (iii)
voluntary transfers of either the Mortgaged Property or equity interests in
Mortgagor made in violation of the Loan Documents; and (b) contains provisions
providing for recourse against the Mortgagor and guarantor (which is a natural
person or persons, or an entity distinct from the Mortgagor (but may be
affiliated with the Mortgagor) that has assets other than equity in the related
Mortgaged Property that are not de minimis), for losses and damages sustained by
reason of Mortgagor’s (i) misappropriation of rents after the occurrence of an
event of default under the Mortgage Loan; (ii) misappropriation of (A) insurance
proceeds or condemnation awards or (B) security deposits or, alternatively, the
failure of any security deposits to be delivered to Mortgagee upon foreclosure
or action in lieu thereof (except to the extent applied in accordance with
leases prior to a Mortgage Loan event of default); (iii) fraud or intentional
material misrepresentation; (iv) breaches of the environmental covenants in the
Loan Documents; or (v) commission of intentional material physical waste at the
Mortgaged Property (but, in some cases, only to the extent there is sufficient
cash flow generated by the related Mortgaged Property to prevent such waste).

 

(27)Mortgage Releases. The terms of the related Mortgage or related Loan
Documents do not provide for release of any material portion of the Mortgaged
Property from the lien of the Mortgage except (a) a partial release, accompanied
by principal repayment, of not less than a specified percentage at least equal
to the lesser of (i) 110% of the related allocated loan amount of such portion
of the Mortgaged Property and (ii) the outstanding principal balance of the
Mortgage Loan, (b) upon payment in full of such Mortgage Loan, (c) upon a
Defeasance defined in (32) below, (d) releases of out-parcels that are
unimproved or other portions of the Mortgaged Property which will not have a
material adverse effect on the underwritten value of the Mortgaged Property and
which were not afforded any material value in the appraisal obtained at the
origination of the Mortgage Loan and are not necessary for physical access to
the Mortgaged Property or compliance with zoning requirements, or (e) as
required pursuant to an order of condemnation or taking by a State or any
political subdivision or authority thereof. With respect to any partial release
under the preceding clauses (a) or (d), either: (x) such release of collateral
(i) would not constitute a “significant modification” of the subject Mortgage
Loan within the meaning of Treasury Regulations Section 1.860G-2(b)(2) and (ii)
would not cause the subject Mortgage Loan to fail to be a “qualified mortgage”
within the meaning of Section 860G(a)(3)(A) of the Code; or (y) the Mortgagee or
servicer can, in accordance with the related Loan Documents, condition such
release of collateral on the related Mortgagor’s delivery of an opinion of tax
counsel to the effect specified in the immediately preceding clause (x). For
purposes of the preceding clause (x), for all Mortgage Loans originated after
December 6, 2010, if the fair market value of the real property constituting
such Mortgaged Property after the release is not equal to at least 80% of the
principal balance of the Mortgage Loan (or related Whole Loan) outstanding after
the release, the

 

 B-10 

 

 

Mortgagor is required to make a payment of principal in an amount not less than
the amount required by the REMIC Provisions.

 

With respect to any partial release under the preceding clause (e), for all
Mortgage Loans originated after December 6, 2010, the Mortgagor can be required
to pay down the principal balance of the Mortgage Loan in an amount not less
than the amount required by the REMIC Provisions and, to such extent, such
amount may not be required to be applied to the restoration of the Mortgaged
Property or released to the Mortgagor, if, immediately after the release of such
portion of the Mortgaged Property from the lien of the Mortgage (but taking into
account the planned restoration) the fair market value of the real property
constituting the remaining Mortgaged Property is not equal to at least 80% of
the remaining principal balance of the Mortgage Loan (or related Whole Loan).

 

No Mortgage Loan that is secured by more than one Mortgaged Property or that is
cross-collateralized with another Mortgage Loan permits the release of
cross-collateralization of the related Mortgaged Properties or a portion
thereof, including due to partial condemnation, other than in compliance with
the REMIC Provisions.

 

(28)Financial Reporting and Rent Rolls. The Mortgage Loan documents for each
Mortgage Loan require the Mortgagor to provide the owner or holder of the
Mortgage with quarterly (other than for single-tenant properties) and annual
operating statements, and quarterly (other than for single-tenant properties)
rent rolls for properties that have leases contributing more than 5% of the
in-place base rent and annual financial statements, which annual financial
statements with respect to each Mortgage Loan with more than one Mortgagor are
in the form of an annual combined balance sheet of the Mortgagor entities (and
no other entities), together with the related combined statements of operations,
members’ capital and cash flows, including a combining balance sheet and
statement of income for the Mortgaged Properties on a combined basis.

 

(29)Acts of Terrorism Exclusion. With respect to each Mortgage Loan over $20
million, the related special-form all-risk insurance policy and business
interruption policy (issued by an insurer meeting the Insurance Rating
Requirements) do not specifically exclude Acts of Terrorism, as defined in the
Terrorism Risk Insurance Act of 2002, as amended by the Terrorism Risk Insurance
Program Reauthorization Act of 2007, as amended by the Terrorism Risk Insurance
Program Reauthorization Act of 2015 (collectively referred to as “TRIA”), from
coverage, or if such coverage is excluded, it is covered by a separate terrorism
insurance policy. With respect to each other Mortgage Loan, the related special
all-risk insurance policy and business interruption policy (issued by an insurer
meeting the Insurance Rating Requirements) did not, as of the date of
origination of the Mortgage Loan, and, to the Seller’s knowledge, do not, as of
the Cut-off Date, specifically exclude Acts of Terrorism, as defined in TRIA,
from coverage, or if such coverage is excluded, it is covered by a separate
terrorism insurance policy. With respect to each Mortgage Loan, the related Loan
Documents do not expressly waive or prohibit the Mortgagee from requiring
coverage for Acts of Terrorism, as defined in TRIA, or damages related thereto;
provided, however, that if TRIA or a similar or subsequent statute is not in
effect, then provided that terrorism insurance is commercially available, the
Mortgagor under each Mortgage Loan is required to carry terrorism insurance, but
in such event the Mortgagor

 



 B-11 

 

 

shall not be required to spend more than the Terrorism Cap Amount on terrorism
insurance coverage, and if the cost of terrorism insurance exceeds the Terrorism
Cap Amount, the Mortgagor is required to purchase the maximum amount of
terrorism insurance available with funds equal to the Terrorism Cap Amount. The
“Terrorism Cap Amount” is the specified percentage (which is at least equal to
200%) of the amount of the insurance premium that is payable at such time in
respect of the property and business interruption/rental loss insurance required
under the related Loan Documents (without giving effect to the cost of terrorism
and earthquake components of such casualty and business interruption/rental loss
insurance).

 

(30)Due on Sale or Encumbrance. Subject to specific exceptions set forth below,
each Mortgage Loan contains a “due on sale” or other such provision for the
acceleration of the payment of the unpaid principal balance of such Mortgage
Loan if, without the consent of the holder of the Mortgage (which consent, in
some cases, may not be unreasonably withheld) and/or complying with the
requirements of the related Loan Documents (which provide for transfers without
the consent of the Mortgagee which are customarily acceptable to prudent
commercial and multifamily mortgage lending institutions lending on the security
of property comparable to the related Mortgaged Property, including, without
limitation, transfers of worn-out or obsolete furnishings, fixtures, or
equipment promptly replaced with property of equivalent value and functionality
and transfers by leases entered into in accordance with the Loan Documents), (a)
the related Mortgaged Property, or any equity interest of greater than 50% in
the related Mortgagor, is directly or indirectly pledged, transferred or sold,
other than as related to (i) family and estate planning transfers or transfers
upon death or legal incapacity, (ii) transfers to certain affiliates as defined
in the related Loan Documents, (iii) transfers of less than, or other than, a
controlling interest in the related Mortgagor, (iv) transfers to another holder
of direct or indirect equity in the Mortgagor, a specific Person designated in
the related Loan Documents or a Person satisfying specific criteria identified
in the related Loan Documents, such as a qualified equityholder, (v) transfers
of stock or similar equity units in publicly traded companies or (vi) a
substitution or release of collateral within the parameters of paragraphs (27)
and (32) in this Exhibit B or the exceptions thereto set forth on Exhibit C, or
(vii) as set forth on an exhibit to the applicable Mortgage Loan Purchase
Agreement by reason of any mezzanine debt that existed at the origination of the
related Mortgage Loan, or future permitted mezzanine debt as set forth on an
exhibit to the applicable Mortgage Loan Purchase Agreement or (b) the related
Mortgaged Property is encumbered with a subordinate lien or security interest
against the related Mortgaged Property, other than (i) any Companion Loan of any
Mortgage Loan or any subordinate debt that existed at origination and is
permitted under the related Loan Documents, (ii) purchase money security
interests (iii) any Mortgage Loan that is cross-collateralized and
cross-defaulted with another Mortgage Loan, as set forth on an exhibit to the
applicable Mortgage Loan Purchase Agreement or (iv) Permitted Encumbrances. The
Mortgage or other Loan Documents provide that to the extent any Rating Agency
fees are incurred in connection with the review of and consent to any transfer
or encumbrance, the Mortgagor is responsible for such payment along with all
other reasonable out-of-pocket fees and expenses incurred by the Mortgagee
relative to such transfer or encumbrance.

 



 B-12 

 



 

(31)Single-Purpose Entity. Each Mortgage Loan requires the Mortgagor to be a
Single-Purpose Entity for at least as long as the Mortgage Loan is outstanding.
Both the Loan Documents and the organizational documents of the Mortgagor with
respect to each Mortgage Loan with a Cut-off Date Principal Balance in excess of
$5 million provide that the Mortgagor is a Single-Purpose Entity, and each
Mortgage Loan with a Cut-off Date Principal Balance of $20 million or more has a
counsel’s opinion regarding non-consolidation of the Mortgagor. For this
purpose, a “Single-Purpose Entity” shall mean an entity, other than an
individual, whose organizational documents (or if the Mortgage Loan has a
Cut-off Date Principal Balance equal to $5 million or less, its organizational
documents or the related Loan Documents) provide substantially to the effect
that it was formed or organized solely for the purpose of owning and operating
one or more of the Mortgaged Properties securing the Mortgage Loans and prohibit
it from engaging in any business unrelated to such Mortgaged Property or
Properties, and whose organizational documents further provide, or which entity
represented in the related Loan Documents, substantially to the effect that it
does not have any assets other than those related to its interest in and
operation of such Mortgaged Property or Properties, or any indebtedness other
than as permitted by the related Mortgage(s) or the other related Loan
Documents, that it has its own books and records and accounts separate and apart
from those of any other person (other than a Mortgagor for a Mortgage Loan that
is cross-collateralized and cross-defaulted with the related Mortgage Loan), and
that it holds itself out as a legal entity, separate and apart from any other
person or entity.

 

(32)Defeasance. With respect to any Mortgage Loan that, pursuant to the Loan
Documents, can be defeased (a “Defeasance”), (i) the Loan Documents provide for
defeasance as a unilateral right of the Mortgagor, subject to satisfaction of
conditions specified in the Loan Documents; (ii) the Mortgage Loan cannot be
defeased within two years after the Closing Date; (iii) the Mortgagor is
permitted to pledge only United States “government securities” within the
meaning of Treasury Regulations Section 1.860G-2(a)(8)(ii), the revenues from
which will, in the case of a full Defeasance, be sufficient to make all
scheduled payments under the Mortgage Loan when due, including the entire
remaining principal balance on the maturity date (or on or after the first date
on which payment may be made without payment of a yield maintenance charge or
prepayment penalty), and if the Mortgage Loan permits partial releases of real
property in connection with partial defeasance, the revenues from the collateral
will be sufficient to pay all such scheduled payments calculated on a principal
amount equal to a specified percentage at least equal to the lesser of (A) 110%
of the allocated loan amount for the real property to be released and (B) the
outstanding principal balance of the Mortgage Loan; (iv) the Mortgagor is
required to provide a certification from an independent certified public
accountant that the collateral is sufficient to make all scheduled payments
under the Mortgage Note as set forth in (iii) above, (v) if the Mortgagor would
continue to own assets in addition to the defeasance collateral, the portion of
the Mortgage Loan secured by defeasance collateral is required to be assumed (or
the Mortgagee may require such assumption) by a Single-Purpose Entity; (vi) the
Mortgagor is required to provide an opinion of counsel that the Mortgagee has a
perfected security interest in such collateral prior to any other claim or
interest; and (vii) the Mortgagor is required to pay all rating agency fees
associated with defeasance (if rating confirmation is a specific condition
precedent thereto) and all other

 



 B-13 

 

 

reasonable out-of-pocket expenses associated with defeasance, including, but not
limited to, accountant’s fees and opinions of counsel.

 

(33)Fixed Interest Rates. Each Mortgage Loan bears interest at a rate that
remains fixed throughout the remaining term of such Mortgage Loan, except in
situations where default interest is imposed.

 

(34)Ground Leases. For purposes of this Exhibit B, a “Ground Lease” shall mean a
lease creating a leasehold estate in real property where the fee owner as the
ground lessor conveys for a term or terms of years its entire interest in the
land and buildings and other improvements, if any, comprising the premises
demised under such lease to the ground lessee (who may, in certain
circumstances, own the building and improvements on the land), subject to the
reversionary interest of the ground lessor as fee owner and does not include
industrial development agency (IDA) or similar leases for purposes of conferring
a tax abatement or other benefit.

 

With respect to any Mortgage Loan where the Mortgage Loan is secured by a
leasehold estate under a Ground Lease in whole or in part, and the related
Mortgage does not also encumber the related lessor’s fee interest in such
Mortgaged Property, based upon the terms of the Ground Lease and any estoppel or
other agreement received from the ground lessor in favor of the Seller, its
successors and assigns, the Seller represents and warrants that:

 

(a)     The Ground Lease or a memorandum regarding such Ground Lease has been
duly recorded or submitted for recordation in a form that is acceptable for
recording in the applicable jurisdiction. The Ground Lease or an estoppel or
other agreement received from the ground lessor permits the interest of the
lessee to be encumbered by the related Mortgage and does not restrict the use of
the related Mortgaged Property by such lessee, its successors or assigns in a
manner that would materially adversely affect the security provided by the
related Mortgage. No material change in the terms of the Ground Lease had
occurred since the origination of the Mortgage Loan, except as reflected in any
written instruments which are included in the related Mortgage File;

 

(b)     The lessor under such Ground Lease has agreed in a writing included in
the related Mortgage File (or in such Ground Lease) that the Ground Lease may
not be amended or modified, or canceled or terminated by agreement of lessor and
lessee, without the prior written consent of the Mortgagee;

 

(c)     The Ground Lease has an original term (or an original term plus one or
more optional renewal terms, which, under all circumstances, may be exercised,
and will be enforceable, by either Mortgagor or the Mortgagee) that extends not
less than 20 years beyond the stated maturity of the related Mortgage Loan, or
10 years past the stated maturity if such Mortgage Loan fully amortizes by the
stated maturity (or with respect to a Mortgage Loan that accrues on an actual
360 basis, substantially amortizes);

 

(d)     The Ground Lease either (i) is not subject to any liens or encumbrances
superior to, or of equal priority with, the Mortgage, except for the related fee
interest of

 



 B-14 

 

 

the ground lessor and the Permitted Encumbrances or (ii) is subject to a
subordination, non-disturbance and attornment agreement to which the Mortgagee
on the lessor’s fee interest in the Mortgaged Property is subject;

 

(e)     The Ground Lease does not place commercially unreasonably restrictions
on the identity of the Mortgagee and the Ground Lease is assignable to the
holder of the Mortgage Loan and its successors and assigns without the consent
of the lessor thereunder (provided that proper notice is delivered to the extent
required in accordance with the Ground Lease), and in the event it is so
assigned, it is further assignable by the holder of the Mortgage Loan and its
successors and assigns without the consent of (but with prior notice to) the
lessor;

 

(f)      The Seller has not received any written notice of material default
under or notice of termination of such Ground Lease. To the Seller’s knowledge,
there is no material default under such Ground Lease and no condition that, but
for the passage of time or giving of notice, would result in a material default
under the terms of such Ground Lease and to the Seller’s knowledge, such Ground
Lease is in full force and effect as of the Closing Date;

 

(g)     The Ground Lease or ancillary agreement between the lessor and the
lessee requires the lessor to give to the Mortgagee written notice of any
default, and provides that no notice of default or termination is effective
against the Mortgagee unless such notice is given to the Mortgagee;

 

(h)     The Mortgagee is permitted a reasonable opportunity (including, where
necessary, sufficient time to gain possession of the interest of the lessee
under the Ground Lease through legal proceedings) to cure any default under the
Ground Lease which is curable after the Mortgagee’s receipt of notice of any
default before the lessor may terminate the Ground Lease;

 

(i)      The Ground Lease does not impose any restrictions on subletting that
would be viewed as commercially unreasonable by a prudent commercial mortgage
lender;

 

(j)      Under the terms of the Ground Lease, an estoppel or other agreement
received from the ground lessor and the related Mortgage (taken together), any
related insurance proceeds or the portion of the condemnation award allocable to
the ground lessee’s interest (other than (i) de minimis amounts for minor
casualties or (ii) in respect of a total or substantially total loss or taking
as addressed in subpart (k)) will be applied either to the repair or to
restoration of all or part of the related Mortgaged Property with (so long as
such proceeds are in excess of the threshold amount specified in the related
Loan Documents) the Mortgagee or a trustee appointed by it having the right to
hold and disburse such proceeds as repair or restoration progresses, or to the
payment of the outstanding principal balance of the Mortgage Loan, together with
any accrued interest;

 

(k)     In the case of a total or substantially total taking or loss, under the
terms of the Ground Lease, an estoppel or other agreement and the related
Mortgage (taken

 

 B-15 

 

 

together), any related insurance proceeds, or portion of the condemnation award
allocable to the ground lessee’s interest in respect of a total or substantially
total loss or taking of the related Mortgaged Property to the extent not applied
to restoration, will be applied first to the payment of the outstanding
principal balance of the Mortgage Loan, together with any accrued interest; and

 

(l)      Provided that the Mortgagee cures any defaults which are susceptible to
being cured, the ground lessor has agreed to enter into a new lease with the
Mortgagee upon termination of the Ground Lease for any reason, including
rejection of the Ground Lease in a bankruptcy proceeding.

 

(35)Servicing. The servicing and collection practices used by the Seller with
respect to the Mortgage Loan have been, in all respects, legal and have met
customary industry standards for servicing of commercial loans for conduit loan
programs.

 

(36)Origination and Underwriting. The origination practices of the Seller (or
the related originator if the Seller was not the originator) with respect to
each Mortgage Loan have been, in all material respects, legal and as of the date
of its origination, such Mortgage Loan (or the related Whole Loan, as
applicable) and the origination thereof complied in all material respects with,
or was exempt from, all requirements of federal, state or local law relating to
the origination of such Mortgage Loan; provided that such representation and
warranty does not address or otherwise cover any matters with respect to
federal, state or local law otherwise covered in this Exhibit B.

 

(37)No Material Default; Payment Record. No Mortgage Loan has been more than 30
days delinquent, without giving effect to any grace or cure period, in making
required debt service payments since origination, and as of the date hereof, no
Mortgage Loan is more than 30 days delinquent (beyond any applicable grace or
cure period) in making required payments as of the Closing Date. To the Seller’s
knowledge, there is (a) no material default, breach, violation or event of
acceleration existing under the related Mortgage Loan, or (b) no event (other
than payments due but not yet delinquent) which, with the passage of time or
with notice and the expiration of any grace or cure period, would constitute a
material default, breach, violation or event of acceleration, which default,
breach, violation or event of acceleration, in the case of either (a) or (b),
materially and adversely affects the value of the Mortgage Loan or the value,
use or operation of the related Mortgaged Property, provided, however, that this
representation and warranty does not cover any default, breach, violation or
event of acceleration that specifically pertains to or arises out of an
exception scheduled to any other representation and warranty made by the Seller
in this Exhibit B (including, but not limited to, the prior sentence). No person
other than the holder of such Mortgage Loan may declare any event of default
under the Mortgage Loan or accelerate any indebtedness under the Mortgage Loan
documents.

 

(38)Bankruptcy. As of the date of origination of the related Mortgage Loan and
to the Seller’s knowledge as of the Cut-off Date, neither the Mortgaged Property
(other than any tenants of such Mortgaged Property), nor any portion thereof, is
the subject of, and

 



 B-16 

 

 

no Mortgagor, guarantor or tenant occupying a single-tenant property is a debtor
in state or federal bankruptcy, insolvency or similar proceeding.

 

(39)Organization of Mortgagor. With respect to each Mortgage Loan, in reliance
on certified copies of the organizational documents of the Mortgagor delivered
by the Mortgagor in connection with the origination of such Mortgage Loan (or
the related Whole Loan, as applicable), the Mortgagor is an entity organized
under the laws of a state of the United States of America, the District of
Columbia or the Commonwealth of Puerto Rico. Except with respect to any Mortgage
Loan that is cross-collateralized and cross-defaulted with another Mortgage
Loan, no Mortgage Loan has a Mortgagor that is an affiliate of another Mortgagor
under another Mortgage Loan.

 

(40)Environmental Conditions. A Phase I environmental site assessment (or update
of a previous Phase I and or Phase II site assessment) and, with respect to
certain Mortgage Loans, a Phase II environmental site assessment (collectively,
an “ESA”) meeting ASTM requirements were conducted by a reputable environmental
consultant in connection with such Mortgage Loan within 12 months prior to its
origination date (or an update of a previous ESA was prepared), and such ESA (i)
did not identify the existence of recognized environmental conditions (as such
term is defined in ASTM E1527-05 or its successor, an “Environmental Condition”)
at the related Mortgaged Property or the need for further investigation, or (ii)
if the existence of an Environmental Condition or need for further investigation
was indicated in any such ESA, then at least one of the following statements is
true: (A) an amount reasonably estimated by a reputable environmental consultant
to be sufficient to cover the estimated cost to cure any material noncompliance
with applicable Environmental Laws or the Environmental Condition has been
escrowed by the related Mortgagor and is held or controlled by the related
Mortgagee; (B) if the only Environmental Condition relates to the presence of
asbestos-containing materials, radon in indoor air, lead based paint or lead in
drinking water, the only recommended action in the ESA is the institution of
such a plan, an operations or maintenance plan has been required to be
instituted by the related Mortgagor that, based on the ESA, can reasonably be
expected to mitigate the identified risk; (C) the Environmental Condition
identified in the related environmental report was remediated or abated in all
material respects prior to the date hereof, and, if and as appropriate, a no
further action or closure letter was obtained from the applicable governmental
regulatory authority (or the environmental issue affecting the related Mortgaged
Property was otherwise listed by such governmental authority as “closed” or a
reputable environmental consultant has concluded that no further action is
required); (D) an environmental policy or a lender’s pollution legal liability
insurance policy meeting the requirements set forth below that covers liability
for the identified circumstance or condition was obtained from an insurer rated
no less than “A-” (or the equivalent) by Moody’s Investors Service, Inc., S&P
Global Ratings and/or Fitch Ratings, Inc.; (E) a party not related to the
Mortgagor was identified as the responsible party for such condition or
circumstance and such responsible party has financial resources reasonably
estimated to be adequate to address the situation; or (F) a party related to the
Mortgagor having financial resources reasonably estimated to be adequate to
address the situation is required to take action. To the Seller’s knowledge,
except as set forth in the ESA, there is no Environmental

 

 B-17 

 

 

Condition (as such term is defined in ASTM E1527-05 or its successor) at the
related Mortgaged Property.

 

(41)Appraisal. The Mortgage File contains an appraisal of the related Mortgaged
Property with an appraisal date within 6 months of the Mortgage Loan origination
date, and within 12 months of the Closing Date. The appraisal is signed by an
appraiser who is a Member of the Appraisal Institute (“MAI”) and, to the
Seller’s knowledge, had no interest, direct or indirect, in the Mortgaged
Property or the Mortgagor or in any loan made on the security thereof, and whose
compensation is not affected by the approval or disapproval of the Mortgage
Loan. Each appraiser has represented in such appraisal or in a supplemental
letter that the appraisal satisfies the requirements of the “Uniform Standards
of Professional Appraisal Practice” as adopted by the Appraisal Standards Board
of the Appraisal Foundation. Each appraisal contains a statement, or is
accompanied by a letter from the appraiser, to the effect that the appraisal was
performed in accordance with the requirements of the Financial Institutions
Reform, Recovery and Enforcement Act of 1989, as in effect on the date such
Mortgage Loan was originated.

 

(42)Mortgage Loan Schedule. The information pertaining to each Mortgage Loan
which is set forth in the Mortgage Loan Schedule attached as an exhibit to the
related Mortgage Loan Purchase Agreement is true and correct in all material
respects as of the Cut-off Date and contains all information required by the
Pooling and Servicing Agreement to be contained in the Mortgage Loan Schedule.

 

(43)Cross-Collateralization. Except with respect to a Mortgage Loan that is part
of a Whole Loan no Mortgage Loan is cross-collateralized or cross-defaulted with
any other mortgage loan that is outside the Mortgage Pool, except as set forth
on Exhibit C.

 

(44)Advance of Funds by the Seller. After origination, no advance of funds has
been made by the Seller to the related Mortgagor other than in accordance with
the Loan Documents, and, to the Seller’s knowledge, no funds have been received
from any person other than the related Mortgagor or an affiliate for, or on
account of, payments due on the Mortgage Loan (other than as contemplated by the
Loan Documents, such as, by way of example and not in limitation of the
foregoing, amounts paid by the tenant(s) into a Mortgagee-controlled lockbox if
required or contemplated under the related lease or Loan Documents). Neither the
Seller nor any affiliate thereof has any obligation to make any capital
contribution to any Mortgagor under a Mortgage Loan, other than contributions
made on or prior to the date hereof.

 

(45)Compliance with Anti-Money Laundering Laws. The Seller has complied in all
material respects with all applicable anti-money laundering laws and
regulations, including without limitation the USA Patriot Act of 2001 with
respect to the origination of the Mortgage Loan.

 

For purposes of these representations and warranties, “Mortgagee” means the
mortgagee, grantee or beneficiary under any Mortgage, any holder of legal title
to any portion of any Mortgage Loan or, if applicable, any agent or servicer on
behalf of such party.

 

 B-18 

 

 



For purposes of these representations and warranties, the phrases “the Seller’s
knowledge” or “the Seller’s belief” and other words and phrases of like import
mean, except where otherwise expressly set forth in these representations and
warranties, the actual state of knowledge or belief of the Seller, its officers
and employees directly responsible for the underwriting, origination, servicing
or sale of the Mortgage Loans regarding the matters expressly set forth in these
representations and warranties.

 

 B-19 

 

 

Exhibit B-30-1

List of Mortgage Loans with Current Mezzanine Debt

 

Loan # Mortgage Loan 1 1999 Avenue of the Stars 2 Long Island Prime Portfolio -
Uniondale 5 Long Island Prime Portfolio - Melville 9 Olympic Tower

 



 B-30-1-1 

 

 

Exhibit B-30-2

List of Mortgage Loans with Permitted Mezzanine Debt

 

Loan # Mortgage Loan 14 Margaritaville Lake of the Ozarks 19 CH2M Global
Headquarters

 



 B-30-2-1 

 



  

Exhibit B-30-3

List of Cross-Collateralized and Cross-Defaulted Mortgage Loans

 

None.

 

B-30-3-1

 

 

EXHIBIT C

EXCEPTIONS TO MORTGAGE LOAN REPRESENTATIONS AND WARRANTIES

 



Rep. No. on
Annex D-1 

Mortgage Loan and
Number as
Identified on Annex
A-1 

Description of Exception 

(5) Lien; Valid Assignment

Marriott Quorum 

(Loan No. 6)

 

The Mortgaged Property is subject to a right of first refusal in favor of the
franchisor (i.e., Marriott International, Inc.) upon a proposed sale to a
competitor. (5) Lien; Valid Assignment Petco Corporate Headquarters
(Loan No. 8) The sole tenant, Petco, has a right of first refusal to purchase
all or a portion of the related Mortgaged Property in the event the related
Mortgagor decides to sell the related Mortgaged Property or the borrower sponsor
transfers 51% or more of the outstanding voting equity interests in the
Mortgagor to a third party. (5) Lien; Valid Assignment

Heritage Square



(Loan No. 16)

 

The tenant Martin’s Super Market, Inc. has a right of first negotiation
associated with any potential sale of its leased premises. The related right
does not apply in the context of a foreclosure, deed-in-lieu or other exercise
of remedies under the Mortgage Loan documents. (6) Permitted Liens; Title
Insurance

Marriott Quorum



(Loan No. 6)

 

See exception to Representation and Warranty #5 above. (6) Permitted Liens;
Title Insurance Petco Corporate Headquarters
(Loan No. 8) See exception to Representation and Warranty #5 above. (6)
Permitted Liens; Title Insurance

Heritage Square 

(Loan No. 16)

 

See exception to Representation and Warranty #5 above.









  







C-1

 



 



Rep. No. on
Annex D-1 

Mortgage Loan and
Number as
Identified on Annex
A-1 

Description of Exception 

(16) Insurance

All Mortgage Loans except for:

 

1999 Avenue of the Stars
(Loan No. 1)

 

Olympic Tower
(Loan No. 9)

 

Marriott Grand Cayman
(Loan No. 12)

 

One West 34th Street
(Loan No. 18)

 

CH2M Global Headquarters
(Loan No. 19)

 

The threshold used in the Mortgage Loan documents, as it pertains to use of
insurance proceeds for repair and restoration in respect of a property loss, is
5% of the original principal balance of the Mortgage Loan, instead of the then
outstanding principal amount of the Mortgage Loan. (16) Insurance 1999 Avenue of
the Stars  (Loan No. 1) The threshold used in the Mortgage Loan documents, as it
pertains to use of insurance proceeds for repair and restoration in respect of a
property loss, is a fixed amount, instead of the then outstanding principal
amount of the Mortgage Loan. (16) Insurance

Long Island Prime Portfolio - Uniondale
(Loan No. 2)

 

Long Island Prime Portfolio – Melville
(Loan No. 5)

 

All policies may be issued by a syndicate of insurers through which at least 75%
of the coverage (if there are 4 or fewer members of the syndicate) or at least
60% of the coverage (if there are 5 or more members of the syndicate) is with
insurers having such ratings (provided that the first layers of coverage are
from insurers rated at least “A” by S&P and “A2” by Moody’s (or, if Moody’s does
not rate such insurer, at least “A: VIII” by A.M. Best), and all such insurers
are required to have ratings of not less than “BBB+” by S&P and “Baa1” by
Moody’s (or, if Moody’s does not rate such insurer, at least “A: VIII” by A.M.
Best).

 

The threshold for the Mortgagee having the right to hold and disburse insurance
proceeds is 7.5% of the applicable Mortgaged Property’s allocated loan amount.

 



 



C-2

 

 



Rep. No. on
Annex D-1



Mortgage Loan and
Number as
Identified on Annex
A-1



Description of Exception 

(16) Insurance

Lafayette Centre
(Loan No. 3)

 

All policies may be issued by a syndicate of insurers through which at least 75%
of the coverage (if there are 4 or fewer members of the syndicate) or at least
60% of the coverage (if there are 5 or more members of the syndicate) is with
insurers having such ratings (provided that the first layers of coverage are
from insurers rated at least “A” by S&P and “A2” by Moody’s (or, if Moody’s does
not rate such insurer, at least “A: VIII” by A.M. Best), and all such insurers
are required to have ratings of not less than “BBB+” by S&P and “Baa1” by
Moody’s (or, if Moody’s does not rate such insurer, at least “A: VIII” by A.M.
Best).

 

The Mortgagor is permitted to maintain a portion of the property coverage with
Starr Surplus Lines Insurance Company in its current participation amount and
position within the syndicate, provided that (x) the A.M. Best rating of Starr
is not withdrawn or downgraded below the rating in effect as of the Mortgage
Loan origination date and (y) at renewal of the current policy term, the
Mortgagor replaces Starr with an insurance company meeting the rating
requirements set forth above.

 

(16) Insurance

Loma Linda
(Loan No. 4)

 

Marriott Quorum

(Loan No. 6)

 

5-15 West 125th Street
(Loan No. 7)

 

Petco Corporate Headquarters
(Loan No. 8)

 

Pi’ilani Village
(Loan No. 10)

 

90 Fifth Avenue
(Loan No. 11)

 

Margaritaville Lake of the Ozarks
(Loan No. 14)

 

Heritage Square 

(Loan No. 16)

 

Shops at Boardman 

(Loan No. 17)



All policies may be issued by a syndicate of insurers through which at least 75%
of the coverage (if there are 4 or fewer members of the syndicate) or at least
60% of the coverage (if there are 5 or more members of the syndicate) is with
insurers having such ratings (provided that the first layers of coverage are
from insurers rated at least “A” by S&P and “A2” by Moody’s (or, if Moody’s does
not rate such insurer, at least “A: VIII” by A.M. Best), and all such insurers
are required to have ratings of not less than “BBB+” by S&P and “Baa1” by
Moody’s (or, if Moody’s does not rate such insurer, at least “A: VIII” by A.M.
Best).





 

C-3

 



 

Rep. No. on
Annex D-1



Mortgage Loan and
Number as
Identified on Annex
A-1



Description of Exception 



(16) Insurance

Olympic Tower

 (Loan No. 9) 

The Mortgagor is permitted under the Mortgage Loan documents to rely upon
insurance maintained by (i) the condominium board (with respect to the core and
shell and other common elements of the building in which the Mortgaged Property
condominium unit is included and with respect to payment of the commercial unit
common charges), and (ii) the third largest tenant, Cartier, and the fifth
largest tenant, Versace, with respect to the portion of the Mortgaged Property
leased by such tenant, provided that in each case such insurance complies with
the requirements of the Mortgage Loan documents.

 

To the extent (i) the ground lease between the Mortgagor, as ground lessee, and
Olympicgold L.L.C., as ground lessor (the “Tower Ground Lease”) or ground lease
between Olympicgold L.L.C., as ground lessee, and the Charles Pochari estate,
Ellen Gradt, Thomas R. Pochari, Sr., and Violet A. Curley, as ground lessor (the
“Pochari Ground Lease”) require that all or any portion of the insurance
proceeds be disbursed for restoration of the Mortgaged Property, then such net
proceeds may be held and disbursed by the insurance trustee or depositary
designated under the Tower Ground Lease or Pochari Ground Lease, as applicable,
(ii) the condominium documents require that all or any portion of the insurance
proceeds be held or controlled by the condominium or the related board of
directors (which, pursuant to the condominium documents, would occur in the case
of a casualty that impacts the core or shell or other common elements of the
building in which the Mortgaged Property condominium unit is included or payment
of common charges), then such insurance proceeds may be held and disbursed by
the insurance trustee under the condominium documents, and (iii) the lease
between the Mortgagor and the third largest tenant, Cartier, require that all or
any portion of the insurance proceeds be disbursed for restoration of the
Mortgaged Property, then insurance net proceeds may be held and disbursed by the
insurance trustee designated under the Tower Ground Lease.

 

If the condominium building, which consists of the commercial condominium unit
(collateral for the Mortgaged Property) and approximately 230 residential units
(not collateral for the Mortgaged Property), is not restored, insurance proceeds
from the condominium board insurance policies are required to be allocated pro
rata among the condominium unit holders. The pro rata share of the Mortgagor, as
commercial unit holder, is 46.667418%. Pursuant to the Tower Ground Lease, if
the condominium building is not restored and a partition action is commenced,
then insurance proceeds and partition proceeds allocable to the commercial
condominium unit holder are required to be allocated first, to the ground lessor
under the Tower Ground Lease in the amount of $15,000,000, and second, to the
Mortgagor in an amount equal to the lesser of the outstanding balance of the
Mortgage Loan and the value of the leasehold interest in the commercial
condominium unit immediately prior to the partition action. In addition, if the
improvements located on the Mortgaged Property demised under the Pochari Ground
Lease are not restored, the related insurance proceeds are required to be
allocated first, to the ground lessor under the Pochari Ground Lease in the
amount of $1,000,000, and any remaining proceeds paid to the ground lessee under
the Pochari Ground Lease (which proceeds are required to be deposited with the
depositary under the Tower Ground Lease, and held and disbursed in accordance
with the Tower Ground Lease).

 



 

C-4

 

 

Rep. No. on
Annex D-1



Mortgage Loan and
Number as
Identified on Annex
A-1



Description of Exception 



(16) Insurance

90 Fifth Avenue



(Loan No. 11)

 

If the insurance proceeds are less than 6.0% of the original principal balance
of the Mortgage Loan, then the insurance proceeds will be disbursed to the
Mortgagor to be applied toward the restoration of the Mortgaged Property
(otherwise, the insurance proceeds will be held by the lender). (16) Insurance

Fountain Lake
(Loan No. 13)

 

Sienna Bay
(Loan No. 15)

 

All policies may be issued by a syndicate of insurers through which at least 75%
of the coverage (if there are 4 or fewer members of the syndicate) or at least
60% of the coverage (if there are 5 or more members of the syndicate) is with
insurers having such ratings (provided that the first layers of coverage are
from insurers rated at least “A” by S&P and “A2” by Moody’s (or, if Moody’s does
not rate such insurer, at least “A: VIII” by A.M. Best), and all such insurers
are required to have ratings of not less than “BBB+” by S&P and “Baa1” by
Moody’s (or, if Moody’s does not rate such insurer, at least “A: VIII” by A.M.
Best).

 

The Mortgagor is permitted to maintain a portion of the property coverage with
Maxum Indemnity in its current participation amount and position within the
syndicate, provided that (x) the A.M. Best rating of Maxum Indemnity is not
withdrawn or downgraded below the rating in effect as of the Mortgage Loan
origination date and (y) at renewal of the current policy term, the Mortgagor
replaces Maxum Indemnity with an insurance company meeting the rating
requirements set forth above.

 

(16) Insurance CH2M Global Headquarters
(Loan No. 19)

All policies of insurance are required to be issued by a syndicate of insurers
through which at least 75% of the coverage (if there are 4 or fewer members of
the syndicate) or at least 60% of the coverage (if there are 5 or more members
of the syndicate) is with insurers having such ratings (provided that the first
layers of coverage are from insurers rated at least “A-” by S&P, and all such
insurers are required to have ratings of not less than “BBB+” by S&P).

 

The Mortgagor is permitted to maintain a portion of the property coverage with
Starr Surplus Lines Insurance Company in its current participation amount and
position within the syndicate, provided that (x) the A.M. Best rating of Starr
is not withdrawn or downgraded below the rating in effect as of the Mortgage
Loan origination date and (y) at renewal of the current policy term, the
Mortgagor replaces Starr with an insurance company meeting the rating
requirements set forth above.

 

The Mortgagor is entitled to rely on certain insurance coverages provided by the
sole tenant at the Mortgaged Property, provided certain conditions set forth in
the Mortgage Loan documents are satisfied.

 



 



C-5

 

 



Rep. No. on
Annex D-1



Mortgage Loan and
Number as
Identified on Annex
A-1 

Description of Exception



(17) Access; Utilities; Separate Tax Lots Marriott Grand Cayman
(Loan No. 12) Cayman Islands law does not require real estate property taxes or
provide for separate tax parcels. Therefore, the representation in clause (c) is
not applicable. (17) Access; Utilities; Separate Tax Lots Margaritaville Lake of
the Ozarks
(Loan No. 14) There are portions of the undeveloped land located at the
Mortgaged Property that are included in certain tax parcels which also include
other property that is not collateral for the Mortgage Loan. (24) Local Law
Compliance

Shops at Boardman



(Loan No. 17)

 

The Mortgaged Property currently has a cinema as a tenant with 8 theatres. A
cinema with more than 3 theatres is considered legal nonconforming pursuit to
current zoning ordinance and would require a conditional use permit. (24) Local
Law Compliance

Adelanto Market Plaza 

(Loan No. 25)

 

According to the zoning report, the Mortgaged Property is legal nonconforming as
to use as a restaurant and as a drive-thru. (25) Licenses and Permits

Pi’ilani Village
(Loan No. 10)

 

Greenville Avenue



(Loan No. 24) 

The related Mortgagor did not obtain certificates of occupancy for all
applicable tenants as of the origination date.

 



C-6

 

 

Rep. No. on
Annex D-1



Mortgage Loan and
Number as
Identified on Annex
A-1 

Description of Exception



(25) Licenses and Permits One West 34th Street    
(Loan No. 18) Tenant doing business as “Duane Reade” occupies a total of 11,075
square feet at one of constituent buildings (358 Fifth Avenue) comprising the
Mortgaged Property, including 7,596 square feet of lower level space and 3,479
square feet of mezzanine level space, at a total annual rent of $1,950,000.
While the lower level space is fully permitted, the tenant has not obtained
permanent certificates of occupancy for the mezzanine space despite having filed
plans, completing the related work, and subsequently occupying the space in
2002. The mezzanine space represents approximately 1.7% of the gross leasable
area, and the related appraiser-estimated market rent represents approximately
1.2% of the underwritten revenue for the Mortgaged Property. The appraisal
likewise indicates that the tenant’s current rent is below-market. Actual
occupancy is 95.9%, and the underwritten occupancy is 95.0%. The building
architect has advised that the remaining requirements to obtain a temporary
certificate of occupancy (TCO) would include reinstatement of the related
application to permit the applicable use, and final inspection and approval from
the New York City Department of Buildings (DOB) upon completion of any
additional work required by the permit. The architect estimated approximately
$30,000 (for payment to an expeditor) and up to 9 months to obtain a TCO, and
then up to 6 additional months after obtaining the TCO to obtain a permanent
certificate of occupancy (PCO). It is the tenant’s obligation to obtain the TCO
and PCO pursuant to the terms of its lease, and its failing to obtain such
approvals does not give rise to any tenant remedies. While there has been no
enforcement action by the DOB to date, it does have the authority to issue
administrative fines until the necessary approvals are obtained. The Mortgage
Loan documents include a borrower covenant to use commercially reasonable
efforts to obtain and thereafter maintain a TCO and PCO, including enforcing the
terms of the lease with Duane Reade, and further provide that the SPE
borrower-only is personally liable for losses related to the Mortgaged
Property’s failure to have a valid and unexpired TCO or PCO. (26) Recourse
Obligations

Long Island Prime Portfolio - Uniondale
(Loan No. 2)

 

Long Island Prime Portfolio - Melville
(Loan No. 5)

 

Recourse carveouts do not include any act of intentional, physical waste if such
waste is due to the lender not permitting the use of sufficient cash flow to
prevent or remediate such waste.

 

The Mortgagor provided the lender with an environmental insurance policy in lieu
of an environmental recourse carveout. In the event the Mortgagor fails to
maintain the environmental insurance policy in accordance with the Mortgage Loan
documents, the Mortgage Loan is full recourse to the Mortgagor and the guarantor
for any losses resulting from breaches of the environmental covenants in the
Mortgage Loan documents.

 



 



C-7

 

  

Rep. No. on
Annex D-1



Mortgage Loan and
Number as
Identified on Annex
A-1 

Description of Exception







(26) Recourse Obligations

Lafayette Centre
(Loan No. 3)

 

The Mortgagor is the only obligated party as it relates to the recourse
carveouts and springing recourse obligations. (26) Recourse Obligations

Olympic Tower



(Loan No. 9)

 

There is generally no recourse guarantor (other than the Mortgagor) except that
the Mortgage Loan will become full recourse to the Mortgagor and the guarantors
with respect to certain other acts of the related Mortgagor and/or its
principals specified in the Mortgage Loan documents, which acts are not included
in this representation (other than with respect to bankruptcy). There is
recourse to the guarantors under the related guaranty with respect to
bankruptcy-related non-recourse carveouts, however, this recourse is capped at
an amount equal to 10% of the original principal balance of the related Whole
Loan, plus all reasonable out-of-pocket costs and expenses (including court
costs and reasonable, out-of-pocket attorneys’ fees) incurred by the lender in
the enforcement of the guaranty or the preservation of the lender’s rights
thereunder; provided, further, that the foregoing limitation on liability with
respect to bankruptcy will not apply if any such bankruptcy-related event in any
way results in a termination, surrender or rejection of the Tower Ground Lease
or an amendment or modification of the Tower Ground Lease in a manner adverse to
the lender without the lender’s prior written consent. (26) Recourse Obligations
One West 34th Street
(Loan No. 18) With respect to clause (iii): (1) the failure to comply with
administrative requirements of notice and updated organizational charts for what
would otherwise constitute permitted transfers do not trigger full recourse (but
would only be an event of default as set forth in article 10 of the loan
agreement) and (2) a prohibited transfer which occurs solely on account of a
change of control of the Mortgagor or any SPE component entity resulting from
the death of a natural person will not trigger full recourse provided a
qualified replacement control party replaces such deceased natural person within
thirty (30) days of the occurrence of such death, and thereafter controls the
Mortgagor. (28) Financial Reporting and Rent Rolls

Long Island Prime Portfolio - Uniondale
(Loan No. 2)

 

Long Island Prime Portfolio - Melville
(Loan No. 5)

 

Each Mortgagor is required to deliver annual unaudited financial statements
(subject to normal audit adjustments) of borrower sponsor, together with
unaudited supplemental consolidating balance sheets and income statements for
each Mortgagor. (31) Single-Purpose Entity

Pi’ilani Village
(Loan No. 10)

 

Heritage Square
(Loan No. 16)

 

The Mortgagor was not required to provide a non-consolidation opinion in
connection with the origination of the Mortgage Loan.



 



C-8

 

 

Rep. No. on
Annex D-1



Mortgage Loan and
Number as
Identified on Annex
A-1 

Description of Exception



(31) Single-Purpose Entity Margaritaville Lake of the Ozarks
(Loan No. 14) The Mortgaged Property includes a water tower that provides water
supply to other adjacent tracts of land (principally for residential use) and
the Mortgagor is required to operate, repair and maintain the wells, pumps,
water tanks, water purification systems and other appurtenances except that the
pipes and connections located on the adjacent tracts of land will be the
responsibility of the related property owners. (34) Ground Leases

Olympic Tower



(Loan No. 9)

 

(j) To the extent the Tower Ground Lease or Pochari Ground Lease require that
all or any portion of the insurance proceeds be disbursed for restoration of the
Mortgaged Property, then such net proceeds may be held and disbursed by the
insurance trustee or depositary designated under the Tower Ground Lease or
Pochari Ground Lease.

 

If the condominium building, which consists of the commercial condominium unit
(collateral for the Mortgage Loan) and approximately 230 residential units (not
collateral for the Mortgage Loan), is not restored, insurance proceeds from the
condominium board policies are required to be allocated pro rata among the
condominium unit holders. The commercial unit holder’s pro rata share is
46.667418%. Pursuant to the Tower Ground Lease, if the condominium building is
not restored and a partition action is commenced, then insurance proceeds and
partition proceeds allocable to the commercial condominium unit holder are
required to be allocated first, to the ground lessor under the Tower Ground
Lease, in the amount of $15,000,000, and second, to the Mortgagor in an amount
equal to the lesser of the outstanding balance of the Mortgage Loan and the
value of the commercial condominium unit immediately prior to the partition
action. In addition, if the improvements located on the Mortgaged Property
demised under the Pochari Ground Lease are not restored, the related insurance
proceeds are required allocated first, to the ground lessor under the Pochari
Ground Lease in the amount of $1,000,000, and any remaining proceeds paid to the
ground lessee under the Pochari Ground Lease (which proceeds are required to be
deposited with the depositary under the Tower Ground Lease, and held and
disbursed in accordance with the Tower Ground Lease).

 

(l) The Tower Ground Lease does not provide that the ground lessor under the
Tower Ground Lease is required to enter into a new lease with the lender under
the Tower Ground Lease upon termination of the Tower Ground Lease for any
reason. The Pochari Ground Lease does not expressly provide that the ground
lessor under the Pochari Ground Lease is required to enter into a new lease with
the lender upon rejection of the Pochari Ground Lease by the tenant in a
bankruptcy proceeding.

 



 



C-9

 

 

Rep. No. on
Annex D-1



Mortgage Loan and
Number as
Identified on Annex
A-1 

Description of Exception



(34) Ground Leases Long Island Prime Portfolio - Uniondale
(Loan No. 2)

(e) The landlord’s reasonable consent is required in connection with an
assignment of the lease.

 

(j) The Mortgagor is permitted to receive loss proceeds. The Mortgage Loan
documents require the Mortgagor to reserve such amounts with the lender if in
excess of threshold amount.

 

(39) Organization of Mortgagor

Long Island Prime Portfolio - Uniondale
(Loan No. 2)

 

Long Island Prime Portfolio - Melville
(Loan No. 5)

 

The Mortgagors under each of the related Mortgage Loans are affiliates of each
other. (39) Organization of Mortgagor Marriott Grand Cayman
(Loan No. 12) The Mortgagor is a corporation organized under the laws of the
Cayman Islands. (39) Organization of Mortgagor

Fountain Lake
(Loan No. 13)

 

Sienna Bay
(Loan No. 15)

 

The Mortgagors under each of the related Mortgage Loans are affiliates of each
other. (39) Organization of Mortgagor

Greenville Avenue
(Loan No. 24)

 

Erindale Square
(Loan No. 30)

 

The Mortgagors under each of the related Mortgage Loans are affiliates of each
other. (40) Environmental Conditions Balcones Woods Shopping Center (Loan No.
20) There is a recognized environmental condition on the Mortgaged Property
related to a historic dry cleaning operation which is being monitored by the
Texas Commission of Environmental Quality. The Mortgagor is obligated to
maintain the Mortgaged Property in the Dry Cleaner Remediation Program until an
appropriate case closure is obtained.



 



C-10

 

 



EXHIBIT D

FORM OF OFFICER’S CERTIFICATE

 

Goldman Sachs Mortgage Company (“Seller”) hereby certifies as follows:

 

1.All of the representations and warranties (except as set forth on Exhibit C)
of the Seller under the Mortgage Loan Purchase Agreement, dated as of August 1,
2017 (the “Agreement”), between GS Mortgage Securities Corporation II and
Seller, are true and correct in all material respects on and as of the date
hereof (or as of such other date as of which such representation is made under
the terms of Exhibit B to the Agreement) with the same force and effect as if
made on and as of the date hereof (or as of such other date as of which such
representation is made under the terms of Exhibit B to the Agreement).

 

2.The Seller has complied in all material respects with all the covenants and
satisfied all the conditions on its part to be performed or satisfied under the
Agreement on or prior to the date hereof, and no event has occurred which would
constitute a default on the part of the Seller under the Agreement.

 

3.Neither the Prospectus, dated August 15, 2017 relating to the offering of the
Public Certificates, nor the Offering Circular, dated August 15, 2017 (the
“Offering Circular”), relating to the offering of the Private Certificates, in
the case of the Prospectus, as of the date of the Prospectus or as of the date
hereof, or the Offering Circular, as of the date thereof or as of the date
hereof, included or includes any untrue statement of a material fact relating to
the Seller, the Mortgage Loans, any related Whole Loan (including, without
limitation, the identity of the servicers for, and the terms of the Other
Pooling and Servicing Agreement governing the servicing of, any related
Non-Serviced Whole Loan), the related Mortgaged Properties and the related
Mortgagors and their respective affiliates, or omitted or omits to state therein
a material fact relating to the Seller, the Mortgage Loans, any related Whole
Loan (including, without limitation, the identity of the servicers for, and the
terms of the Other Pooling and Servicing Agreement governing the servicing of,
any related Non-Serviced Whole Loan), the related Mortgaged Properties and the
related Mortgagors and their respective affiliates required to be stated therein
or necessary in order to make the statements therein relating to the Seller, the
Mortgage Loans, any related Whole Loan (including, without limitation, the
identity of the servicers for, and the terms of the Other Pooling and Servicing
Agreement governing the servicing of, any related Non-Serviced Whole Loan), the
related Mortgaged Properties and the related Mortgagors and their respective
affiliates, in the light of the

 



D-1

 

 

  circumstances under which they were made, not misleading.

 

For the purposes of the foregoing certifications, with respect to any
description contained in the Prospectus and the Offering Circular of the terms
or provisions of or servicing arrangements under any Other Pooling and Servicing
Agreement governing the servicing of a Non-Serviced Whole Loan, to the extent
that such description refers to any terms or provisions of or servicing
arrangements under the Pooling and Servicing Agreement, the Seller has assumed
that the description of such terms or provisions of or servicing arrangements
under the Pooling and Servicing Agreement contained in the Prospectus and the
Offering Circular (i) does not include an untrue statement of a material fact
and (ii) does not omit to state therein a material fact necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

 

Capitalized terms used herein without definition have the meanings given them in
the Agreement or, if not defined therein, in the Pooling and Servicing
Agreement.

 

[SIGNATURE APPEARS ON THE FOLLOWING PAGE]

 

D-2

 

 

Certified this [____] day of [_______].

 



  GOLDMAN SACHS MORTGAGE COMPANY         By:       Authorized Representative

   

D-3

 

 

Exhibit E

 

form of DILIGENCE FILE CERTIFICATION



(GSMS 2017-GS7)





Reference is hereby made to that certain Pooling and Servicing Agreement, dated
as of August 1, 2017 (the “Pooling and Servicing Agreement”), relating to the
issuance of the GS Mortgage Securities Trust 2017-GS7, Commercial Mortgage
Pass-Through Certificates, Series 2017-GS7 (the “Series 2017-GS7 Certificates”)
and that certain Mortgage Loan Purchase Agreement, dated as of August 1, 2017
(the “Mortgage Loan Purchase Agreement”), between the undersigned (the “Seller”)
and GS Mortgage Securities Corporation II (the “Depositor”), pursuant to which
the Seller sold certain Mortgage Loans to the Depositor in connection with the
issuance of the Series 2017-GS7 Certificates. In accordance with Section 5(h) of
the Mortgage Loan Purchase Agreement, the Seller hereby certifies to the
Depositor (with a copy to the Master Servicer, the Special Servicer, the
Certificate Administrator, the Trustee, the Custodian, the Controlling Class
Representative, the Asset Representations Reviewer, and the Operating Advisor),
as follows:

 

1.The Seller has delivered an electronic copy of the Diligence File (as defined
in the Pooling and Servicing Agreement) with respect to each Mortgage Loan to
the Depositor by uploading such Diligence File to the Secure Data Room (as
defined in the Pooling and Servicing Agreement); and

 

2.Each Diligence File uploaded to the Secure Data Room contains all documents
required under the definition of “Diligence File” and each such Diligence File
is organized and categorized in accordance with the electronic file structure
reasonably requested by the Depositor.

 

Capitalized terms used herein without definition have the meanings given them in
the Mortgage Loan Purchase Agreement.

 

IN WITNESS WHEREOF, the undersigned has caused this diligence file certification
to be executed by its duly authorized officer or representative, the ___ day of
[______], 2017.

 



  [INSERT SELLER NAME]       By:       Name:     Title:

  

E-1

 

 

EXHIBIT F

 

FORM OF LIMITED POWER OF ATTORNEY

 

RECORDING REQUESTED BY:
GOLDMAN SACHS MORTGAGE COMPANY

 

AND WHEN RECORDED MAIL TO:

 

[_____]
[_____]
[_____]
Attention: [_____]

 

 



 

LIMITED POWER OF ATTORNEY
([Wells Fargo Bank, National Association] [Rialto Capital Advisors, LLC])

 

KNOW ALL MEN BY THESE PRESENTS, that GOLDMAN SACHS MORTGAGE COMPANY, a New York
limited partnership, not in its individual capacity but solely as seller
(“Seller”) under the Mortgage Loan Purchase Agreement (defined below) hereby
constitutes and appoints [Wells Fargo Bank, National Association (“Wells”)]
[Rialto Capital Advisors, LLC (“Rialto”)], as Attorney-In-Fact, by and through
any duly appointed officers and employees, to execute and acknowledge in writing
or by facsimile stamp all documents customarily and reasonably necessary and
appropriate for the tasks described in item (1) below; provided however, that
the documents described below may only be executed and delivered by such
Attorneys-In-Fact if such documents are required or permitted under the terms of
the Mortgage Loan Purchase Agreement dated as of August 1, 2017 (the “Mortgage
Loan Purchase Agreement”) by and among GS Mortgage Securities Corporation II, a
Delaware corporation, as Depositor, and Seller, and no power is granted
hereunder to take any action that would be adverse to the interests of the
Seller.

 

(1) To perform any and all acts which may be necessary or appropriate to enable
[Wells][Rialto] as [Master][Special] Servicer to take such action as is
necessary to effect the delivery, assignment and/or recordation of any documents
and/or instruments relating to the Mortgage Loans (as defined in the Mortgage
Loan Purchase Agreement) and any Serviced Companion Loans which have not been
delivered, assigned or recorded at the time required for enforcement as provided
in the Mortgage Loan Purchase Agreement, giving and granting unto
[Wells][Rialto] as [Master][Special] Servicer full power and authority to do and
perform any and every lawful act necessary, requisite, or proper in connection
with the foregoing and hereby

 



F-1

 

 

ratifying, approving or confirming all that [Wells][Rialto] as [Master][Special]
Servicer shall lawfully do or cause to be done by virtue hereof.

 

This appointment is to be construed and interpreted as a limited power of
attorney. The enumeration of specific items, rights, acts or powers herein is
not intended to, nor does it give rise to, and it is not to be construed as a
general power of attorney.

 

[Wells][Rialto] hereby agrees to indemnify and hold Goldman Sachs Mortgage
Company, as Seller, and its directors, officers, employees and agents harmless
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever incurred by the Seller by reason or result of the
misuse of this Limited Power of Attorney by [Wells][Rialto]. The foregoing
indemnity shall survive the termination of this Limited Power of Attorney and
the Mortgage Loan Purchase Agreement or the earlier resignation or removal of
[Wells][Rialto], as [Master][Special] Servicer under the PSA.

 

F-2

 

 

IN WITNESS WHEREOF, the undersigned caused this power of attorney to be executed
as of the [__]th day of [__] 20[__].

 



  GOLDMAN SACHS MORTGAGE COMPANY, a New York limited partnership             By:
        Name:       Title:

 



F-3

 